REDACTED EXHIBIT: This Exhibit contains certain identified information that has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed. Redacted information is identified
by [*].





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED


LIMITED LIABILITY COMPANY AGREEMENT


OF


DIAMOND STATE GENERATION HOLDINGS, LLC


dated as of June 14, 2019



--------------------------------------------------------------------------------







DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
Article I DEFINITIONS    2
Section 1.1Definitions    2
Article II CONTINUATION; OFFICES; TERM    2
Section 2.1Continuation of the Company    2
Section 2.2Name, Office and Registered Agent    2
Section 2.3Purpose    2
Section 2.4Term    3
Section 2.5Organizational and Fictitious Name Filings; Preservation of Limited
Liability    3
Section 2.6No Partnership Intended    3
Article III RIGHTS AND OBLIGATIONS OF THE MEMBERS    3
Section 3.1Membership Interests    3
Section 3.2Actions by the Members    4
Section 3.3Management Rights    6
Section 3.4Other Activities    6
Section 3.5No Right to Withdraw    6
Section 3.6Limitation of Liability of Members    7
Section 3.7Liability for Deficits    8


1


DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Section 3.8Company Property    9
Section 3.9Retirement, Resignation, Expulsion, Incompetency, Bankruptcy or
Dissolution of a Member    9
Section 3.10Withdrawal of Capital    9
Section 3.11Representations and Warranties    9
Section 3.12Covenants    11
Section 3.13Deferred Obligations    13
Section 3.14Events of Default    13
Section 3.15Matters Pertaining to the Grant    13
Section 3.16Separateness    15
Article IV CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS    16
Section 4.1Capital Contributions    16
Section 4.2Capital Accounts    18
Section 4.3Equity Contributions to Project Company    19
Section 4.4Conditions Precedent to Equity Contributions by Company    20
Section 4.5Supplemental Buyout Capital Contribution    23
Section 4.6Member Loans    23
Article V ALLOCATIONS    24
Section 5.1Allocations    24


2
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Section 5.2Adjustments    25
Section 5.3Tax Allocations    26
Section 5.4Transfer or Change in Company Interest    27
Section 5.5Timing of Allocations    27
Article VI DISTRIBUTIONS    27
Section 6.1Distributions    27
Section 6.2Withholding Taxes    28
Section 6.3Limitation upon Distributions    29
Section 6.4No Return of Distributions    29
Section 6.5Calculation of Internal Rate of Return    29
Section 6.6Satisfaction of Recapture-Related Obligations of the Class A Members
to the Class B Member    30
Section 6.7Satisfaction of Certain Recapture-Related Obligations of the Class B
Member to the Class A Members    31
Section 6.8Satisfaction of Certain Recapture-Related Obligations of the Company
or the Project Company    31
Section 6.9Class A Recapture Events Prior to Receipt of Grant    32
Section 6.10Repayment    32
Section 6.11Permitted Distributions    33
Section 6.12Repurchase Distributions    33
Article VII ACCOUNTING AND RECORDS    34


3
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Section 7.1Reports    34
Section 7.2Books and Records and Inspection    36
Section 7.3Bank Accounts, Notes and Drafts    37
Section 7.4Financial Statements    38
Section 7.5Partnership Status and Tax Elections    39
Section 7.6Company Tax Returns    40
Section 7.7Tax Audits    41
Section 7.8Cooperation    43
Section 7.9Fiscal Year    43
Article VIII MANAGEMENT    44
Section 8.1Management    44
Section 8.2Managing Member    45
Section 8.3Major Decisions    46
Section 8.4Investor Decisions    47
Section 8.5Insurance    47
Section 8.6Notice of Material Breach    48
Article IX TRANSFERS, CHANGES OF CONTROL AND INDEMNIFICATION    48
Section 9.1Prohibited Transfers    48


4
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Section 9.2Conditions to Transfers of Class A Membership Interests or Changes of
Control of Managing Member    48
Section 9.3Conditions to Transfers of Class B Membership Interests    50
Section 9.4Conditions to Changes of Control of Upstream Entities    52
Section 9.5Certain Permitted Transfers    53
Section 9.6[Intentionally omitted]    54
Section 9.7Purchase Option    54
Section 9.8Sale Option    55
Section 9.9Regulatory and Other Authorizations and Consents    56
Section 9.10Admission    57
Section 9.11Security Interest Consent    57
Section 9.12Indemnification; Other Rights of the Members    57
Section 9.13Indemnification of Members by the Company    59
Section 9.14Direct Claims    59
Section 9.15Third Party Claims    59
Section 9.16No Duplication    61
Section 9.17Sole Remedy    61
Section 9.18Survival    61
Section 9.19Final Date for Assertion of Indemnity Claims    62
Section 9.20Reasonable Steps to Mitigate    62


5
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Section 9.21Net of Insurance Benefits    62
Section 9.22No Consequential Damages    62
Section 9.23Payment of Indemnification Claims    63
Section 9.24Repayment; Subrogation    63
Article X DISSOLUTION AND WINDING-UP    63
Section 10.1Events of Dissolution    63
Section 10.2Distribution of Assets    64
Section 10.3In-Kind Distributions    65
Section 10.4Certificate of Cancellation    65
Article XI MISCELLANEOUS    65
Section 11.1Notices    65
Section 11.2Amendment    66
Section 11.3Partition    66
Section 11.4Waivers and Modifications    66
Section 11.5Severability    66
Section 11.6Successors; No Third-Party Beneficiaries    67
Section 11.7Entire Agreement    67
Section 11.8Governing Law    67
Section 11.9Further Assurances    67


6
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Section 11.10Counterparts    68
Section 11.11Dispute Resolution    68
Section 11.12Confidentiality    70
Section 11.13Joint Efforts    71
Section 11.14Specific Performance    72
Section 11.15Survival    72
Section 11.16Effective Date    72
Section 11.17Recourse Only to Member    72




7
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




ANNEXES
 
Annex I
Definitions
Annex II
Class B Membership Interests
SCHEDULES
 
Schedule 4.2(b)
Contributed Property
Schedule 4.2(d)
Capital Account Balance and Percentage Interest of each Member
Schedule 8.2(f)
Officers
Schedule 8.5
Insurance
Schedule 9
Transfer Representations and Warranties
EXHIBITS
 
Exhibit A
Form of Class A Membership Interests Certificate
Exhibit B
Form of Class B Membership Interests Certificate
Exhibit C
Reserved
Exhibit D
Form of Assignment Agreement
Exhibit E
Form of Equity Contribution Notice
Exhibit F
Form of Redemption Agreement





 




8
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
DIAMOND STATE GENERATION HOLDINGS, LLC
Third Amended and Restated Limited Liability Company Agreement of Diamond State
Generation Holdings, LLC, a Delaware limited liability company (the “Company”),
dated as of June 14, 2019 by and among Clean Technologies II, LLC, a Delaware
limited liability company (“Clean Technologies”) and Mehetia Inc., a Delaware
corporation (“Mehetia”).
Preliminary Statements
WHEREAS, the Company was formed by virtue of its certificate of formation filed
with the Secretary of State of the State of Delaware on July 20, 2011 (the
“Certificate of Formation”), and, prior to March 20, 2013, had been governed by
the Amended and Restated Limited Liability Company Agreement of the Company,
dated as of April 13, 2012 (the “Original Date”), executed by Clean Technologies
and Mehetia as the members of the Company (the “2012 Operating Agreement”);
WHEREAS, pursuant to the Equity Capital Contribution Agreement among the
Company, the Project Company, Clean Technologies and Mehetia, dated as of March
16, 2012 (as amended, amended and restated, supplemented or modified, the
“ECCA”), Clean Technologies made a capital contribution to the Company on or
before the Initial Funding Date, and Mehetia made a capital contribution to the
Company in return for the issuance of Class B Membership Interests in the
Company on the Initial Funding Date, subject to the terms and conditions as
provided therein;
WHEREAS, Clean Technologies and Mehetia entered into that certain Second Amended
and Restated Limited Liability Company Agreement of the Company dated as of
March 20, 2013, which was amended by Clean Technologies and Mehetia as of
September 25, 2013 (as amended, the “2013 Operating Agreement”);
WHEREAS, immediately prior to the Effective Date, the Company owned 100% of the
issued and outstanding membership interests in Diamond State Generation
Partners, LLC (the “Project Company”), which owns a portfolio of Existing
Systems at the Brookside Site and the Red Lion Site having an aggregate
nameplate capacity of 30 MW operated in accordance with the Tariffs and the REPS
Act (collectively, the “Portfolio” or the “Project”);
WHEREAS, Bloom desires to purchase from the Project Company up to all of the
30MW of Existing Systems pursuant to the terms and conditions of, inter alia, a
Repurchase Agreement by and between the Project Company and Bloom (the
“Repurchase Agreement”), and replace such Existing Systems with New Systems; and






DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




WHEREAS, Clean Technologies and Mehetia desire for the 2013 Operating Agreement
to be amended and restated in its entirety as stated herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree, notwithstanding
any contrary provision of the 2013 Operating Agreement, effective as of the date
hereof, that the 2013 Operating Agreement is amended and restated in its
entirety as described herein.


2
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------





Article I
DEFINITIONS

Section 1.1    DefinitionsCapitalized terms used but not otherwise defined in
this Agreement have the meanings given to such terms in Annex I.

ARTICLE II    
CONTINUATION; OFFICES; TERM

Section 2.1    Continuation of the CompanyThe Members hereby acknowledge the
continuation of the Company as a limited liability company pursuant to the Act,
the Certificate of Formation and this Agreement.

Section 2.2    Name, Office and Registered Agent
(a)    The name of the Company will be “Diamond State Generation Holdings, LLC”
or such other name or names as complies with law and may be determined by the
Managing Member from time to time and notified to the Members. The principal
office of the Company shall be located at 4353 N. 1ST Street, San Jose,
California 95134. The Managing Member may change the location of the principal
office of the Company to another location, provided that the Managing Member
gives prompt written notice of any such change to the registered agent of the
Company and all Members.
(b)    The registered office of the Company in the State of Delaware is located
at c/o Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, Delaware 19808. The registered agent of the Company for service of
process at such address is Corporation Service Company. The registered office
and registered agent may be changed by the Managing Member at any time in
accordance with the Act, provided that the Managing Member gives prompt written
notice of any such change to all Members. The registered agent’s primary duty as
such is to forward to the Company at its principal office and place of business
any notice that is served on it as registered agent.

Section 2.3    PurposeThe nature of the business or purpose to be conducted or
promoted by the Company is: (i) to acquire, own, hold or dispose of the
membership interests in the Project Company; (ii) to engage in the transactions
contemplated by the Transaction Documents; (iii) to engage, through the Project
Company, in the operation of the Systems, and the repurchase, removal and
Shutdown of the Existing Systems, in each case in accordance with the
Transaction Documents; (iv) to engage, through the Project Company, in the
business of generating and delivering to the PJM Grid, electricity, capacity,
ancillary services and environmental attributes from the Systems in accordance
with the Transaction Documents; and (v) to engage in any lawful act or activity,
enter into any agreement and to exercise any powers permitted to limited
liability companies organized under the Act in each case that are incidental to
or necessary, suitable or convenient for the accomplishment of the purposes
specified above.


3
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------





Section 2.4    TermThe term of the Company commenced on July 20, 2011 and shall
continue until the Company is dissolved in accordance with the terms hereof or
as otherwise provided by law (the “LLC Agreement Termination Date”).

Section 2.5    Organizational and Fictitious Name Filings; Preservation of
Limited LiabilityThe Managing Member shall cause the Company to register as a
foreign limited liability company and file such fictitious or trade names,
statements or certificates in such jurisdictions and offices as are necessary or
appropriate for the conduct of the Company’s operation of its business. The
Managing Member may take any and all other actions as may be reasonably
necessary or appropriate to perfect and maintain the status of the Company as a
limited liability company or similar type of entity under the laws of Delaware
and any other state or jurisdiction other than Delaware in which the Company
engages in business and continue the Company as a limited liability company and
to protect the limited liability of the Members as contemplated by the Act.

Section 2.6    No Partnership IntendedThe Members intend that the Company not be
a partnership, limited partnership, joint venture or other arrangement other
than for tax purposes under the Code, the applicable Treasury Regulations and
any state, municipal or other income tax law or regulation, and this Agreement
shall not be construed to suggest otherwise.

ARTICLE III    
RIGHTS AND OBLIGATIONS OF THE MEMBERS

Section 3.1    Membership Interests
(a)    The Membership Interests comprise 9,505 Class A Membership Interests, all
of which are issued and held by Clean Technologies, and 495 Class B Membership
Interests, all of which are issued and held by Mehetia.
(b)    The Class A Membership Interests and the Class B Membership Interests
shall (i) have the rights and obligations ascribed to such Membership Interests
in this Agreement and the Act; (ii) be evidenced solely by certificates in the
forms annexed hereto as Exhibit A and Exhibit B, respectively, or such other
form as may be prescribed from time to time by any Legal Requirements; provided,
that certificates evidencing the Class A Membership Interests and the Class B
Membership Interests which were issued in the forms annexed to the 2012
Operating Agreement or the 2013 Operating Agreement prior to the date hereof
shall continue to be valid; (iii) be recorded in a register of Membership
Interests, which register the Managing Member shall maintain; (iv) be
transferable only on recordation of such Transfer in the register of Membership
Interest, which recordation the Managing Member shall make, upon compliance with
the provisions of Article IX hereof and upon presentation of the certificates
duly endorsed for Transfer, or accompanied by assignment documentation in
accordance with Article IX; (v) be “securities” governed by Article 8 of the UCC
in any jurisdiction (x) that has adopted revisions to Article 8 of the UCC
substantially consistent with the 1994 revisions to Article 8 adopted by


4
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




the American Law Institute and the National Conference of Commissioners on
Uniform State Laws and (y) whose laws may be applicable, from time to time, to
the issues of perfection, the effect of perfection or non-perfection, and the
priority of a security interest in Membership Interests in the Company; and
(vi) be personal property.
(c)    The Company shall be entitled to treat the registered holder of a
Membership Interest, as shown in the register of Membership Interests referred
to in Section 3.1(b), as the Member for all purposes of this Agreement, except
that the Managing Member may record in the register of Membership Interest any
security interest of a secured party pursuant to any security interest permitted
by this Agreement.
(d)    If a Member transfers all of its Membership Interest to another Person
pursuant to and in accordance with the terms in Article IX, the transferor shall
automatically cease to be a Member.

Section 3.2    Actions by the Members
(a)    Except as otherwise permitted by this Agreement (including Section 3.2(e)
below), all actions of the Members shall be taken at meetings of the Members
which may be called by any Member for any reason and shall be called by the
Managing Member within 10 days following the written request of a Member. The
Members may conduct any Company business at any such meeting that is permitted
under the Act or this Agreement. Meetings shall be at a reasonable time and
place. Accurate minutes of any meeting shall be taken and filed with the minute
books of the Company. Following each meeting, the minutes of the meeting shall
be sent promptly to each Member.
(b)    Members may participate in any meeting of the Members by means of
conference telephone or other communications equipment so that all persons
participating in the meeting can hear each other or by any other means permitted
by law. Such participation shall constitute presence in person at such meeting.
(c)    The presence in person or by proxy of Members owning more than 50% of the
aggregate Class A Membership Interests and more than 50% of the aggregate
Class B Membership Interests shall constitute a quorum for purposes of
transacting business at any meeting of the Members; provided that, in the event
that a quorum is not present or otherwise represented at a meeting of the
Members duly called in accordance with this Section 3.2, the Members present at
such meeting shall have the power to adjourn such meeting and to call another
meeting no fewer than 10 days nor more than 15 days from such meeting (and
notice thereof shall be promptly provided to all Members by the Managing Member)
and the Members present at such second meeting shall constitute a quorum. For
the avoidance of doubt, no Major Decision shall be agreed at any meeting, or
otherwise taken, without a Class Majority Vote and no Investor Decision may be
taken without the prior written consent of Mehetia or implemented without the
direction of Mehetia, in each case pursuant to Section 8.4.


5
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




(d)    Written notice stating the place, day and hour of the meeting of the
Members, and the purpose or purposes for which the meeting is called, shall be
delivered by or at the direction of the Managing Member or of the Member calling
such meeting, to each Member of record entitled to vote at such meeting not less
than five Business Days nor more than 30 days prior to the meeting.
Notwithstanding the foregoing, meetings of the Members may be held without
notice so long as all the Members are present in person or by proxy.
(e)    Any action may be taken by the Members without a meeting if such action
is authorized or approved by the written consent of Members representing
sufficient Membership Interests to authorize or approve such action pursuant to
this Agreement. The Members may conduct any Company business or take any action
required of Members under this Agreement through written consent. Where action
is authorized by written consent, including any Investor Decision, no prior
notice is required and no meeting of Members needs to be called or noticed. A
copy of any action taken by written consent must be sent promptly to all Members
and all actions by written consent shall be filed with the minute books of the
Company.
(f)    Each Class A Membership Interest and each Class B Membership Interest
shall be entitled to one vote for purposes of any vote, consent or approval of
Members required under this Company LLC Agreement or the Act. With respect to
those matters required or permitted to be voted upon by the Members, or for
which a consent or approval of Members is required or permitted, the affirmative
vote, consent or approval of Members owning more than 50% of the outstanding
Membership Interests (the “Majority Vote”) shall be required to authorize or
approve any such matter; provided that (i) for Major Decisions (such term being
used as defined prior to, or following, the Flip Date, as the case may be) the
affirmative vote, consent or approval of more than 50% of the outstanding
Class A Membership Interests and of more than 50% of the outstanding Class B
Membership Interests shall be required to authorize or approve such Major
Decision in addition to any other approval required by this Agreement or the Act
(a “Class Majority Vote”), and (ii) for Investor Decisions the affirmative vote,
consent or approval of Mehetia shall be required to authorize or approve such
Investor Decision. Except as otherwise expressly provided in this Agreement, no
separate vote, consent or approval of either Class A Members acting as a class,
or Class B Members acting as a class, shall be required to authorize or approve
any matter for which a vote, consent or approval of Members is required under
this Agreement.

Section 3.3    Management Rights(a)    Except with respect to Investor
Decisions, no Member other than the Managing Member shall have any right, power
or authority to take part in the management or control of the business of, or
transact any business for, the Company, to sign for or on behalf of the Company
or to bind the Company in any manner whatsoever; provided, however, the Managing
Member hereby agrees and acknowledges that, with respect to any Investor
Decision, subject to the requirements imposed upon the Company pursuant to or
under the Project Company LLC Agreement, the Managing Member shall perform all
acts with respect to such Investor Decision in order to cause the Company, the
Project Company, Bloom or any of their respective Affiliates to effectuate the
Investor Decision.


6
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Except as otherwise provided herein, the Managing Member shall not hold out or
represent to any third party that any other Member has any such power or right
or that any Member is anything other than a member in the Company. A Member,
other than a Member who is the Managing Member, shall not be deemed to be
participating in the control of the business of the Company by virtue of its
possessing or exercising any rights set forth in this Agreement (including
Mehetia exercising its rights with respect to Major Decisions or Investor
Decisions) or the Act or any other agreement relating to the Company, including
any Transaction Document.
(b)    The Managing Member shall, without any further action or approval by any
other Member, (i) accept distributions from the Project Company consisting of
two distributions of up to $[*] each (each a “Tariff Indemnity Distribution” and
collectively the “Tariff Indemnity Distributions”) and one distribution of up to
$[*] (the “ITC Indemnity Distribution”) relating to the payment by Bloom under
the Repurchase Agreement of the “First Subsequent Deposit”, “Second Subsequent
Deposit” and “Third Subsequent Deposit” (as such terms are defined in the
Repurchase Agreement), (ii) cause a banking institution of its selection to post
letters of credit in favor of Southern pursuant to the terms of the Project
Company LLC Agreement, with the Company as the account party, in the amount of
the Tariff Indemnity Distributions (once received) (each a “Tariff Indemnity
Letter of Credit” or, if more than one, the “Tariff Indemnity Letters of
Credit”) to provide security for Bloom’s indemnification obligations for “Tariff
Damages” as set forth in Section 7.1(c) of the New ECCA, and in the amount of
the ITC Indemnity Distribution (the “ITC Indemnity Letter of Credit”) to provide
security for Bloom’s indemnification of as set forth in Section 7.1(d) of the
New ECCA, and to renew such letters of credit on an annual basis as long the
indemnity obligations of Bloom exist under Section 7.1(c) and Section 7.1(d) of
the New ECCA, and (iii) place the Tariff Indemnity Distributions and the ITC
Indemnity Distributions into a bank account or accounts and to pledge such
account or accounts to the issuer of letters of credit described in the
preceding subsection (ii), with such amounts, if not used to satisfy draws under
such letters of credit, to be distributed to Clean Technologies in accordance
with Section 6.13 as and when, and to the extent, such amounts are no longer
required as security for such letters of credit. Any other provision of the
Agreement notwithstanding, the Members hereby approve the use of the Tariff
Indemnity Distributions and the ITC Indemnity Distribution as collateral for the
indemnity obligations of Bloom under Section 7.1(c) and Section 7.1(d) of the
New ECCA. The Members further agree that all fees and other costs associated
with the posting and renewal of the Tariff Indemnity Letter(s) of Credit and the
ITC Letter of Credit shall be borne by the Class A Member alone.

Section 3.4    Other ActivitiesNotwithstanding any duty otherwise existing at
law or in equity, any Member or the Administrator may engage in or possess an
interest in other business ventures of every nature and description,
independently or with others, even if such activities compete directly with the
business of the Company, and neither the Company nor any of the Members shall
have any rights by virtue of this Agreement in and to such independent ventures
or any income, profits or property derived from them.


7
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------





Section 3.5    No Right to WithdrawExcept in the case of Transfers in accordance
with Article IX, no Member shall have any right to resign voluntarily or
otherwise withdraw from the Company without the prior written consent of each of
the remaining Members of the Company in their sole and absolute discretion.

Section 3.6    Limitation of Liability of MembersEach Member and its officers,
directors, shareholders, Affiliates, employees and agents (each a “Member
Party”) shall (i) have liability limited as described in the Act and other
applicable Legal Requirements and (ii) be exculpated from liability for and
defended, indemnified and held harmless by the Company from any and all
judgments, awards, causes of action, lawsuits, suits, proceedings, governmental
investigations or audits, losses (including amounts paid in settlement of
claims), assessments, fines, penalties, administrative orders or injunctions
(including any loss of profits, consequential, punitive, incidental or special
damages recovered in connection with a Third Party Claim), including interest,
penalties, reasonable attorney’s fees, disbursements and costs of
investigations, deficiencies, levies, duties and imposts (“Claims”) arising out
of the performance by such Member Party of its obligations under this Agreement
so long as (A) the Member Party acted in good faith and in a manner reasonably
believed by it to be in the best interest of or not opposed to the interest of
the Company or the Project Company, as applicable, and (B) the Member Party’s
actions did not constitute willful misconduct, fraud or gross negligence or
willful breach of any of its covenants under the Transaction Documents.
Notwithstanding the foregoing, if the applicable Member Party to be indemnified
and exculpated is Clean Technologies, it shall not be entitled to such
indemnification and exculpation if the losses arise from a CT Indemnifiable
Claim. Except as otherwise required by the Act, the debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be the debts, obligations and liabilities solely of the Company, and the
Members of the Company shall not be obligated personally for any of such debts,
obligations or liabilities solely by reason of being a Member of the Company.
(a)    Each of the Members shall be fully protected in relying in good faith
upon the records of the Company and upon such information, opinions, reports or
statements presented to the Company by any other Person who is a Member, the
Administrator or any officer or employee of the Company, or by any other
individual as to matters that such Member reasonably believes are within such
other Person’s professional or expert competence, including information,
opinions, reports or statements as to the value and amount of the assets,
liabilities, profits or losses of the Company or any other facts pertinent to
the existence and amount of assets from which distributions to the Members might
properly be paid.
(b)    To the extent that, at law or in equity, a Member, in its capacity as a
member or manager of the Company or otherwise, has duties (including fiduciary
duties) and liabilities relating thereto to the Company or to any Member or
other Person bound by this Agreement, such Member, acting under this Agreement
shall not be liable to the Company or to any Member or other Person bound by
this Agreement for its good faith reliance on the provisions of this Agreement;
provided that this Section 3.6(c) shall not be construed to limit


8
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




obligations or liabilities therefor, in each case as expressly stated in this
Agreement or any other Transaction Document. The provisions of this Agreement,
to the extent that they restrict the duties and liabilities of a Member, in its
capacity as a member or manager of the Company, otherwise existing at law or in
equity, are agreed by the Members to replace such other duties and liabilities
of such Member.
(c)    Clean Technologies, in its capacity as Managing Member, shall not have
any liability for breach of contract (except as provided in (i) and (ii) below)
or breach of duties (including fiduciary duties) of a member or manager to the
Company or to any Member or other Person that is a party to or is otherwise
bound by this Agreement, in each case, to the fullest extent permitted by the
Act; provided that (i) this Agreement shall not limit or eliminate liability for
any (x) obligations expressly imposed on Clean Technologies, as Managing Member,
pursuant to this Agreement or any other Transaction Document, including to
indemnify Mehetia (y) act or omission that constitutes a bad faith violation of
the implied contractual covenant of good faith and fair dealing or (z) act or
omission arising from the gross negligence, willful misconduct or fraud of Clean
Technologies and (ii) this Section 3.6(d) shall not limit or eliminate
liabilities expressly stated in this Agreement or any other Transaction
Document.
(d)    Except as otherwise provided in Section 6.1 of the ECCA or Section 9.12
hereof with respect to liability resulting from fraud or willful misconduct, or
with respect to its failure to pay any amount due to Investor Indemnified
Parties under the Transaction Documents, or with respect to a Third Party Claim
for breach of any Transaction Document or for damages resulting from a CT
Indemnifiable Claim, Clean Technologies, in its capacity as Managing Member,
shall have no liability of any kind to the Members under this Agreement for
monetary damages in an amount that would exceed its aggregate obligation to
indemnify the Investor Indemnified Parties pursuant to Section 9.12.
(e)    Except as otherwise provided herein with respect to a CT Indemnifiable
Claim, Clean Technologies, in its capacity as a Member or Managing Member, shall
not have any liability to the Company, any Class B Member or any other Person
bound by this Agreement for damages resulting from a breach or breaches by
(i) the Administrator resulting from or arising out of the Administrator’s
performance of its obligations under the Administrative Services Agreement
(including any predecessor administrative services agreement the Company was
party to prior to the date hereof), (ii) the Operator of any of its obligations,
covenants or agreements under the MOMA, except to the extent that Clean
Technologies is the Managing Member and it is finally determined by a court of
competent jurisdiction (not subject to appeal, or not appealed) that Clean
Technologies, as Managing Member, has failed to perform its supervisory
obligations hereunder with respect to the Administrative Services Agreement
(including any predecessor administrative services agreement the Company was
party to prior to the date hereof) or the MOMA in a manner consistent with the
definition of “Prudent Operator Standard”.


9
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------





Section 3.7    Liability for DeficitsNone of the Members shall be liable to the
Company for any deficit in its Capital Account, nor shall such deficits be
deemed assets of the Company, except to the extent otherwise provided by law
with respect to third-party creditors of the Company.

Section 3.8    Company PropertyAll property owned by the Company, whether real
or personal, tangible or intangible and wherever located, shall be deemed to be
owned by the Company, and no Member, individually, shall have any ownership of
such property.

Section 3.9    Retirement, Resignation, Expulsion, Incompetency, Bankruptcy or
Dissolution of a MemberThe retirement, resignation, expulsion, Bankruptcy or
dissolution of a Member shall not, in and of itself, dissolve the Company. The
successors in interest to the bankrupt Member shall, for the purpose of settling
the estate, have all of the rights of such Member, including the same rights and
subject to the same limitations that such Member would have had under the
provisions of this Agreement to Transfer its Membership Interest. A successor in
interest to a Member shall not become a substituted Member except as provided in
this Agreement.

Section 3.10    Withdrawal of CapitalNo Member shall have the right to withdraw
capital from the Company or to receive or demand distributions (except
distributions described in Article VI) or return of its Capital Contributions
until the Company is dissolved in accordance with this Agreement and applicable
provisions of the Act; provided, however, that in the event that a Capital
Contribution has been made by a Class B Member, such Class B Member shall be
entitled to a return of its Capital Contribution if such Capital Contribution
has not been drawn upon in full by the Project Company in accordance with
Sections 4.3 and 4.4 hereof within six months following the date of such Capital
Contribution, unless otherwise agreed to in writing by such Class B Member. No
Member shall be entitled to demand or receive any interest on its Capital
Contributions. Notwithstanding the foregoing and for the avoidance of doubt,
this Section 3.10 shall not apply to any Repurchase Distributions, the Purchase
Option or the Sale Option.

Section 3.11    Representations and Warranties
(a)    Each Member hereby represents and warrants to the Company and each other
Member that the following statements are true and correct as of the date it
becomes a Member (both immediately before and after it becomes a Member):
(i)    That the Member is duly incorporated, organized or formed (as
applicable), validly existing, and (if applicable) in good standing under the
law of the jurisdiction of its incorporation, organization of formation; if
required by applicable law, that Member is duly qualified and in good standing
in the jurisdiction of its principal place of business, if different from its
jurisdiction of incorporation, organization or formation; and that the Member
has full power and authority to execute and deliver this


10
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Agreement and to perform its obligations hereunder, and all necessary actions by
the board of directors, shareholders, managers, members, partners, trustees,
beneficiaries, or other applicable Persons necessary for the due authorization,
execution, delivery, and performance of this Agreement by that Member have been
duly taken.
(ii)    That the Member has duly executed and delivered this Agreement and the
other documents contemplated herein, and they constitute the legal, valid and
binding obligation of that the Member enforceable against it in accordance with
their terms (except as may be limited by Bankruptcy, insolvency or similar
Applicable Laws of general application and by the effect of general principles
of equity, regardless of whether considered at law or in equity).
(iii)    That the Member’s authorization, execution, delivery, and performance
of this Agreement does not and will not (A) conflict with, or result in a
breach, default or violation of, (I) the organizational documents of such
Member, (II) any contract or agreement to which the Member is a party or is
otherwise subject, or (III) any law, rule, regulation, order, judgment, decree,
writ, injunction or arbitral award to which the Member is subject; or
(B) require any consent, approval or authorization from, filing or registration
with, or notice to, any Governmental Authority or other Person, except (w) for
such consents, approvals, authorizations, registrations or notices that have
already been received, delivered or filed, (x) for notices required to be
delivered that (1) are regulatory or reporting in nature, (2) are not required
to be delivered or filed until after the Initial Funding Date and (3) would not
reasonably be expected to have a material adverse effect on the ability of such
Member to perform its obligations under this Agreement, (y) that Credit Suisse
AG, Cayman Islands Branch, of which Mehetia is a wholly owned indirect
subsidiary as of the Initial Funding Date, may be required to file a report
pursuant to 12 CFR 225.175(c)(2) with the Board of Governors of the Federal
Reserve System, and (z) for such notices as any Member or its affiliates may be
required to file with FERC pursuant to Section 205 of the Federal Power Act and
notice filings required after acquiring an interest in the Company.
(iv)    That the Member is a “United States person,” as defined in
Section 7701(a)(30) of the Code.
(b)    Each Member represents and warrants to the Company and each other Member
that (i) the Member is an “Accredited Investor” as such term is defined in
Regulation D under the Securities Act of 1933, (ii) the Member has had a
reasonable opportunity to ask questions of and receive answers from the Company
concerning, the Membership Interests and the Company and all such questions have
been answered to the full satisfaction of that Member, (iii) the Member
understands that the Membership Interests have not been registered under the
Securities Act in reliance on an exemption therefrom, and that the Company is
under no obligation to register the Membership Interests, (iv) the Member will
not transfer the Membership Interests in violation of the Securities Act or any
other applicable securities laws,


11
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




and (v) the Member is purchasing the Membership Interests for its own account
and not for the account of any other Person and not with a view to distribution
or resale to others.
(c)    Each Member represents and warrants to the Company and each other Member
that the Member is not a Disqualified Person.
(d)    Each Member represents and warrants to the Company and each other Member
that the Member is not a tax-exempt entity within the meaning of Section 168(h)
of the Code.
(e)    Each Member represents and warrants to the Company and each other Member
that it has not taken any action that would cause the assets of the Company or
the Project Company to become subject to the alternative depreciation system
within the meaning of Section 168(g) of the Code.

Section 3.12    Covenants
(a)    Each Member covenants to the Company and each other Member that it will
be a “United States person,” as defined in Section 7701(a)(30) of the Code.
(b)    The Managing Member covenants to the Company and each other Member that
(i) all electricity produced by the Systems will be through the use of qualified
fuel cell property and (ii) no part of the assets of the Company or the Project
Company is or will be used predominantly outside of the United States.
(c)    The Managing Member covenants to cause the Company to cause the Project
Company to elect a Grant (to the extent such election is available) with respect
to the Existing Systems. If the Grant is not available with respect to certain
Existing Systems as determined in Section 7.5(b)(i), the Managing Member
covenants to cause the Company to cause the Project Company to elect or claim
under an Alternative Tax Program as described in Section 7.5(b)(i).
(d)    The Managing Member covenants to use commercially reasonable efforts, in
Consultation with Class B Member, to structure the contracts and business
affairs of the Project Company in a way that is intended to maximize the number
of Existing Systems that qualify for the Grant or, if any Alternative Tax
Program is elected pursuant to Section 7.5(b)(i), any Alternative Tax Program.
(e)    Each Member covenants to the Company and each other Member that it will
not take any action that would cause the assets of the Company or the Project
Company to become subject to the alternative depreciation system within the
meaning of Section 168(g) of the Code.


12
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




(f)    Each Member covenants to the Company and each other Member that the
Member will not become a Disqualified Person. Each Member further covenants that
it will take no action or change its legal status in a manner that would give
rise to a Class A Recapture Event or a Class B Recapture Event, as applicable.
(g)    The Managing Member shall be required to perform its duties and
obligations hereunder in good faith and in a manner reasonably believed to be in
the best interest of the Company.
(h)    The Managing Member covenants that it will not cause the Company or
Project Company to claim an ITC with respect to Existing Systems for which an
application for a Grant has been submitted or for which a Grant has been
received.
(i)    The Managing Member will elect an Alternative Tax Program with respect to
any System only in accordance with Section 7.5(b)(i).
(j)    The Managing Member covenants that, if there is any Project Company
Distributable Cash, it will cause the Company, as managing member of the Project
Company, to, not less than on a quarterly basis, cause the Project Company to
distribute such Project Company Distributable Cash to the Company.
(k)    The Managing Member covenants that it shall cause the Company and cause
the Company to cause the Project Company to comply with the terms and conditions
of the REPS Act and the Tariffs.
(l)    The Managing Member covenants that all of the Existing Systems will be
Placed In Service prior to January 1, 2017 and that each System will be owned by
the Project Company prior to each such System being Placed In Service.
(m)    The Class B Member covenants that it will not claim an ITC with respect
to Existing Systems for which an application for a Grant has been submitted or
for which a Grant has been received.
(n)    The Managing Member covenants that it shall cause the Project Company to
enter into the Repurchase Agreement in a form approved by the Class B Member.
(o)    Upon the date in which the aggregate amount of all Repurchase
Distributions and other Cash Distributions made by the Company to the Class B
Member in accordance with the terms of this Agreement (including, for the
avoidance of doubt, (i) the payment and distribution of the Supplemental Buyout
Capital Contribution pursuant to Section 4.5, if applicable, and (ii) all
disputed amounts being finally determined under Section 11.11(c)) reduces the
Current Buyout Amount to zero, the Managing Member shall cause the Company to
redeem 100% of the Class B Member’s Membership Interests at no additional cost
pursuant to the execution and delivery of a redemption agreement in
substantially the form attached hereto as


13
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Exhibit F. For the avoidance of doubt, if the Supplemental Buyout Capital
Contribution is required, and such amount is disputed under Section 11.11(c),
the redemption of the Class B Member’s Membership Interests shall not occur
until such amount is finally determined and paid in accordance with Section
11.11(c). Furthermore, notwithstanding anything in this Agreement to the
contrary, if the amount of the Supplemental Buyout Capital Contribution is
disputed under Section 11.11(c), and is subsequently paid by the Class A Member
(and distributed 100% to the Class B Member) after March 31, 2020 but within
thirty (30) days following the determination of the amount required pursuant to
Section 11.11(c), then the Supplemental Buyout Capital Contribution shall be
deemed, for all purposes hereunder (including Sections 4.5 and 6.12), to have
been paid on March 31, 2020, shall be applied to the Current Buyout Amount and
shall, upon payment by the Class A Member and distribution to the Class B
Member, cause the full redemption of the Class B Member’s Membership Interest.

Section 3.13    Deferred ObligationsThe obligations of Mehetia and Clean
Technologies to pay their respective Funding Payments or CT Funding Amounts,
respectively, are unconditional, except as provided herein and in the ECCA, and
subject to full recourse.

Section 3.14    Events of DefaultAn event of default shall occur upon the
occurrence of any of the following by a Member: (i) failure of a Class B Member
to make any Funding Payment or failure of a Class A Member to make any payment
of a CT Funding Amount, in each case, when due or perform any other obligation
with respect to such payment and the same is not cured within five (5) Business
Days after notice that the same is due, (ii) making an untrue material
representation or warranty, or (iii) a material breach by such Member of any
provision in this Agreement. Without in any way limiting any other remedies
available to the Class B Member or Clean Technologies hereunder, upon an event
of default by the Class B Member or Clean Technologies, the other Member shall
have the right to suspend performance of its obligations that are prevented by
such default.

Section 3.15    Matters Pertaining to the Grant
(a)    As soon as practicable but no later than 105 days after the Initial
Funding Date and each Subsequent Funding Date, as applicable, the Managing
Member shall: (x) provide the Accounting Firm the information it requires to
issue the Accountant’s Certificate with respect to the Existing Systems that
have been Placed in Service during the quarterly period following such Funding
Date or other period, as applicable, and will be included in a Grant Application
and (y) use commercially reasonable efforts to cause the Company to cause the
Project Company to complete and file a Grant Application with respect to such
Existing Systems. To the extent permitted by applicable law (and provided that
it would not likely cause the Grant Application to be rejected or materially
delayed), the Grant Application will request that the Grant be wired or
otherwise sent directly to a control account. The Members will cooperate to seek
confirmation from the appropriate Governmental Authorities with respect to the
ability to have such control account established in the name of the Company. To
provide for the possibility that the Grant will have to be funded to an account
of the Project Company, promptly following the Execution


14
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Date, the Managing Member shall use reasonable best efforts to cause the Company
to cause the Project Company, at its cost, to cause the Project Company’s
lenders to allow the Project Company to establish a control account in the name
of the Project Company which would not be subject to any lien or security
interest or restriction on distribution other than the hereinafter described
Control Agreement. Whether or not the control account is at the Project Company
or Company level, the control account shall be subject to the Control Agreement
in form and substance reasonably acceptable to the Class B Member, the control
account agent and either the Project Company or the Company, as applicable,
which shall provide that upon receipt of any funds in the control account, the
control account agent will immediately distribute such funds to the Class B
Member and the Class A Member, pro rata as provided in Section 6.1(a). Any
distribution made from the control account to the Members will be deemed to be a
Company distribution for all purposes of this Agreement, including, without
limitation, for purposes of maintaining Capital Accounts.
(b)    At least 10 days prior to filing a Grant Application, the Managing Member
shall deliver to Class B Member a copy of the proposed Grant Application, which
shall include the proposed filing date for the Grant Application. Class B Member
shall have the right to raise reasonable objections to the proposed Grant
Application within five days after Class B Member’s receipt thereof. If Class B
Member raises any objection to the proposed Grant Application within such
five-day period, the Managing Member and Class B Member shall use commercially
reasonable efforts to resolve such objections. In the event the Managing Member
and Class B Member are unable to resolve any such objections within a reasonable
period of time, either Member may invoke the dispute resolution provisions of
Section 11.11(a).
(c)    To the Knowledge of the Managing Member, after due inquiry, all factual
information and factual statements contained in the Grant Applications including
amounts relating to the purchase price of the Existing Systems shall be true,
correct and complete in all material respects. For the avoidance of doubt, this
Section 3.15(c) shall not be construed as a representation or warranty to any
Member as to any legal matters or legal conclusions in the Grant Applications,
although the Parties acknowledge that Clean Technologies has made
representations and warranties in this Agreement and the ECCA, including
representations and warranties relating to the eligibility of the Existing
Systems for the Grant.
(d)    The Managing Member shall cause the Company to cause the Project Company
to respond to all written requests from any Governmental Authority for
additional or supplemental information relating to the Grant Application and
shall make all required filings and responses in Consultation with Class B
Member.
(e)    Upon receipt by the Project Company of Grant proceeds, the Managing
Member shall, within two Business Days following the date on which Grant
proceeds are received by the Project Company, provide Class B Member or cause
Class B Member to be provided with a notice that sets forth the amount of the
Grant received by the Project Company and a calculation of the appropriate
amounts to be distributed to each of the Members.


15
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




(f)    In the event that an Alternative Tax Program is elected pursuant to
Section 7.5(b)(i), the above provisions shall be deemed to apply to any
Alternative Tax Program (with modifications as necessary to account for the
differences in such programs as compared to the Grant), and the Managing Member
shall be required to comply with all such provisions of this Section 3.15 as if
they applied to any Alternative Tax Program, as applicable.

Section 3.16    SeparatenessThe Members agree that the Company and the Project
Company are separate and distinct entities and that the Company shall conduct,
and cause the Project Company to conduct, their respective affairs in a manner
intended to maintain such status, including without limitation adhering the
following:
(a)    The Company has not formed, acquired or held and shall not form, acquire
or hold any subsidiary, except for the Project Company;
(b)    The Company does not have, shall not have and at no time had any assets
other than its membership interests in the Project Company and personal property
necessary or incidental to its ownership of such membership interests;
(c)    The Company has not engaged in, sought, consented or permitted to and
shall not engage in, seek, consent to or permit any dissolution, winding up,
liquidation, consolidation or merger or any sale or other transfer of all or
substantially all of its assets or any sale of assets outside the ordinary
course of its business, except in each case as permitted by (i) this Company LLC
Agreement and, (ii) any transfer of the Company’s membership interests in
connection with the transactions described in the ECCA;
(d)    The Company shall not incur any additional debt or contingent liabilities
except as permitted by this Company LLC Agreement;
(e)    The Company shall not commingle assets with those of any other entity and
shall hold its assets in its own name;
(f)    The Company shall conduct its own business in its own name;
(g)    The Company shall maintain bank accounts (if any), books, records and
financial statements separate from any other person or entity;
(h)    The Company shall observe all formalities of the Company LLC Agreement;
(i)    The Company shall pay its own liabilities out of its own funds;
(j)    The Company shall maintain adequate capital in light of its contemplated
business operations;


16
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




(k)    The Company shall use separate stationery, invoices and checks;
(l)    The Company shall pay the salaries of its own employees, if any;
(m)    The Company shall not guarantee or become obligated for the debts of any
other entity or hold out its credit as being available to satisfy the
obligations of others, in each case, other than the Project Company;
(n)    The Company shall not make any loans to any other person or entity other
than in accordance with this Company LLC Agreement;
(o)    The Company shall allocate fairly and reasonably any overhead for shared
office space;
(p)    The Company shall not pledge its assets for the benefit of any other
entity, other than the Project Company or the Project; and
(q)    The Company shall hold itself out as a separate entity, with the
exception that the Company shall not be considered a separate entity from the
Project Company for federal, state, and local income tax purposes, and shall use
commercially reasonable efforts to correct any known misunderstanding regarding
its separate identity.

ARTICLE IV    
CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

Section 4.1    Capital Contributions
(a)    Subject to the terms of the ECCA, the Members will make Capital
Contributions to the Company at the times and in the amounts required under the
ECCA and if required under Section 4.5 hereof, at the time and in the amounts
specified in Section 4.5. The Members acknowledge that on or prior to the
effective date of the 2012 Operating Agreement, the Class A Member made a
Capital Contribution to the Company of all of its right, title and interest in
and to the Project Company and the sum of $16,619,399.60 (in cash), and has
agreed to make further Capital Contributions at the times and in the amounts
required under the ECCA. Except as provided in this Article IV of this
Agreement, no Member will be required to make any Capital Contributions to the
Company after the Subsequent Funding Termination Date.
(b)    The Company shall be entitled to enforce the obligations of each Member
with respect to each Funding, and the Company shall have all remedies available
at law or in equity in the event any such obligation is not met.
(i)    Each Member hereby (A) agrees that the remedy at law for damages
resulting from any failure by it to make a Funding when required under the terms
of the ECCA is inadequate because the funding of the Existing Systems requires


17
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




the timely availability of required capital contributions and (B) consents to
the institution of an action for specific performance of its obligations in the
event of such a default.
(ii)    The Managing Member (or any other Member in the event that the Managing
Member is the defaulting Member) may cause the Company to commence legal
proceedings against the defaulting Member to collect the due and unpaid capital
contribution plus interest (calculated from the date of the missed Funding) at a
rate equal to the lesser of (x) 18% per annum, compounded daily and (y) the
maximum rate allowable by law, as well as the expenses of collection including,
without limitation, attorneys’ fees. Amounts collected in excess of the
defaulting Member’s due and unpaid capital contribution or loan advance shall be
deemed for purposes of this Agreement to be income of, or a reimbursement to,
the Company, as appropriate, and shall not be treated as a capital contribution
by the defaulting Member.
(iii)    Such defaulting Member’s share of the future distributions and profits
(but not losses) of the Company shall be reduced by up to 100% of that to which
such defaulting Member would have been entitled based upon its Percentage
Interest as measured immediately prior to the date of the missed Funding, based
on a proportionate calculation of the shortfall of funds resulting from such
defaulting Member’s failure to comply with its Funding obligation. The share of
future distributions and profits that are not allocated to the defaulting Member
shall be apportioned among the other non-defaulting Members in proportion to
their respective Percentage Interests until such time as the defaulting Member
cures such default by paying such unpaid capital contribution plus interest
(calculated from the date of the missed Funding) at a rate equal to the lesser
of (x) 18% per annum, compounded daily and (y) the maximum rate allowable by
law, as well as the expenses of collection including, without limitation,
attorneys’ fees.
(c)    The Members acknowledge that an Affiliate of the Class A Member, Bloom,
is entering into the Repurchase Agreement on the Effective Date and, pursuant to
the Repurchase Agreement, Bloom is making a deposit in the aggregate amount of
$72,321,380.05 (the “Deposit”) against the aggregate Purchase Price (as defined
in the Repurchase Agreement) which will be used to repay the outstanding balance
(together with accrued but unpaid interest, prepayment charges, make-whole
amounts and related costs) owed to the Note Holders under the Credit Documents
(such amount, the “Project Company Debt”). The Deposit shall be paid and the
Managing Member shall cause the Company to cause the Project Company to
immediately use the Deposit to repay the Project Company Debt and cause the
release of all collateral securing such Project Company Debt and for the Project
Company’s obligations to the Note Holders and all other parties to the Credit
Documents to be satisfied in full. The Members further acknowledge that had
Bloom not made such Deposit under the Repurchase Agreement, the Class A Member
would likely have needed to make an additional capital contribution hereunder in
order to provide the Project Company funds to repay the Project Company Debt.
Therefore, the Members agree that, should Bloom fail to repurchase all of the
Existing Systems pursuant to the terms and conditions of the Repurchase
Agreement on or before March 31, 2020


18
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




(other than as a result of a breach by Bloom of the Repurchase Agreement), then
a pro rata amount of the Deposit (based on the Existing Systems not repurchased
under the Repurchase Agreement as of March 31, 2020) shall be credited to the
Class A Member as an additional Capital Contribution hereunder; provided,
however, the foregoing shall not relieve the Class A Member or Bloom from any
obligation to make a Supplemental Buyout Capital Contribution pursuant to
Section 4.5 hereof nor result in any offset or reduction of such obligation to
make a Supplemental Buyout Capital Contribution pursuant to Section 4.5 hereof.

Section 4.2    Capital Accounts
(a)    A Capital Account will be established and maintained for each Member in
the manner required by the Treasury Regulations under Section 704(b) of the
Code. If there is more than one Member in a class, then each of the Members in
that class will have a separate Capital Account.
(b)    A Member’s Capital Account will be increased by (i) the amount of money
the Member contributes to the Company, (ii) the Gross Asset Value of any
property the Member contributes to the Company (net of liabilities secured by
the property that the Company is considered to assume or take subject to under
Section 752 of the Code; the Gross Asset Value of any property contributed by a
Member will be set forth in Schedule 4.2(b)), (iii) the income and gain (or
items thereof) that the Member is allocated by the Company, including any income
and gain exempted from tax (e.g., income allocated in respect of the Grant) and
gain described in Section 4.2(c) and (iv) an amount equal to an allocation of
upward basis adjustment to such Member in the event of a recapture of the Grant
or ITC as described in Treasury Regulation Section 1.704-1(b)(2)(iv)(j). A
Member’s Capital Account will be decreased by (v) the amount of money
distributed to the Member by the Company (including any proceeds from the Grant
distributed to such Member), (vi) the Gross Asset Value of any property
distributed to the Member by the Company (net of liabilities secured by the
property that the Member is considered to assume or take subject to under
Section 752 of the Code), (vii) any expenditures of the Company described in
Section 705(a)(2)(B) of the Code (i.e., expenditures that cannot be capitalized
or deducted in computing taxable income) that are allocated to the Member; and
(viii) losses and deductions (or items thereof) that are allocated by the
Company to the Member, including losses described in Section 4.2(c), but the
Capital Account will not be reduced again under this clause (viii) for
expenditures that already reduced it under clause (vii) and (ix) an amount equal
to an allocation of downward basis adjustment to such Member to take into
account the Grant or ITC as described in Treasury
Regulation Section 1.704-1(b)(2)(iv)(j).
(c)    The Gross Asset Values of all the Company assets will be adjusted to
equal their respective Gross Fair Market Values upon the occurrence of any of
the following events: (i) if any new or existing Member contributes more than a
de minimis amount of money or property, provided that, for the avoidance of
doubt, no adjustment will be made to Gross Asset Values in connection with any
Capital Contributions described in Section 4.2(b) or (c), (ii) if more than a de
minimis amount of money or other property is distributed by the Company to a


19
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Member to redeem its Membership Interest, or (iii) if the Company is liquidated
within the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g).
Following the occurrence of an event in clauses (i) and (ii) the Managing Member
will make an adjustment to Gross Asset Value only if it reasonably determines,
after Consultation with the other Members, that the adjustments are necessary or
appropriate to reflect the relative economic interests of the Members in the
Company. In addition, the Gross Asset Value of any Company asset that is
distributed to a Member will be adjusted to equal the Gross Fair Market Value of
the asset on the Distribution Date. In the event the Gross Asset Value of any
item of the Company’s property is adjusted as described in this Section 4.2(c),
then the amount of the adjustment will be treated as an item of gain (if the
adjustment increases the Gross Asset Value) or an item of loss (if the
adjustment decreases the Gross Asset Value) from the disposition of such
property.
(d)    As of the Original Date, the initial Capital Account balance and
Percentage Interest of each Member is shown in Schedule 4.2(d). Contributions
made by the Members on Subsequent Fundings will be considered contributions of
such amounts to the Company. The Managing Member will update Schedule 4.2(d)
after each Subsequent Funding and from time to time as necessary to reflect
accurately the information therein; provided, however, that, notwithstanding
anything in this Company LLC Agreement or the ECCA to the contrary, failure to
update Schedule 4.2(d) in accordance with this Section 4.2(d) shall not impact
the actual amounts considered Capital Contributions hereunder, all of which
shall be deemed made on the date actually contributed. Any such updating will be
consistent with how this Article IV requires that the Capital Accounts be
maintained. Any reference in this Agreement to Schedule 4.2(d) will be treated
as a reference to Schedule 4.2(d) as amended and in effect from time to time.
(e)    If all or a portion of a Membership Interest in the Company is
Transferred in accordance with the terms of this Agreement, then the transferee
will succeed to the Capital Account of the transferor to the extent it relates
to the Membership Interest so Transferred.
(f)    The provisions of this Agreement relating to maintenance of Capital
Accounts are intended to comply with Treasury Regulation Sections 1.704-1(b)
and 1.704-2, and will be interpreted and applied in a manner consistent with
such Treasury Regulations or any successor provisions.

Section 4.3    Equity Contributions to Project Company
(a)    Subject to the terms and conditions of this Agreement and the
satisfaction of the conditions precedent in Section 4.4 hereof, the Company
shall contribute funds to the Project Company (each such contribution, an
“Equity Contribution”) for further application by the Project Company towards
payment of the purchase price for the Existing Systems and other related costs.
Within five (5) Business Days of receipt of a notice in the form of Exhibit E
(the “Equity Contribution Notice”) and the satisfaction or waiver of the
conditions precedent in Section 4.4 (such date, the “Equity Contribution Date”),
the Company shall transfer the


20
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




appropriate amount of funds from the Company’s account to a Project Company
account as specified by the Project Company in such notice.
(b)    Each of the Initial Funding Payment of Class B Member and the CT Funding
Amount of Class A Member made on the Initial Funding Date has been or shall be
applied for further contribution to the Project Company to pay the 25% Progress
Payments for Existing Systems to be deployed in the two quarters immediately
following the Initial Funding Date.
(c)    All CT Funding Amounts made by Class A Member and all Subsequent Funding
Payments made by Class B Member (subject to the satisfaction or waiver by the
Class B Member of the conditions precedent in Section 4.4) will be contributed
to the Project Company and used for the purchase and installation of the
Existing Systems and related costs. All CT Funding Amounts and all Subsequent
Funding Payments will be deposited into an account established in the Project
Company’s name with a financial institution reasonably acceptable to Class B
Member (the “Capital Contributions Account”) and will be maintained in the
Capital Contributions Account until such time as such amounts are used by the
Project Company to pay for the costs or expenses for which such funds were
requested, to distribute such funds to the Members as expressly permitted
hereunder or for such other uses as are agreed to by the Members. Upon
establishment of the Capital Contributions Account any portion of the Capital
Contributions made by the Members on the Initial Funding Date that was projected
to pay for the purchase price of Existing Systems that has not yet been used for
such purpose shall be deposited into the Capital Contributions Account and
maintained there until used in accordance with the preceding sentence.

Section 4.4    Conditions Precedent to Equity Contributions by CompanyThe
obligation of the Company to make an Equity Contribution to the Project Company
(except in the case of the portion of any Equity Contribution used to pay any
25% Progress Payments for Existing Systems to be deployed in the subsequent
quarter which shall be subject to the conditions precedent hereinafter expressly
provided) will be subject to the fulfillment by the Project Company, on or
before the applicable Equity Contribution Date, of each of the following
conditions (and upon satisfaction of such conditions, as applicable, the
Managing Member shall so notify in writing the Administrator and the Members):
(a)    the Project Company shall have delivered to the Company and each of the
Company’s members an Equity Contribution Notice, in the form attached to this
Agreement as Exhibit E;
(b)    Managing Member’s Capital Contribution to the Company of $16,619,399.60
shall have been further contributed by the Company to the Project Company and
used by Project Company to incur Project costs in an amount equal to at least 5%
of the cost of all Existing Systems;


21
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




(c)    the Project Company shall deliver to the Company and each of the
Company’s members all necessary Governmental Approvals from the applicable
Governmental Authority to the extent not previously delivered;
(d)    each of the representations and warranties of Clean Technologies in
Section 3.2 of the ECCA relating to the Existing Systems funded by such Equity
Contribution is (i) true and correct in all material respects as of such Equity
Contribution Date except to the extent that any such representation or warranty
shall have been expressly made only as of an earlier date in which case such
representation and warranty was true and correct in all material respects as of
such earlier date and (ii) if and to the extent such representations and
warranties are qualified by the words “material,” “Material Adverse Effect” or
similar qualification, true and correct, as qualified, as of the such Equity
Contribution Date (or such earlier date, as applicable);
(e)    No material ongoing breach exists by Bloom, Clean Technologies, the
Company, the Project Company, the Managing Member, DPL or PJM under the ECCA,
the Project Company LLC Agreement, the MESPA, the MOMA, the Administrative
Services Agreement, the Credit Documents, the DPL Agreements, the PJM
Agreements, this Agreement or any other Transaction Document or Material
Contract, as applicable;
(f)    the Project Company is solvent and no event of Bankruptcy has occurred
with respect to the Project Company;
(g)    confirmation that (i) all conditions precedent in Section 2.5 and Section
2.7 of the ECCA (other than Section 2.5(aa)) remain satisfied; provided that
Clean Technologies and Company shall not be required to update any due diligence
reports, legal opinions, appraisals or other third party documents previously
delivered to Class B Member unless any of such previously delivered documents
has been withdrawn or specific circumstances have materially changed in
connection with the Existing Systems to be funded from this Equity Contribution
by Company to Project Company such that the previously delivered document is
inapplicable or is materially incorrect with respect to such Existing Systems;
and (ii) there have been no material adverse changes from the circumstances
addressed in the due diligence reports delivered under Sections 2.5(a) and
(b) of the ECCA;
(h)    the information on each invoice from Bloom to Project Company for
payments under the MESPA regarding the Existing Systems to be paid for with
proceeds of the applicable Equity Contribution will include the following:
(i) the location of the installation of each such System, (ii) the serial number
for each such System, (iii) the price for each such System as determined
pursuant to the MESPA, (iv) all amounts previously paid as a deposit on each
such System and (v) all amounts remaining due and payable on each such System;
(i)    the Initial Funding Payment, any prior Subsequent Funding Payments and
any prior CT Funding Amounts, as applicable, shall have been contributed in full
to the Project Company in accordance with Section 4.3 and Section 4.4 hereof,
with respect to any Subsequent


22
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Funding Payment and any CT Funding Amount, the Capital Contributions Account
shall have been established and maintained in accordance with the provisions of
Section 4.3(c), the Project Company does not retain at such time in the Capital
Contributions Account more than an amount equal to (i) $20,000,000 minus (ii)
the amount of cash held by the Company at such time, and the Project Company
shall have used such payments to make payments under the MESPA;
(j)    there are no material defaults under the MOMA relating to Systems
previously installed, purchased and paid for by Project Company;
(k)    in the case of the portion of any Subsequent Funding Payment used to pay
any 75% Progress Payments, Commencement of Operations (as defined under the
MESPA) has occurred for the Systems for which there is a request for a Capital
Contribution of the amounts of the 75% Progress Payment for such System;
(l)    in the case of the portion of any Subsequent Funding Payment or any CT
Funding Amount used to pay any 75% Progress Payments, the Members have received
confirmation that the Note Proceeds have either been disbursed from the
Construction Escrow Account or will be available for disbursement from the
Construction Escrow Account contemporaneous with Project Company’s drawdown of
such Progress Contribution from the Company (as may be evidenced by, among other
things, delivery to the Members of a copy of the Account Withdrawal Instruction
applicable to such proceeds which has been countersigned by the Collateral Agent
and delivered to the Depositary) or the Required Holders have in writing
confirmed to the Members that all conditions precedent to such disbursement from
the Construction Escrow Account have been satisfied or waived and the Required
Holders are prepared to permit such disbursement contemporaneous with Project
Company’s drawdown of such Progress Contribution from the Company; and
(m)    in the case of the portion of any Subsequent Funding Payment or any CT
Funding Amount used to pay any 75% Progress Payments, the Members have received
written certification from the Independent Engineer (as defined in the MESPA)
addressed to Project Company certifying, without any qualification, that such
System’s commissioning has been successfully completed, that such System is
available for full commercial operation, and that Bloom has installed all BOF
Work (as defined in the MESPA) necessary for the operation of that System.
Notwithstanding the foregoing, with respect to the portion of any Equity
Contribution used to pay any of the 25% Progress Payments for Systems to be
deployed in the subsequent quarter, the fulfillment by the Project Company, on
or before the applicable Equity Contribution Date, of each of the conditions set
forth in Sections 4.4(a), (e), (f), (h)(i) and (h)(iii) must be satisfied.
To the extent that an Equity Contribution Notice has been delivered to the
Company for which all of the applicable conditions precedent set forth above
have been satisfied, the Company may make a capital contribution to Project
Company related to all of the Systems for which all of the


23
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




applicable conditions precedent have been satisfied. With respect to those
Systems for which all conditions precedent had not been previously satisfied,
but which are later satisfied, the Company may make a subsequent capital
contribution to Project Company for the amounts requested in connection with
that later qualifying System.

Section 4.5    Supplemental Buyout Capital ContributionIn the event that prior
to March 31, 2020, the Current Buyout Amount has not been reduced to zero, then
on or before March 31, 2020, the Class A Member shall make a capital
contribution to the Company equal to the Current Buyout Amount at the time of
such capital contribution (such capital contribution, the “Supplemental Buyout
Capital Contribution”), whereupon the Company shall make (no later than March
31, 2020) a special distribution of the amount of the Supplemental Buyout
Capital Contribution to the Class B Member in accordance with Section 6.12
below, which distribution shall be deemed to be a Repurchase Distribution for
purposes of Section 6.12 and this Agreement.Member Loans
(a)    The Class B Members are entitled to effect cures of defaults under the
Credit Documents to the extent set forth in the Interparty Agreement. Amounts
expended in effecting such cures shall be deemed Member Loans, with each Class B
Member contributing ratably in proportion to its holding of all then outstanding
Class B Membership Interests; provided that, if any Class B Member does not wish
to advance or loan its proportionate share of any such advance or loan, an
amount equal to such proportionate share may instead be advanced by the
remaining Class B Members (each such remaining Class B Member contributing
ratably (or as otherwise agreed amongst such remaining Class B Members) in
proportion to its holding of all then outstanding Class B Membership Interests
(excluding in such determination of outstanding Class B Membership Interests all
then outstanding Class B Membership Interests of any Class B Member that does
not wish to advance or loan such proportionate share).
(b)    Any loan or advance made by any Class B Member pursuant to this Section
4.6 shall bear interest, unless otherwise agreed by such Class B Member in its
sole discretion, at the Prime Rate.
(c)    Notwithstanding anything to the contrary in this Agreement, the Company
shall borrow and accept, and the Managing Member shall cause the Company to
borrow and accept, such loans or advances from the lending Members. The Company
shall immediately advance, and the Managing Member shall cause the Company to
immediately advance, such loans or advances from the lending Members to the
Project Company. The incurrence of indebtedness by the Company pursuant to any
loan or advance made by any Member pursuant to this Section 4.6 shall not
require the consent of the Managing Member or the Class A Member. The Company
shall apply all Company Distributable Cash to the payment of the principal of
all outstanding advances or loans (together with accrued interest thereon) made
under this Section 4.6 and, unless and until the outstanding principal amount of
all such advances and loans is repaid in full together with all interest thereon
and all other amounts due in respect thereof, there


24
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




shall be no distributions to the Class A Members under this Agreement pursuant
to Article VI or otherwise.
(d)    An advance or loan by any Member described in this Section 4.6
constitutes a loan from such Member to the Company and is not a Capital
Contribution.

ARTICLE V    
ALLOCATIONS

Section 5.1    Allocations
(a)    Prior to the Effective Date, after giving effect to the allocations in
Section 5.2 and except as provided in Section 10.2(c) and Section 10.2(d) for
purposes of maintaining Capital Accounts, all items of Company income, loss,
gain, deduction and credit for any Fiscal Year will be allocated among the
Members as follows:
(i)    Except for items relating to any Grant, for the period beginning on April
13, 2012 and running through the Flip Date, 99% in the aggregate to the Class B
Members, allocated among them in proportion to their Pro Rata Shares, and 1% in
the aggregate to the Class A Members, allocated among them in proportion to
their Pro Rata Shares; and (ii) for the period beginning after the Flip Date, 5%
in the aggregate to the Class B Members, allocated among them in proportion to
their Pro Rata Shares, and 95% in the aggregate to the Class A Members,
allocated among them in proportion to their Pro Rata Shares.
(ii)    With respect to any items relating to any Grant, 99% in the aggregate to
the Class B Members, allocated among them in proportion to their Pro Rata
Shares, and 1% in the aggregate to the Class A Members, allocated among them in
proportion to their Pro Rata Shares.
(b)    From and after the Effective Date, after giving effect to the allocations
in Section 5.2 and except as provided in Section 10.2(c) and Section 10.2(d) for
purposes of maintaining Capital Accounts, all items of Company income, loss,
gain, deduction and credit for any Fiscal Year will be allocated among the
Members (i) if all of the Existing Systems have been repurchased from the
Project Company pursuant to the terms and conditions of the Repurchase Agreement
by March 15, 2020, 0% in the aggregate to the Class B Members, allocated among
them in proportion to their Pro Rata Shares, and 100% in the aggregate to the
Class A Members, allocated among them in proportion to their Pro Rata Shares,
and (ii) if not all of the Existing Systems have been repurchased from the
Project Company pursuant to the terms and conditions of the Repurchase Agreement
by March 15, 2020, 5% in the aggregate to the Class B Members, allocated among
them in proportion to their Pro Rata Shares, and 95% in the aggregate to the
Class A Members, allocated among them in proportion to their Pro Rata Shares.


25
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




(c)    No losses or deductions may be allocated to a Member pursuant to this
Section 5.1 to the extent the allocation would lead to a deficit in such
Member’s Adjusted Capital Account. Losses or deductions that a Member cannot be
allocated by reason of this Section 5.1(b) will be allocated to the other
Members.

Section 5.2    AdjustmentsThe following adjustments will be made in the
allocations in Section 5.1 to comply with Treasury
Regulation Section 1.704-1(b):
(a)    In any Fiscal Year in which there is a net decrease in Company Minimum
Gain, income and gain in the amount of the net decrease will be allocated to
Members in the ratio required by Treasury Regulation Section 1.704-2. This
provision is intended to comply with the minimum gain chargeback requirement in
Treasury Regulation Section 1.704-2(f) and will be interpreted consistently
therewith.
(b)    In any Fiscal Year in which there is a net decrease in Minimum Gain
Attributable to Member Nonrecourse Debt, then income and gain in the amount of
the net decrease will be allocated to each Member who was considered to have had
a share of such minimum gain at the beginning of the Fiscal Year in the ratio
required by Treasury Regulation Sections 1.704-2(i)(4) and 1.704-2(j)(2)(ii).
This provision is intended to comply with the partner nonrecourse debt minimum
gain chargeback requirement in Treasury Regulation Section 1.704-2(i)(4) and
will be interpreted consistently therewith.
(c)    In the event any Member unexpectedly receives any adjustments,
allocations or distributions described in Treasury
Regulation Sections 1.704-1(b)(2)(ii)(d)(4), (5) or (6), gross income will be
specially allocated to each such Member in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations, any deficit in
the Member’s Adjusted Capital Account as quickly as possible. However, an
allocation will be made under this Section 5.2(c) only if and to the extent that
the Member would have a deficit in its Adjusted Capital Account after all other
allocations provided for in Sections 5.1 and 5.2 have been tentatively made as
if this Section 5.2(c) were not in this Agreement.
(d)    In the event that any Member has a deficit in its Adjusted Capital
Account at the end of any Fiscal Year after all the other allocations in
Section 5.1 and 5.2 have been taken into account, then the Member will be
specially allocated items of Company income and gain as quickly as possible to
eliminate the deficit.
(e)    Nonrecourse Deductions for any Fiscal Year will be allocated to the
Members in the same ratio as other income and loss under Section 5.1 or
Sections 10.2(c) and (d), as applicable.
(f)    Any Member Nonrecourse Deductions for any Fiscal Year will be allocated
to the Member who bears the economic risk of loss with respect to the Member


26
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Nonrecourse Debt to which the Member Nonrecourse Deductions are attributable in
accordance with Treasury Regulation Section 1.704-2(i)(1).
(g)    If the Company distributes property to a Member in liquidation of the
Membership Interest of the Member and there is an adjustment in the adjusted tax
basis of Company property under Section 734(b) of the Code, there will be a
corresponding adjustment to the Capital Account of the Member receiving the
distribution. If the Company distributes cash to a Member in excess of its
outside basis in its Membership Interest, leading to an adjustment in the inside
basis of the Company property under Section 734(b) of the Code, solely for
purposes of adjusting Capital Accounts of the Members, the adjustment in the
inside basis will be treated as gain or loss and be allocated among the Members
in the same ratio as other gain or loss for the Fiscal Year in which the
adjustment occurs. This provision is intended to comply with Treasury
Regulation Sections 1.704-1(b)(2)(iv)(m)(2) and (4) and will be interpreted
consistently therewith.
(h)    The allocations in this Section 5.2 are required to comply with the
Treasury Regulations. To the extent the Company can do so consistently with the
Treasury Regulations, the net amount of the allocations under this Article V and
Section 10.2 to each Member will be the net amount that would have been
allocated to each Member if this Agreement did not have this Section 5.2.

Section 5.3    Tax Allocations
(a)    All allocations of tax items of Company income, gain, deductions and
losses for each Fiscal Year will be allocated in the same proportions as the
allocations of book items of Company income, gain, deductions and losses were
made for such Fiscal Year pursuant to Sections 5.1 and 5.2.
(b)    Notwithstanding Section 5.3(a), if, as a result of contributions of
property by a Member to the Company or an adjustment to the Gross Asset Value of
Company assets pursuant to this Company LLC Agreement, there exists a variation
between the adjusted basis of an item of Company property for United States
federal income tax purposes and as determined under the definition of Gross
Asset Value, allocations of income, gain, loss, and deduction will be allocated
among the Members so as to take into account any variation between the adjusted
basis of such property to the Company for United States federal income tax
purposes and its initial Gross Asset Value using the traditional method with
curative allocations pursuant to Treasury Regulation Section 1.704-3(c). To the
extent the “ceiling rule” in Treasury Regulation Section 1.704-3(b) prevents the
noncontributing Members from receiving an amount of tax depreciation in any year
equal to the Members’ share of Depreciation for the year, then the shortfall
will be made up in succeeding years as quickly as possible out of any tax
depreciation that would otherwise have been allocated to the contributing
Member.


27
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




(c)    Allocations pursuant to this Section 5.3 are solely for purposes of
federal, state and local taxes and will not affect, or in any way be taken into
account in computing, any Member’s Capital Account or share of income, gain,
deductions or losses or distributions pursuant to any other provision of this
Agreement.
(d)    To the extent that an adjustment to the adjusted tax basis of any Company
asset is made pursuant to Section 743(b) of the Code as the result of a purchase
of a Membership Interest in the Company, any adjustment to the depreciation,
amortization, gain or loss resulting from such adjustment will affect the
transferee only and will not affect the Capital Account of the transferor or
transferee. In such case, the transferee will be required to agree to provide to
the Company (i) information about the allocation of any step-up or step-down in
basis to the Company’s assets and (ii) the depreciation or amortization method
for any step-up in basis to the Company’s assets.
(e)    Solely for purposes of determining a Member’s proportionate share of the
“excess non-recourse liabilities” of the Company within the meaning of Treasury
Regulation Section 1.752-3(a)(3), each Member’s share of such liability shall be
consistent with the profit sharing percentages then in effect pursuant to
Section 5.1(a).

Section 5.4    Transfer or Change in Company InterestIf the respective
Membership Interests or allocation ratios described in this Article V of the
existing Members in the Company change or if a Membership Interest is
Transferred in compliance with this Agreement to any other Person, then, for the
Fiscal Year in which the change or Transfer occurs, all income, gains, losses,
deductions, credits and other tax incidents resulting from the operations of the
Company shall be allocated, as between the Members for the Fiscal Year in which
the change occurs or between the transferor and transferee, by taking into
account their varying interests using the interim closing method permitted by
Treasury Regulation Section 1.706.

Section 5.5    Timing of AllocationsItems of income, gain, loss, deduction and
credit will be allocated to the Members pursuant to this Article V as of the
last day of each Fiscal Year; provided that such items shall also be allocated
at such times as the Gross Asset Values of the Company’s assets are adjusted
pursuant to Section 4.2(c).

ARTICLE VI    
DISTRIBUTIONS

Section 6.1    DistributionsExcept as provided otherwise in Sections 6.6, 6.7,
6.9, 6.11, 6.12 or 10.2, Company Distributable Cash will be distributed to the
Members on each Distribution Date in the manner described in this Section 6.1.
(a)    First, the proceeds of any Grant (or, if any Alternative Tax Program is
elected pursuant to Section 7.5(b)(i), any Alternative Tax Program other than
the ITC) received by the Project Company in connection with the Existing Systems
included in the Portfolio (as


28
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




opposed to future capital expenditures) will be distributed, promptly upon
receipt, in full to the Company by the Project Company and then distributed 99%
to the Class B Members, distributed among them in proportion to their Pro Rata
Shares, and 1% to the Class A Members, distributed among them in proportion to
their Pro Rata Shares; provided, that any Grant proceeds received by the Project
Company in connection with the Existing Systems included in the Portfolio (as
opposed to future capital expenditures) in excess of an aggregate amount for all
such Grant proceeds of $76,731,525 will be distributed, promptly upon receipt,
in full to the Company and then distributed by the Company 100% to the Class A
Members, distributed among them in proportion to their Pro Rata Shares;
(b)    Second, any remaining Company Distributable Cash, other than cash from
any Repurchase Distributions (which will be specially distributed pursuant to
the provisions of Section 6.12 below), will be distributed (i) from April 13,
2012 to and through the Flip Date, 99% to the Class B Members, distributed pro
rata in proportion to the Percentage Interest held by each Class B Member,
and 1% to the Class A Members, distributed pro rata in proportion to the
Percentage Interest held by each Class A Member, and (ii) after the Flip Date,
5% to the Class B Members, distributed pro rata in proportion to the Percentage
Interest held by each Class B Member, and 95% to the Class A Members,
distributed pro rata in proportion to the Percentage Interest held by each
Class A Member; and
(c)    Notwithstanding anything to the contrary in this Article VI or in any
other Transaction Document, in the event that any 25% Progress Payments or 75%
Progress Payments are refunded from Bloom to Project Company under the MESPA,
whether or not such refunded 25% Progress Payments or 75% Progress Payments are
deposited into a separate control account with the Company as the secured party,
following the receipt by the Company of such refunded 25% Progress Payments or
75% Progress Payments, such refunded 25% Progress Payments or 75% Progress
Payments will be distributed 100% to the Class B Members and among them in
proportion to their Pro Rata Shares.

Section 6.2    Withholding Taxes. If the Company is required to withhold taxes
with respect to any allocation or distribution to any Member pursuant to any
applicable federal, state or local tax laws, the Company may, after first
notifying the Member and permitting the Member, if legally permitted, to contest
the applicability of such taxes, withhold such amounts and make such payments to
taxing authorities as are necessary to ensure compliance with such tax laws. Any
funds withheld by reason of this Section 6.2 shall nonetheless be deemed
distributed to the Member in question for all purposes under this Agreement. If
the Company fails to withhold from actual distributions any amounts it was
required to withhold, the Company may, at its option, (a) require the Member to
which the withholding was credited to reimburse the Company for such
withholding, or (b) reduce any subsequent distributions by the amount of such
withholding. This obligation of a Member to reimburse the Company for taxes that
were required to be withheld shall continue after such Member Transfers its
Membership Interests in the Company. Each Member agrees to furnish the Company
with any representations and forms


29
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




as shall reasonably be requested by the Company to assist it in determining the
extent of, and in fulfilling, any withholding obligations it may have.

Section 6.3    Limitation upon Distributions. No distribution of Company
Distributable Cash will be made if the distribution would violate any contract
or agreement to which the Company is then a party or any Legal Requirement then
applicable to the Company.

Section 6.4    No Return of Distributions. Any distribution of Company
Distributable Cash or property pursuant to this Agreement shall be treated as a
compromise within the meaning of Section 18-502(b) of the Act and, to the full
extent permitted by law, any Member receiving the payment of any such money or
distribution of any such property shall not be required to return any such money
or property to any Person, the Company or any creditor of the Company. However,
if any court of competent jurisdiction holds that, notwithstanding the
provisions of this Agreement, any Member is obligated to return such money or
property, such obligation shall be the obligation of such Member and not of the
other Members. Without limiting the generality of the foregoing, a deficit
Capital Account of a Member shall not be deemed to be a liability of such Member
nor an asset or property of the Company.

Section 6.5    Calculation of Internal Rate of Return.
(a)    Tracking Progress. The Managing Member will calculate at least annually
whether the Class B Member has reached the Target IRR and will send the Class B
Member, within 120 days after the end of each Fiscal Year in which the Target
IRR was not achieved, a report in the form of the Tracking Model showing where
it believes the Class B Member is in relation to the Target IRR. If the report
suggests that the Target IRR will be reached during the next two Fiscal Years,
then the Managing Member will calculate and report whether the Class B Member
has reached the Target IRR at least quarterly thereafter. The Managing Member
will make its advisers available to answer any questions about its calculations.
The Class B Member may invoke the dispute resolution procedures in
Section 11.11(b) to resolve any item or procedure that is in dispute, and the
conclusion of such dispute resolution procedures will apply in all subsequent
periods to any identical item or procedure.
(b)    Notice of Date. The Managing Member will notify the Class B Member in
writing at least 10 Business Days before the Distribution Date following the
month in which it believes the Class B Member achieved the Target IRR or at
least 30 days before making any liquidating distributions, in connection with a
liquidation of the Company pursuant to Section 10.1, if it believes the Class B
Member will achieve the Target IRR as a consequence of the liquidating
distributions. The notice will include the Tracking Model showing the Managing
Member’s calculations and, in the case of a notice delivered in connection with
a liquidation, the allocations and distributions that the Managing Member
proposes to make to the Class B Member under Section 10.2 in light of the
calculations. The Managing Member will make its advisers available to answer any
questions about its calculations. If the Class B Member wishes to invoke the
dispute resolution procedures in Section 11.11(b) to resolve any disagreements,


30
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




then they must give notice to that effect to the Managing Member before the
Distribution Date, in a case not involving liquidation of the Company, and
within 30 days after receipt of notice from the Managing Member in a case
involving liquidation.
(c)    Notwithstanding the foregoing, if there is a Class A Recapture Event
after a final determination has been made that Class B Member has achieved the
Target IRR, the Internal Rate of Return shall be recalculated at the time of
such Class A Recapture Event in accordance with the terms of Section 6.5, taking
into account the consequences of any recapture. If, as a result of the Class A
Recapture Event, the Class B Member’s Internal Rate of Return is below the
Target IRR, the sharing percentages set forth in Section 5.1 and Section 6.1
shall be adjusted to the maximum extent necessary so as to correct, on a present
value basis calculated at the Target IRR, the difference between the Target IRR
assumed to have been realized by a holder of Class B Membership Interests on the
Distribution Date as of which the Target IRR was determined to have been
achieved, and the Internal Rate of Return realized by such a holder after
adjusting solely for the Class A Recapture Event. Such change in sharing
percentages shall remain in effect until, and to the extent necessary so that,
the difference between the Target IRR and actual Internal Rate of Return shall
have been eliminated.

Section 6.6    Satisfaction of Recapture-Related Obligations of the Class A
Members to the Class B Member.
(a)    Notwithstanding the provisions of Section 6.1, if the Class B Member
shall suffer any Recapture Damages, as a result of a Class A Recapture Event,
then the Class B Member shall be entitled to collect Recapture Damages from the
Class A Member in accordance with this Section 6.6.
(b)    Within 60 days after they become aware that they have incurred Recapture
Damages, the Class B Member shall notify the Company and the Class A Members in
writing of their Recapture Claim for such Recapture Damages, specifying in
reasonable detail the cause of such Recapture Damages and the Class B Member’s
calculation of the amount thereof if reasonably determinable by the Class B
Member, or, if not reasonably determinable, an estimate of the range of such
Recapture Damages. Within 30 days following receipt of notice of a Recapture
Claim, the Class A Members shall notify each of the Class B Members and the
Company in writing whether it agrees with or disputes all or a portion of the
Recapture Claim, specifying the amount, if any, so agreed to. If the Class A
Members shall not deliver such notice within the time specified, it shall be
deemed to have delivered a notice on the 30th day disputing the entire amount of
such Recapture Claim. The Class B Member shall have all rights and remedies
available at law or in equity to the Class B Member to collect any Recapture
Damages from the Class A Members.

Section 6.7    Satisfaction of Certain Recapture-Related Obligations of the
Class B Member to the Class A Members.


31
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




(a)    Notwithstanding the provisions of Section 6.1, if the Class A Member
shall suffer Recapture Damages as a result of a Class B Recapture Event, the
Class A Member shall be entitled to collect such Recapture Damages from the
Class B Member in accordance with this Section 6.7.
(b)    Within 60 days after they become aware that they have incurred Recapture
Damages, the Class A Members shall deliver to the Company and the Class B Member
a Recapture Claim notice for such Recapture Damages, specifying in reasonable
detail the cause of such Recapture Damages and the Class A Member’s calculation
of the amount thereof if reasonably determinable by the Class A Member, or, if
not reasonably determinable, an estimate of the range of such Recapture Damages.
Within 30 days following receipt of notice of a Recapture Claim, the Class B
Member shall notify each of the Class A Members and the Company in writing
whether it agrees with or disputes all or a portion of the Recapture Claim,
specifying the amount, if any, so agreed to. If the Class B Member shall not
deliver such notice within the time specified, it shall be deemed to have
delivered a notice on the 30th day disputing the entire amount of such Recapture
Claim. The Class A Members shall have all rights and remedies available at law
or in equity to the Class A Members to collect any Recapture Damages from the
Class B Member.

Section 6.8    Satisfaction of Certain Recapture-Related Obligations of the
Company or the Project Company.
(a)    Notwithstanding the provisions of Section 6.1, if the Company or Project
Company is required to make any payment to the United States of America (or any
agency or instrumentality thereof), as applicable, resulting from a Recapture
Event (i) as a result of a Class A Recapture Event, then the Class A Member will
be required to pay the amount of such payment (x) to the United States of
America (or any agency or instrumentality thereof) on behalf of the Company or
Project Company, as applicable, or (y) in the event that the Company or the
Project Company has already made such payment, to the Company or Project
Company, as applicable, in accordance with this Section 6.8 or (ii) as a result
of a Class B Recapture Event, then the Class B Member will be required to pay
the amount of such payment (x) to the United States of America (or any agency or
instrumentality thereof) on behalf of the Company or Project Company, as
applicable, or (y) in the event that the Company or the Project Company has
already made such payment, to the Company or Project Company, as applicable, in
accordance with this Section 6.8.
(b)    Within 60 days after the Company or Project Company becomes aware that a
Recapture Event has occurred that requires the Company or Project Company to
make a payment as a result of such Recapture Event, the Company or Project
Company, as applicable, shall deliver to the Members a written notice,
specifying in reasonable detail the cause of such Recapture Event, including
whether caused by a Class A Recapture Event or Class B Recapture Event, and the
Company or Project Company’s calculation of the amount of any such payment as a
result of such Recapture Event, if reasonably determinable by the Company or the
Project


32
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Company, or, if not reasonably determinable, an estimate of the range of such
payment. Within 30 days following receipt of notice, each Member shall notify
the Company or Project Company, as applicable, in writing whether it agrees with
or disputes all or a portion of the amount specified in the notice, specifying
the amount, if any, so agreed to. The Company and Project Company shall have all
rights and remedies available at law or in equity to the Members to collect any
payment required to be paid by the Company or the Project Company as a result of
a Class A Recapture Event or Class B Recapture Event from the responsible
Members.

Section 6.9    Class A Recapture Events Prior to Receipt of Grant.
(a)    If, prior to a Grant being received by the Project Company, there is a
Recapture Event resulting in a denial of all or a portion of such Grant with
respect to the Company or Project Company as a result of a Class A Recapture
Event, the Class A Member will be required to pay the Class B Member 99% of the
amount that equals the difference between the Grant amount set forth in the
Grant Application and the actual Grant amount received.
(b)    Within 60 days after a Recapture Event resulting in a denial of all or a
portion of the Grant as a result of a Class A Recapture Event, the Class A
Member shall have the right to cause the Company or Project Company to appeal,
contest or discuss such denial (i) in any formal or informal discussions with
Treasury or any other Governmental Authority, (ii) in any formal or informal
administrative proceeding before the relevant Governmental Authority and/or
(iii) by commencing litigation in any forum appropriate for such appeal or
contest.  The Class A Member shall have the right to direct such appeal,
contest, or discussions.  The Class A Member shall keep, or cause the Company or
Project Company to keep, the Class B Member reasonably apprised of all
developments with respect to any such appeal, contest, or discussions and shall
consult with the Class B Member with respect to its strategy for such appeal,
contest or discussion prior to beginning any such appeal, contest or discussion.

Section 6.10    Repayment. If the amount of any Recapture Damages paid under
Sections 6.6, 6.7, or 6.8 or any payments made under Section 6.9, are reduced or
recovered by the Indemnified Party at any time after the making of such payments
by the Indemnifying Party, the amount of such reduction or recovery, less any
costs or expenses incurred in connection therewith, must promptly be repaid by
the Indemnified Party to the Indemnifying Party net of any Taxes imposed upon
the Indemnified Party in respect of such amounts, but taking into account any
Tax benefit the Indemnified Party actually realizes as a result of such
repayment.

Section 6.11    Permitted DistributionsOn or promptly following the execution
date of the Note Purchase Agreement, the Project Company will distribute an
amount equal to the Permitted Distribution from the proceeds received by the
Project Company from the sale of the notes thereunder to the Company. On or
promptly following the Final Completion Date, the Project Company will
distribute an amount equal to the amounts remaining on deposit in the
Construction Escrow Account, upon the occurrence of the Final Completion Date
(such amount, the “Aggregate Final Completion Distribution”) to the Company. The
Members acknowledge


33
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




and agree that, notwithstanding anything to the contrary contained in this
Agreement, (i) the proceeds of the Permitted Distribution shall be distributed
to the Members on April 30, 2013 or such earlier date as may be agreed upon by
the Members and (ii) the proceeds of the Aggregate Final Completion Distribution
shall be distributed 100% to the Class B Members, distributed among them in
proportion to their Pro Rata Shares, on the Distribution Date immediately
succeeding the Final Completion Date.

Section 6.12    Repurchase DistributionsNotwithstanding anything to the contrary
in this Agreement, from the Effective Date through the date the Current Buyout
Amount is repaid in full, which shall be on or prior to March 31, 2020, the
Managing Member shall cause the Company to cause the Project Company, promptly
following the receipt of funds with respect to any Payment Date Amount under the
Repurchase Agreement (on each Payment Date thereunder), to distribute to the
Company an amount equal to 100% of such funds associated with all Payment Date
Amounts received by the Project Company from the repurchase of the Existing
Systems pursuant to the Repurchase Agreement (“Repurchase Distributions”), and
promptly thereafter, the Managing Member shall cause the Company to distribute
the Repurchase Distributions 100% to the Class B Member, which distribution (so
long as made on or prior to March 31, 2020) shall reduce the Current Buyout
Amount, including if a Supplemental Buyout Capital Contribution is required to
be made by the Class A Member pursuant to Section 4.5 above, the amount of such
Supplemental Buyout Capital Contribution, up to the then existing Current Buyout
Amount, shall be distributed by the Company to the Class B Member. Further, in
the event that (A) the Class A Member or an Affiliate otherwise elects, in its
sole discretion, to contribute any funds to the Class B Member on or prior to
March 31, 2020, (B) any Payment Date Amount is paid directly to Mehetia pursuant
to the terms of the Repurchase Agreement, or (C) a Supplemental Buyout Capital
Contribution from the Class A Member is required to be made pursuant to Section
4.5 above, each will be distributed to the Class B Member pursuant to the
requirements of this Section 6.12, and, in each case, any such amounts shall be
deemed to constitute “Repurchase Distributions” and shall reduce the Current
Buyout Amount to the extent of such contribution/payment (so long as made on or
prior to March 31, 2020). Notwithstanding the foregoing or anything to the
contrary contained herein, in no event will any Repurchase Distributions
distributed to the Class B Member after March 31, 2020 reduce the Current Buyout
Amount or otherwise result in any redemption of the Class B Member’s Membership
Interests pursuant to Section 3.12(o) (unless otherwise agreed in writing by the
Class B Member in its sole discretion), but any such Repurchase Distributions
shall be considered in the calculation of the Target IRR. For the avoidance of
doubt, with respect to any Payment Date that occurs after March 31, 2020 or any
repurchase of an Existing System under the Repurchase Agreement that occurs
after March 31, 2020: (i) the funds from the Payment Date Amount shall be
distributed from the Project Company to the Company and, in turn, 100% of such
funds distributed to Mehetia, but such amounts shall not decrease the Current
Buyout Amount; and (ii) to the extent that such Repurchase Distributions result
in the achievement of the Target IRR or result in the Flip Date occurring,
Mehetia shall continue to remain a member of the Company entitled to all rights
hereunder (including any rights to receive any distributions


34
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




hereunder) unless and until the Class A Member exercises its Purchase Option or
Mehetia exercises its Sale Option (unless otherwise agreed in writing by the
Class B Member in its sole discretion to permit such distributions to result in
a redemption of the Class B Member’s Membership Interests pursuant to Section
3.12(o)). Notwithstanding anything else in this Agreement or the Repurchase
Agreement or any other Transaction Document to the contrary, the Members agree
to treat the Repurchase Distributions as a distribution of money for purposes of
Section 731 of the Code. In addition, any payment for indemnification,
reimbursement of costs or expenses, payments for non revenue-related damages or
other non revenue-related compensatory distribution (each a “Compensatory
Distribution”) made to the Company (or directly to Mehetia) hereunder or
pursuant to or in connection with any Transaction Document (excluding any
warranty or production guarantee payments actually received by Mehetia
(including by way of distribution from the Company)) and allocated to Mehetia
(whether such payment is distributed only to Mehetia or to both Mehetia and the
Class A Member) pursuant hereto or pursuant to any such Transaction Document,
other than payments that are intended to provide compensation for lost
generation or lost Company or Project Company revenue shall not be considered a
“Repurchase Distribution”, and shall not be credited against the Current Buyout
Amount or achievement of the Target IRR (it being understood and agreed that if
any payment for a Compensatory Distribution is made to the Project Company or
the Company pursuant to or in connection with any Transaction Document, then the
Managing Member shall the cause the Company (and the Company shall cause the
Project Company, as applicable) to promptly distribute such amounts of any
Compensatory Distribution to the Company and then further promptly distribute
such amounts 100% to Mehetia).
Section 6.13.    Distribution of Funds Provided as Security for the Tariff
Indemnity Letters of Credit and ITC Indemnity Letter of Credit.
Each of the Tariff Indemnity Distributions and the ITC Indemnity Distribution
which are provided as security for the issuance of the Tariff Indemnity Letters
of Credit or the ITC Indemnity Letter of Credit, and any funds contributed by
the Class A Member for such purpose, and which are subsequently released from
the lien of the issuer of the Tariff Indemnity Letters of Credit or the ITC
Indemnity Letter of Credit, as applicable, upon release of such lien, shall be
immediately removed from the accounts holding such funds by the Managing Member
and distributed by the Managing Member to the Class A Member.

ARTICLE VII    
ACCOUNTING AND RECORDS

Section 7.1    Reports.
(a)    The Managing Member shall cause the Administrator to prepare and deliver
to each Member as soon as practical but in no event later than the 20th day
after the end of each month, a written report (each, an “Operations Report”), in
the same form as previously delivered under the 2013 Operating Agreement, that
will include a summary of the kilowatt


35
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




hours produced and sold by the Project Company during such month, information
regarding the Systems’ availability during such month, notice of material
events, including but not limited to, defaults under Material Contracts, any
Material Adverse Effect that has occurred at the Project Company, any FERC or
Grant-related filings, periodic reports on the status of the System sales,
periodic financial statements of the Company and the Project Company and such
other relevant operational information as may from time to time be reasonably
requested, prior to the Flip Date, by Class B Members owning more than 50% of
the Class B Membership Interests by Percentage Interest.
(b)    No later than 60 calendar days before the start of each Fiscal Year, the
Managing Member shall cause the Administrator to prepare or cause to be
prepared, and shall submit to each Member, an annual capital and operating
budget for the Project Company before the end of the previous Fiscal Year (the
“Annual Budget”).
(c)    The Managing Member shall cause the Administrator to prepare and deliver
to each Member on or before the 20th day of each calendar month, a report
showing the calculation of Repurchase Distributions, Cash Distributions,
Compensatory Distributions and any other distributions for such prior calendar
month determined in accordance with Article VI, for both distributions from the
Project Company to the Company and the Company to the Members or any Member.
(d)    The Managing Member shall cause the Administrator to (i) calculate at
least annually whether the Class B Member has reached the Target IRR; provided,
however, that if the calculation in a year suggests that the Target IRR will be
reached during the next two Fiscal Years, then the Managing Member will
calculate whether the Class B Member has reached the Target IRR at least
quarterly thereafter; and (ii) send the Class B Member, within 120 days after
the end of each Fiscal Year in which the Target IRR was not achieved, a report
showing where it believes the Class B Member is in relation to the Target IRR
and a similar report within 30 Business Days after the end of each Quarter
during any period when quarterly reports are required.
(e)    The Managing Member shall cause the Administrator to notify the Class B
Member in writing at least 30 days before the Distribution Date following the
month in which it believes the Class B Member achieved the Target IRR or at
least 30 days before making any liquidating distributions, in connection with a
liquidation of the Company pursuant to Section 10.1, if it believes the Class B
Member will achieve the Internal Rate of Return as a consequence of the
liquidating distributions (the “Target IRR Notice”). The Target IRR Notice will
include the Managing Member’s Internal Rate of Return calculations and, in the
case of a notice delivered in connection with a liquidation, the allocations and
distributions that the Managing Member proposes to make to the Class B Member
under Section 10.2 in light of the calculations.


36
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




(f)    With respect to any Repurchase Distribution, or any other distribution to
Mehetia under Article VI except for Compensatory Distributions (each a “Cash
Distribution”), at least five (5) Business Days prior to each Repurchase
Distribution or Cash Distribution (including the Supplemental Buyout Capital
Contribution, if applicable), the Managing Member or the Administrator will
notify Mehetia in writing of (i) its intent to make such distribution, (ii) the
amount of such Repurchase Distribution or Cash Distribution (as applicable), and
(iii) the Current Buyout Amount (and calculation thereof) (including, for the
avoidance of doubt the amount of the Supplemental Buyout Capital Contribution).
In addition to the foregoing, the Managing Member shall prepare and deliver to
the Class B Member on or before the 20th day after the end of each calendar
month, a report showing (i) the calculation of Repurchase Distributions and any
Cash Distributions and the corresponding Current Buyout Amount (and calculation
thereof) as of the end of such prior calendar month, (ii) the total number of
Existing Systems repurchased under the Repurchase Agreement for such month and
the applicable System Capacity, and (iii) the total number of Existing Systems
that have not been repurchased under the Repurchase Agreement and their
applicable System Capacity.
(g)    The Managing Member shall deliver to each Member: (i) concurrent with the
delivery to the members of the Project Company, a copy of all reports or notices
provided by the Company to the members of the Project Company pursuant to the
Project Company LLC Agreement and (ii) promptly following the receipt by the
Company or the Project Company (and in any event within 5 Business Days), a copy
of all notices received by the Company or the Project Company under the Project
Company LLC Agreement or any other Transaction Documents.

Section 7.2    Books and Records and Inspection.
(a)    The Managing Member shall cause the Company to keep and shall maintain,
full and accurate books of account, financial records and supporting documents
that reflect, completely, accurately and in reasonable detail in all material
respects, each transaction of the Company and such other matters as are usually
entered into the records or maintained by Persons engaged in a business of like
character or as are required by law, and all other documents and writings of the
Company and all statements and documents required by the Guidance (including,
but not limited to, energy production information and financial and accounting
records sufficient to demonstrate that the Grant was properly obtained in
accordance with the Guidance and any other documents needed to comply with the
Guidance maintenance and access to records, requirements and documents needed
for the completion of annual project performance reports (including information
regarding annual energy production and number of jobs retained) and recapture
certification) and as required by this Agreement and the Repurchase Agreement.
The books of account, financial records, and supporting documents and the other
documents and writings of the Company shall be kept and maintained by the
Managing Member at the principal office of the Company. The financial records
and reports of the Company and the Project Company shall be kept on an accrual
basis and kept in accordance with GAAP.


37
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




(b)    In addition to and without limiting the generality of Section 7.2(a), the
Managing Member shall cause the Company to keep and shall maintain at the
Company’s principal office:
(i)    true and full information regarding the status of the financial condition
of the Company, including any financial statements until the applicable statute
of limitations expires with respect to the Company tax year to which such
information and financial statements relate;
(ii)    promptly after becoming available, a copy of the Company’s and, if
applicable, the Project Company’s federal, state, and local income Tax Returns
for each year;
(iii)    minutes of the proceedings of the Members;
(iv)    a current list of the name and last known business, residence or mailing
address of each Member and the Administrator;
(v)    a copy of this Agreement and the Company’s Certificate of Formation, and
all amendments thereto, the Project Company’s operating agreement and all
amendments thereto, together with executed copies of any written powers of
attorney pursuant to which this Agreement and such Certificate of Formation and
all amendments thereto which have been executed and copies of written consents
of Members;
(vi)    true and full information regarding the amount of cash and a description
and statement of the agreed value of any other property and services contributed
by each Member, and the date upon which each became a Member;
(vii)    copies of records that would enable a Member to determine the Member’s
relative shares of the Company’s distributions and the Member’s relative voting
rights; and
(viii)    all records related to the production and sale of electricity by the
Project Company.
(c)    Upon receiving reasonable prior notice to the Managing Member, all books
and records of the Company and the Project Company shall be open to inspection
and copying by any of the Members or their Representatives during business hours
and at such Member’s expense, for any purpose reasonably related to such
Member’s interest in the Company, provided that any such inspection or copying
is conducted in a manner which does not unreasonably interfere with the
Company’s business.

Section 7.3    Bank Accounts, Notes and Drafts.


38
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




(a)    All funds not required for the immediate needs of the Company shall be
placed in Permitted Investments, which investments shall have a maturity
appropriate for the anticipated cash flow needs of the Company. All Company
funds shall be deposited and held in accounts which are separate from all other
accounts maintained by the Members and the Administrator, and the Company’s
funds shall not be commingled with any funds of any other Person, including the
Project Company, any Administrator, any Member or any Affiliate of an
Administrator or a Member.
(b)    The Members acknowledge that the Company may maintain Company funds in
accounts, money market funds, certificates of deposit, other liquid assets in
excess of the insurance provided by the Federal Deposit Insurance Corporation,
or other depository insurance institutions and that neither the Managing Member
nor the Administrator nor the Company shall be accountable or liable for any
loss of such funds resulting from failure or insolvency of the depository
institution, so long as any such maintenance of funds is in compliance with the
first sentence of Section 7.3(a).
(c)    Checks, notes, drafts and other orders for the payment of money shall be
signed by such officers of the Company, or the Managing Member, as the Company
from time to time may authorize. When the Company so authorizes, the signature
of any such Person may be a facsimile.

Section 7.4    Financial Statements.
(a)    As soon as practicable after the end of each Quarter, but in any event
within 60 calendar days after the end of each Quarter, the Managing Member shall
furnish to each Member unaudited financial statements with respect to such
Quarter for the Company and the Project Company prepared in accordance with GAAP
and consisting of (i) a balance sheet showing the Company’s and the Project
Company’s financial position as of the end of such Quarter, (ii) profit and loss
statements for the Company and the Project Company for such Quarter, and (iii) a
statement of cash flows for the Company and the Project Company for such
Quarter. Such statements shall include a statement of Members’ equity based on
hypothetical liquidation at book value (HLBV) accounting.
(b)    By the following April 30 after the end of each Fiscal Year, the Managing
Member shall furnish to each Member consolidated financial statements with
respect to such Fiscal Year for the Company that are audited and certified by an
Accounting Firm and prepared in accordance with GAAP, consisting of (i) a
balance sheet showing the Company’s financial position as of the end of such
Fiscal Year, (ii) profit and loss statements for the Company for such Fiscal
Year, (iii) a statement of cash flows for the Company for such Fiscal Year and
(iv) related footnotes. Such statements shall include a statement of Members’
equity based on hypothetical liquidation at book value (HLBV) accounting.


39
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




(c)    By the following February 15 after the end of each Fiscal Year, the
Managing Member shall furnish to each Member unaudited financial statements with
respect to such Fiscal Year for the Company and the Project Company prepared in
accordance with GAAP and consisting of (i) a balance sheet showing the Company’s
and the Project Company’s financial position as of the end of such Fiscal Year,
(ii) profit and loss statements for the Company and the Project Company for such
Fiscal Year, (iii) a statement of cash flows for the Company and the Project
Company for such Fiscal Year. Such statements shall include a statement of
Members’ equity based on hypothetical liquidation at book value
(HLBV) accounting.

Section 7.5    Partnership Status and Tax Elections.
(a)    The Members intend that the Company will be taxed as a partnership for
United States federal, state and local income tax purposes. The Members agree
not to elect to be excluded from the application of Subchapter K of Chapter 1 of
Subtitle A of the Code or any similar state statute and agree not to elect for
the Company to be treated as a corporation, or an association taxable as a
corporation, under the Code or any similar state statute.
(b)    The Company will make the following elections on the appropriate Tax
Returns:
(i)    any election necessary to qualify for the Grant and prevent a Class A
Recapture Event as it relates to the Grant, or if the Grant is determined by the
Members (by a Class Majority Vote) to not be available, any election or claim of
any Alternative Tax Program that the Members have decided to elect or claim
pursuant to a Class Majority Vote; provided that if the Company and the Project
Company seek to claim the ITC, the Members agree to negotiate in good faith and
execute any amendments to any of the Transaction Documents, enter into any
additional agreements and take all such additional actions as may be reasonably
required to effect such an election;
(ii)    to the extent permitted under Section 706 of the Code, to adopt as the
Company’s fiscal year the calendar year;
(iii)    to adopt the accrual method of accounting;
(iv)    if a distribution of the Company’s property as described in Section 734
of the Code occurs or a transfer of Membership Interest as described in
Section 743 of the Code occurs, to elect pursuant to Section 754 of the Code to
adjust the basis of the Company’s properties;
(v)    to elect to amortize the organizational expenses of the Company ratably
over a period of 180 months as permitted by Section 709(b) of the Code;


40
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




(vi)    to elect out of additional first year depreciation pursuant to Section
168(k)(2)(D)(iii) of the Code, unless, after consultation with the Class B
Member, the Class B Member requests in writing that this election not be made;
and
(vii)    if approved in writing by Members representing a Class Majority Vote,
any other election the Managing Member may deem appropriate.
(c)    For Tax years beginning prior to January 1, 2018, the Company shall file
an election under Section 6231(a)(1)(B)(ii) of the Code and the Treasury
Regulation thereunder to treat the Company as a partnership to which the
provisions of Sections 6221 through 6234 of the Code, inclusive, apply.

Section 7.6    Company Tax Returns. The United States federal income Tax Returns
for the Company and all other Tax Returns of the Company shall be prepared as
directed by the Managing Member in Consultation with the other Members. If a
Member notifies the Managing Member that any real property Taxes with respect to
the Systems were assessed against or invoiced to such Member, then the Managing
Member will cause the Company to pay such Taxes in full and in a timely manner,
provided, further, that with respect to each Tax Year ending on the last Friday
of November, the Managing Member will cause the Company to prepare preliminary
Tax Returns and issue preliminary K-1’s to the Members no later than February 1
of the following Tax Year. The Managing Member, in Consultation with the other
Members, may extend the time for filing any such Tax Returns as provided for
under applicable statutes; provided that, in the event of any such extension,
the Managing Member shall provide the other Members with an estimate of the
Taxes owed within 20 days of the filing of such extension. At the Company’s
expense, the Managing Member shall cause the Company to retain an Accounting
Firm to prepare or review and sign the necessary federal and state income Tax
Returns and information returns for the Company. Each Member shall provide such
information, if any, as may be reasonably needed by the Company for purposes of
preparing such Tax Returns, provided that such information is readily available
from regularly maintained accounting records. At least 30 days prior to filing
the federal and state income Tax Returns other than information returns, the
Managing Member shall deliver to the other Members for their review a copy of
the Company’s federal and state income Tax Returns, excluding information
returns, in the form proposed to be filed for each Fiscal Year together with a
notice of any inconsistencies with the Base Case Model, and shall incorporate
all reasonable changes or comments to such proposed Tax Returns requested by the
other Members (who shall be required to make all reasonable efforts to provide
such changes or comments in a reasonable amount of time) at least 10 days prior
to the filing date for such returns. The dispute provisions under Section 11.11
may be invoked if Class B Members owning more than 50% of the Class B Membership
Interests disagree with a position taken on any Tax Return; provided that the
Accounting Firm preparing the Tax Return still must be able to sign the Tax
Return consistent with the resolution of the dispute; provided, further that if
the dispute process would not be completed by the date that the Tax Return must
be filed under this Section 7.6, then the Managing Member will cause the Company
to file the Tax Return as originally prepared by the


41
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




required date, but the Managing Member may be required to cause the Company to
amend the Tax Return after a conclusion is reached in the dispute process; and
provided still further that in the event such challenge confirms the original
position in question, the challenging Class B Member shall promptly pay all of
the Accounting Firm’s reasonable fees and expenses incurred in connection with
such challenge. After taking into account any such requested changes, the
Managing Member shall cause the Company to timely file, taking into account any
applicable extensions, such Tax Returns. Within 20 days after filing such
federal and state income Tax Returns and information returns, the Managing
Member shall cause the Company to deliver to each Member a copy of the Company’s
federal and state income Tax Returns and information returns as filed for each
Fiscal Year, together with any additional tax-related information in the
possession of the Company that such Member may reasonably and timely request in
order to properly prepare its own income Tax Returns.

Section 7.7    Tax Audits.
(a)    Clean Technologies is hereby designated as the initial “tax matters
partner,” as that term is defined in Section 6231(a)(7) of the Pre-2018 Code
(the “Tax Matters Partner”) (for Tax years beginning prior to January 1, 2018),
of the Company, with all of the rights, duties and powers provided for in
Sections 6221 through 6234 of the Pre-2018 Code, inclusive, and the “partnership
representative,” as that term is described in Section 6223 of the Code (the
“Partnership Representative”), with all of the rights, duties and powers of such
position provided for in the Code. Each other Member may provide the Secretary
of Treasury with notice that it is a “notice partner” under Section 6223 of the
Pre-2018 Code. Clean Technologies is hereby directed and authorized to take
whatever steps Clean Technologies, in its reasonable discretion, deems necessary
or desirable to perfect such designation as the Tax Matters Partner or
Partnership Representative, as the case may be, including filing any forms or
documents with the IRS, taking such other action as may from time to time be
required under the Treasury Regulations and directing Bloom to take any of the
foregoing actions. Clean Technologies shall remain as the Tax Matters Partner or
Partnership Representative, as the case may be, so long as it remains the
Managing Member and retains any ownership interests in the Company unless Clean
Technologies requests that it not serve as Tax Matters Partner or Partnership
Representative, as the case may be, and such request is approved by (i) a
Class Majority Vote, if such request is made prior to the Flip Date or (ii) a
Majority Vote, if such request is made after the Flip Date, or if Members
collectively holding more than 50% of the Class B Membership Interests
reasonably determine to remove the Tax Matters Partner, or Partnership
Representative, as the case may be, for fraud or willful misconduct and appoint
a replacement.
(b)    For Tax years beginning prior to January 1, 2018, the Tax Matters
Partner, in Consultation with the other Members, shall direct the defense of any
claims made by the IRS to the extent that such claims relate to the adjustment
of Company items at the Company level, except that the strategy to be taken in
connection with any such defense and the selection of counsel shall be approved
by (i) a Class Majority Vote, if the claims relate to periods before the


42
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Flip Date, (ii) a Majority Vote, if such claims relate to periods after the Flip
Date or (iii) a unanimous vote of the Class B Members, if such claims relate to
the Grant. For Tax years beginning prior to January 1, 2018, the Tax Matters
Partner shall cause the Company to retain and to pay the fees and expenses of
counsel approved as described in the preceding sentence and to pay the fees and
expenses of other advisors chosen by the Tax Matters Partner in Consultation
with the other Members. For Tax years beginning prior to January 1, 2018, the
Tax Matters Partner shall promptly deliver to each Member a copy of all notices,
communications, reports and writings received from the IRS by the Company
relating to or potentially resulting in an adjustment of Company items, shall
promptly advise each Member of the substance of any conversations with the IRS
in connection therewith and shall keep the Members advised of all developments
with respect to any proposed adjustments that come to its or the
Administrator’s, as the case may be, attention. In addition, for Tax years
beginning prior to January 1, 2018, the Tax Matters Partner shall (A) provide
each Member with a draft copy of any correspondence or filing to be submitted by
the Company in connection with any administrative or judicial proceedings
relating to the determination of Company items at the Company level reasonably
in advance of such submission, (B) incorporate all reasonable changes or
comments to such correspondence or filing, approved or recommended by Members
collectively holding more than 50% of the Class B Membership Interests timely
requested by any Member and (C) provide each Member with a final copy of
correspondence or filing. For Tax years beginning prior to January 1, 2018, the
Tax Matters Partner will provide each Member with notice reasonably in advance
of any meetings or conferences with respect to any administrative or judicial
proceedings relating to the determination of Company items at the Company level
(including any meetings or conferences with counsel or advisors to the Company
with respect to such proceedings) and each Member shall have the right to
participate, at its sole cost and expense, in any such meetings or conferences.
For Tax years beginning on or after January 1, 2018, the Partnership
Representative shall keep all Members fully and timely informed by written
notice, within one week of receiving notice of any audit, administrative or
judicial proceedings, meetings or conferences with the IRS or other similar
matters that come to its attention in its capacity as Partnership
Representative, and all Members shall have the right to review and comment on
any submissions to the IRS, and attend and jointly participate in any meetings
or conferences with the IRS at its own expense. For Tax years beginning on or
after January 1, 2018, each Member shall furnish any information reasonably
requested by the Partnership Representative in connection with carrying out its
duties, and the Partnership Representative shall not, without the consent of all
Members and otherwise in accordance with this Agreement: (1) take or not take
any action in respect of an audit contest or other tax matter or proceeding; (2)
file a petition under Section 6234 of the Code; (3) file a request for an
administrative judgment under Section 6227 of the Code; or (4) make any waiver
under Code Section 6232(c)(2) of the Code.
(c)    For any issue or matter relating to the period prior to the Flip Date
without the approval of Members collectively holding more than 50% of the
Class B Membership Interests, the Tax Matters Partner or the Partnership
Representative, as the case may be, shall not (i) commence a judicial action
(including filing a petition as contemplated in Section 6226(a) or


43
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Section 6228 of the Pre-2018 Code) with respect to a federal income tax matter
or appeal any adverse determination of a judicial tribunal; (ii) intervene in
any action as contemplated by Section 6226(b) of the Pre-2018 Code; (iii) file
any request contemplated in Section 6227(b) of the Pre-2018 Code; or (iv) enter
into an agreement extending the period of limitations as contemplated in
Section 6229(b)(1)(B) of the Pre-2018 Code or otherwise extend or agree to
extend the period of limitations of the Company. For any issue or matter
relating to the period prior to the Flip Date without the approval of each of
the other Members, the Tax Matters Partner or the Partnership Representative, as
the case may be, shall not enter into a settlement agreement with the IRS or
otherwise take any action with respect to Taxes which purports to bind the
Members. The Tax Matters Partner or Partnership Representative, as the case may
be, shall not file any election pursuant to Section 6221(b) of the Code to have
the provisions of Subchapter C of Chapter 63 not apply to the Company. Any cost
or expense incurred by the Tax Matters Partner or the Partnership
Representative, as the case may be, in connection with its duties as Tax Matters
Partner or the Partnership Representative, as the case may be, shall be paid by
the Company. If the Grant is determined to be unavailable in accordance with the
procedures set forth in Section 7.5(b)(i), the Tax Matters Partner or the
Partnership Representative, as the case may be, shall elect or claim an
Alternative Tax Program only in accordance with Section 7.5(b)(i).
(d)    If, for Tax years beginning prior to January 1, 2018, for any reason the
IRS disregards the election made by the Company pursuant to Section 7.5(c) and
commences any audit or proceeding with respect to a Tax year beginning prior to
January 1, 2018 in which it makes a claim, or proposes to make a claim, against
any Member that could reasonably be expected to result in the disallowance or
adjustment of any items of income, gain, loss, deduction or credit allocated to
such Member by the Company, then such Member shall promptly advise the other
Members of the same, and such Member, in Consultation with the other Members,
shall use commercially reasonable efforts to convert the portion of such audit
or proceeding that relates to such items into a Company level proceeding
consistent with the Company’s election pursuant to Section 7.5(c).
(e)    If any Member intends to file, pursuant to Section 6227 of the Pre-2018
Code, a request for an administrative adjustment of any such partnership item of
the Company, or to file a petition under Sections 6226, 6228 or other Sections
of the Pre-2018 Code with respect to any such partnership item or any other tax
matter involving the Company, such Member shall, at least thirty (30) days prior
to any such filing, notify the other Members of such intent, which notification
must include a reasonable description of the contemplated action and the reasons
for such action; provided, however, that this Section 7.7(e) shall not relieve
such Member’s obligation to use all commercially reasonable efforts to convert a
Member level proceeding into a Company level proceeding as provided in
Section 7.7(d).

Section 7.8    Cooperation. Subject to the provisions of this Article VII, each
Member shall provide the other Members with such assistance as may reasonably be
requested by such other Members in connection with the preparation of any Tax
Return, any audit or other


44
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




examination by any taxing authority, or any judicial or administrative
proceedings relating to the liability for any Taxes with respect to the
operations of the Company and the Project Company or a Class A Recapture Event.

Section 7.9    Fiscal Year. The fiscal year of the Company (the “Fiscal Year”)
shall be the same as the taxable year of the Company. The taxable year of the
Company will be a year that ends on the last Friday of each November, or such
other year as may be required by applicable federal income tax law.

ARTICLE VIII    
MANAGEMENT

Section 8.1    Management. Each of the Members acknowledges and agrees that,
from and after the Effective Date, the Managing Member shall have responsibility
to perform all Administrative Services for and on behalf of the Company.
Additionally, the Managing Member shall have all other authority, powers and
responsibilities as provided herein; provided that neither the Administrator nor
the Managing Member shall (x) take or permit any action that would be a Major
Decision hereunder without the prior occurrence of a Class Majority Vote
approving such action, or, subject to the requirements imposed upon the Company
pursuant to or under the Project Company LLC Agreement, refrain from taking any
action that has been approved as a Major Decision hereunder, or (y) subject to
the requirements imposed upon the Company pursuant to or under the Project
Company LLC Agreement, either (1) take or permit any action that would be an
Investor Decision hereunder without the prior consent and direction of Mehetia,
or (2) refrain from taking any action directed by Mehetia as an Investor
Decision hereunder; provided, that should the Administrator or Managing Member
take any such action at the direction of Mehetia as an Investor Decision, and
such action results in any claim by a third party (it being understood that any
Member or any Affiliate of a Member shall not be deemed to be a third party, but
that any Non-Bloom Affiliate Member of the Project Company shall be a third
party) against, or damages or liability of the Company, the Project Company (or
any of its members), the Administrator and/or the Managing Member owed to any
third party (it being understood that any Member or any Affiliate of a Member
shall not be deemed to be a third party, but that any Non-Bloom Affiliate Member
of the Project Company shall be a third party), Mehetia shall indemnify, defend
and hold harmless the Company, the Project Company (or the applicable
member(s)), the Administrator and/or the Managing Member, as applicable, against
any such claim, damages and liability; further, provided, that Mehetia shall not
have any indemnification obligations with respect to any such Investor Decisions
if (i) the Managing Member submitted the Investor Decision to Mehetia pursuant
to Section 8.4(c), or pursuant to Section 8.3 as a Major Decision for approval
and such Major Decision for which approval is requested by the Managing Member
is an Investor Decision (ii) to the extent that the claim, damages or
liabilities, were a result of the negligence, bad faith, willful misconduct,
fraud of or breach by the Administrator, the Managing Member, the Company, the
Project Company (or its members), or any Person acting on their behalf (as
applicable), or (iii) to the extent that the Project Company or the Company
receives any indemnification, insurance or similar payments


45
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




from a third party with respect to such claim, damages or liabilities.
Notwithstanding the foregoing, in no event shall Mehetia have any
indemnification obligation with respect to an Investor Decision for any type of
claim (including counter-claim) brought by Bloom or any of its Affiliates as a
result of, in connection with or in reaction to the Investor Decision. In each
instance in which the Administrator is acting pursuant to its authority
hereunder in regards to any Transaction Document, including with respect to any
Major Decision or Investor Decision, it shall be deemed a “manager” of the
Company under the Act. Except (a) for Major Decisions, (b) for Investor
Decisions, and (c) as otherwise required by applicable Legal Requirements or
this Agreement, the powers of the Company shall be exercised by or under the
authority of, and the business and affairs of the Company shall be managed under
the direction of the Managing Member. In addition, the Members may by Class
Majority Vote vest in the Managing Member or the Administrator the authority to
take actions for and on behalf of the Company not otherwise provided for in this
Agreement, including with respect to any specific Transaction Document.

Section 8.2    Managing Member.
(a)    The Managing Member shall be the Member designated to act as such
hereunder from time to time in accordance with the provisions of this
Section 8.2 (the “Managing Member”). The initial Managing Member shall be Clean
Technologies. The Managing Member hereby covenants that, commencing on the
Effective Date, it shall perform all Administrative Services for and on behalf
of the Company. In addition to the foregoing, subject to Section 8.4, the
Managing Member shall cause the Company to cause the Project Company, to enforce
the Administrative Services Agreement and the MOMA (and any other Material
Contracts, including any with Affiliates of Bloom or Clean Technologies) on
behalf of the Company and the Project Company; provided, however, that, in the
event that the Administrative Services Agreement is terminated and is not
replaced, the Managing Member shall perform the work, or engage a third party to
perform such work, previously performed by the Administrator prior to the
termination of such Administrative Services Agreement in accordance with the
Prudent Operator Standard, or if not in accordance with such standard, if
approved in advance or ratified by Mehetia.
(b)    Upon the termination of the MOMA, the Managing Member shall cause the
Company to replace the MOMA in accordance with Section 8.3 and the definition of
“Major Decisions” and, to the extent such replacement MOMA is not with an
Affiliate of Clean Technologies, the operator (or an Affiliate thereof, if the
operator’s obligations thereunder are being guaranteed by such Affiliate) under
such replacement MOMA shall have substantial experience operating and
maintaining comparable equipment.
(c)    The Managing Member hereby covenants to cause the Company to, and to
cause the Company to cause the Project Company to, implement any Major Decisions
approved under this Company LLC Agreement, and not to take any Major Decisions
(or comparable decision at the Project Company level) without a Class Majority
Vote.


46
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




(d)    The Managing Member hereby covenants, subject to the requirements imposed
upon the Company pursuant to or under the Project Company LLC Agreement, to
cause the Company to, and to cause the Company to cause the Project Company (or
such other Person as applicable) to, implement any Investor Decisions approved
or directed by Mehetia under this Company LLC Agreement, and not to take any
Investor Decisions (or comparable decision at the Project Company level) without
Mehetia’s prior written approval or direction.
(e)    Clean Technologies may resign as Managing Member with any such
resignation to become effective upon the appointment of a successor Managing
Member under this paragraph that is recognized nationally as having substantial
experience managing and operating fuel cell facilities. The Members, by a
Class Majority Vote prior to the Flip Date and by a Majority Vote thereafter,
may at any time (i) remove a Managing Member (x) upon their reasonable
determination that there is Cause for removal, or (y) following any Bankruptcy
of the Managing Member or foreclosure or involuntary transfer of the Class A
Membership Interests held by the Managing Member (or any Bankruptcy of any
Person that Controls the Managing Member), and (ii) fill any vacancy as Managing
Member caused by removal, resignation or otherwise. The Managing Member may not
participate in, and any Membership Interests owned by Clean Technologies or an
Affiliate thereof shall be excluded from, any vote to remove or replace a
Managing Member under this Section 8.2(e) if the basis alleged for removal of
the Managing Member is for Cause.
(f)    The Managing Member may, from time to time, designate one or more
officers with such titles as may be designated by the Managing Member to act in
the name of the Company with such authority as is delegated to the Managing
Member hereunder and as may be delegated to such officer(s) by the Managing
Member. The current officers are the persons listed on Schedule 8.2(f).

Section 8.3    Major Decisions.
(a)    In addition to any other approval required by applicable Legal
Requirements or this Agreement, Major Decisions are reserved to the Members, and
none of the Company, the Managing Member, the Administrator, or any officer
thereof shall do or take or make or approve any Major Decisions with respect to
the Company or the Project Company without a Class Majority Vote.
(b)    The Managing Member will submit proposed Major Decisions to the Class B
Member in writing in accordance with Section 11.1 for their approval, with each
submission setting forth in reasonable detail the Major Decision proposed and
the basis for the Managing Member’s recommendation. Upon receipt of the written
submission, the Class B Members will have ten (10) Business Days therefrom to
approve or reject the proposal by Class B Members owning a majority of the
Class B Membership Interests. If the proposed Major Decision is not approved or
rejected by Class B Members owning a majority of the Class B Membership
Interests in writing within such period, such proposed Major Decision will be
deemed rejected.


47
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------





Section 8.4    Investor Decisions.
(a)    In addition to any other approval required by applicable Legal
Requirements or this Agreement, Investor Decisions are reserved to Mehetia, and
none of the Company, the Managing Member, Clean Technologies, the Administrator,
or any officer thereof shall do or take or make or approve any Investor
Decisions with respect to the Company or, the Project Company, without Mehetia’s
prior written consent or direction.
(b)    Mehetia may submit to the Managing Member an Investor Decision in writing
in accordance with Section 11.1 setting forth in reasonable detail the Investor
Decision proposed and the actions that, subject to the requirements imposed upon
the Company pursuant to or under the Project Company LLC Agreement, the Managing
Member shall take or allow Mehetia to take, or that the Managing Member will
cause the Company to take or cause the Project Company to take (subject to the
requirements of the Project Company LLC Agreement). Subject to the requirements
imposed upon the Company pursuant to or under the Project Company LLC Agreement,
the Managing Member hereby agrees to take all such actions or allow Mehetia to
take such actions to effectuate the Investor Decision.
(c)    In addition to Section 8.4(b), the Managing Member may submit a proposed
Investor Decision to Mehetia in writing in accordance with Section 11.1 for its
approval, or direction with respect to such Investor Decision, with each
submission setting forth in reasonable detail the Investor Decision proposed or
implicated and the basis for the Managing Member’s request and recommended
action. Upon receipt of the written submission, Mehetia will have ten
(10) Business Days therefrom to approve or reject the proposal; provided,
however, Mehetia may provide its own direction to the Managing Member at any
time with respect to such Investor Decision. If the proposed Investor Decision
is not approved or rejected by Mehetia in writing within such period, such
proposed Major Decision will be deemed rejected subject to the proviso in the
immediately preceding sentence.

Section 8.5    Insurance. The Managing Member shall cause the Company to acquire
and maintain (including making changes to coverage and carriers) the casualty,
general liability (including product liability), property damage and/or other
types of insurance set forth in Schedule 8.5 and the Insurance Report; provided
that if any such insurance is not available on commercially reasonable terms,
only such insurance shall then be required to be carried pursuant to this
Section 8.5 as is then available on commercially reasonable terms. The Class B
Members shall be added to such insurance as additional insured and loss payee as
their interests may appear, with a waiver of subrogation permitted in their
favor (where legally permitted or insurance market practice permits). Such
insurance shall require that the Class B Members be provided with 30 days
written notice of cancellation (10 days for non-payment of premium). The
Managing Member shall cause to be delivered to each Class B Member, promptly
after it becomes a Member, certificates from a reputable insurance broker
evidencing the maintenance of the insurance required by this Section 8.5, which
certificates shall be replaced or updated to


48
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




reflect any replacement, renewal or other change to the insurance evidenced
thereby, or the addition of any policy not then reflected on the most recently
delivered certificates.

Section 8.6    Notice of Material Breach. The Managing Member shall promptly
notify the Class B Member (but in no event more than within five Business Days
of obtaining actual knowledge) of any (a) notice of default delivered by a party
to a Material Contract to the Project Company, the Administrator or the Managing
Member or (b) default by a party to a Material Contract (other than a Project
Company, the Administrator or any Affiliate thereof) under such Material
Contract, in the case of either (a) or (b), which default could reasonably be
expected to cause material harm to the Company or any Project Company.

ARTICLE IX    
TRANSFERS, CHANGES OF CONTROL AND INDEMNIFICATION

Section 9.1    Prohibited Transfers. No Member shall sell, transfer, assign,
convey, pledge, mortgage, encumber, hypothecate or otherwise dispose of all or
any part of its Membership Interests or any interest, rights or obligations with
respect thereto, or permit a Change of Control of any entity subject to a
restriction on Change of Control under this Article IX (any such action, a
“Transfer”), except as provided in this Article IX. Prior to the end of the
Recapture Period with respect to any System, no Transfer of a Person that
directly or indirectly owns an interest in a Member will be permitted if the
transfer would cause the Company or Project Company to become a Disqualified
Person or cause the Systems, or any portion thereof, to be classified as
“tax-exempt use property” for purposes of Section 168 of the Code. After the
Recapture Period has ended, the limitations pursuant to this Article IX on
Change of Control of any Member shall apply only to such Member directly and
shall not apply to any Person that directly or indirectly owns an interest in
such Member. Any attempted Transfer of a Membership Interest that does not
comply with this Article IX shall be null and void and not recognized by the
Company for any purpose.

Section 9.2    Conditions to Transfers of Class A Membership Interests or
Changes of Control of Managing Member. Except as otherwise provided in this
Article IX, all Transfers of Class A Membership Interests and all Transfers by
Bloom of its interests in Clean Technologies must satisfy the following
conditions:
(a)    The transferring Member must give written notice of the proposed Transfer
to each of the Members not less than 10 days prior to the effective date of the
proposed Transfer.
(b)    The transferring Member and the prospective transferee must each execute,
acknowledge and deliver to the Company (as applicable) an assignment agreement
substantially in the form of Exhibit D and such other instruments as the other
Members may reasonably deem necessary or appropriate to confirm the transferor’s
intention that the transferee become a Member in its place and the transferee’s
undertaking to be bound by the terms of this


49
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Agreement and to assume the obligations of the transferor under this Agreement
and, to the extent the transferor is to be released from such obligations, the
ECCA. The prospective transferee shall make the representations and warranties
and be bound by the covenants in Sections 3.11 and 3.12 as of the date of such
Transfer; provided that, unless the transferee becomes the Managing Member the
covenants in Sections 3.12(b), (c), (d), (g) and (h) shall not apply;
(c)    The Transfer will not violate any securities laws or any other applicable
federal or state laws rules or regulations, or the order of any court or
administrative body having jurisdiction over the Company or the Project Company
or any of their assets or any material contract, lease, security, indenture or
agreement binding on the Company or the Project Company or their respective
assets;
(d)    The Transfer will not result in a termination of the Company or the
Project Company under Section 708(b)(1)(B) of the Code, unless the transferor
has indemnified the other Members against any adverse tax effects in a manner
reasonably acceptable to the other Members;
(e)    The Transfer will not cause the Company or Project Company to become a
Disqualified Person or cause the Systems, or any portion thereof, to be
classified as “tax-exempt use property” for purposes of Section 168 of the Code;
(f)    The Transfer will not cause there to be more than two Class A Members;
(g)    The transferring Member and the prospective transferee shall pay any
out-of-pocket expenses of the Company, the Project Company or the other Members
resulting from the Transfer;
(h)    The transferring Member and the prospective transferee shall have all
permits and consents required for such Transfer;
(i)    The Transfer will not affect the status of the Project Company as an
Exempt Wholesale Generator nor will it cause a disqualification under the REPS
Act or any of the Tariffs;
(j)    The Transfer will not require the Company to register as an investment
company under the 1940 Investment Company Act;
(k)    If the Transfer would occur prior to the end of the Recapture Period with
respect to any of the Existing Systems, the Transfer will not be effective
unless the transferring Member delivers a written opinion of a
nationally-recognized law firm, in form and substance satisfactory to the
non-transferring Members, that the Transfer will not cause a Class A Recapture
Event;


50
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




(l)    The transferee must be recognized nationally as having substantial
experience managing and operating fuel cell facilities, unless otherwise
approved by Class B Members owning the majority of Class B Membership Interests;
(m)    The Transfer must not cause any adverse tax consequences to the Company,
any other Member or the Project Company, in the written opinion of tax counsel
reasonably acceptable to the Class B Member;
(n)    Prior to the Flip Date, the Transferee must be a Qualified Transferee and
the Class B Member shall have consented to such Transfer, such consent not to be
unreasonably withheld; and
(o)    The Transfer will not cause a breach of, or a default under, the Credit
Documents.

Section 9.3    Conditions to Transfers of Class B Membership Interests. Except
as otherwise provided in this Article IX, all Transfers of Class B Membership
Interests must satisfy the following conditions:
(a)    The transferring Member must give written notice of the proposed Transfer
to each of the Members not less than 10 days prior to the effective date of the
proposed Transfer;
(b)    The transferring Member and the prospective transferee must each execute,
acknowledge and deliver to the Company (as applicable) an assignment agreement
substantially in the form of Exhibit D and such other instruments as the
Managing Member may reasonably deem necessary or appropriate to confirm the
transferor’s intention that the transferee become a Member in its place and the
transferee’s undertaking to be bound by the terms of this Agreement and to
assume the obligations of the transferor under this Agreement and, to the extent
the transferor is to be released from such obligations, the ECCA;
(c)    The Transfer will not violate any securities laws or any other applicable
federal or state laws rules or regulations, or the order of any court or
administrative body having jurisdiction over the Company or the Project Company
or any of their assets or any material contract, lease, security, indenture or
agreement binding on the Company or the Project Company or their respective
assets;
(d)    The Transfer will not result in a termination of the Company or the
Project Company under Section 708(b)(1)(B) of the Code, unless the transferor
has indemnified the other Members against any adverse tax effects in a manner
reasonably acceptable to the other Members;


51
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




(e)    The Transfer will not cause the Company or Project Company to become a
Disqualified Person or cause the Portfolio, or any portion thereof, to be
classified as “tax-exempt use property” for purposes of Section 168 of the Code;
(f)    The Transfer will not cause there to be more than three Class B Members;
provided that, solely for purposes of making such determination in respect of
this paragraph, any Class B Member and any other Class B Member that is an
Affiliate of such Class B Member shall be deemed to be a single Class B Member;
(g)    The transferring Member and the prospective transferee shall pay any
out-of-pocket expenses of the Company, the Project Company or the other Members
resulting from the Transfer;
(h)    The transferring Member and the prospective transferee shall have all
permits and consents required for such Transfer;
(i)    The Transfer will not affect the status of any Project Company as an
Exempt Wholesale Generator nor will it cause a disqualification under the REPS
Act or any of the Tariffs;
(j)    The Transfer will not require the Company to register as an investment
company under the 1940 Investment Company Act;
(k)    If the Transfer would occur prior to the end of the Recapture Period for
any of the Existing Systems, the Transfer will not be effective unless the
transferring Member delivers a written opinion of a nationally-recognized law
firm, in form and substance satisfactory to the non-transferring Members, that
the Transfer will not cause a Class B Recapture Event;
(l)    Transferee shall be reasonably acceptable to the Class A Members.
(m)    Such Transfer by a Class B Member, other than a Transfer to an Affiliate
of the transferor or a Transfer to an existing Class B Member, shall not be a
Transfer of less than an amount equal to the lesser of (i) 30% of the total
Class B Membership Interests or (ii) such Member’s entire Class B Membership
Interest;
(n)    For Transfers prior to the earlier of (i) the contribution by the Class B
Member to the Company of 100% of its Equity Commitment Amount or (ii) the
Subsequent Funding Termination Date, the transferee must carry an investment
grade senior unsecured rating of at least A3 / A- or the Credit Suisse Guaranty
must be in full force and effect;
(o)    Except for transfers described in Section 9.5 below, the transferee of a
Class B Membership Interest must be a passive institutional investor or (i) is
not a competitor of Clean Technologies or its affiliates, (ii) is not in
litigation or other material dispute with the


52
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Clean Technologies, and (iii) makes substantially the same representations,
warranties, and covenants as Class B Members made pursuant to this Agreement;
(p)    Transfer must not cause any adverse tax consequences to the Company, any
other Member or the Project Company, in the written opinion of tax counsel
reasonably acceptable to the Managing Member;
(q)    The costs of such Transfer must be borne by the transferee; and
(r)    The Transfer will not cause a breach of, or a default under, the Credit
Documents.

Section 9.4    Conditions to Changes of Control of Upstream Entities. With
respect to any Transfer that is a Change of Control of a Member:
(a)    The Transfer will not violate any securities laws or any other applicable
federal or state laws rules or regulations, or the order of any court or
administrative body having jurisdiction over the Company or the Project Company
or any of their assets or any material contract, lease, security, indenture or
agreement binding on the Company or the Project Company or their respective
assets;
(b)    The Transfer will not result in a termination of the Company or the
Project Company under Section 708(b)(1)(B) of the Code, unless the transferor
has indemnified the other Members against any adverse tax effects in the manner
set forth in Section 9.4(h);
(c)    The Transfer will not cause the Company or Project Company to become a
Disqualified Person or cause the Portfolio, or any portion thereof, to be
classified as “tax-exempt use property” for purposes of Section 168 of the Code;
(d)    The transferring Person and the prospective transferee shall pay any
out-of-pocket expenses of the Company, the Project Company or the other Members
resulting from the Transfer;
(e)    The transferring entity and the prospective transferee shall have all
permits and consents required for such Transfer as they apply to the Company and
the Project Company;
(f)    The Transfer will not affect the status of any Project Company as an
Exempt Wholesale Generator nor will it cause a disqualification under the REPS
Act or any of the Tariffs;
(g)    The Transfer will not require the Company to register as an investment
company under the 1940 Investment Company Act; and


53
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




(h)    With respect to any Transfer that would result in the termination of the
Company or the Project Company as set forth in Section 9.4(b), the transferring
Member shall indemnify the Company and the other Members against any adverse
effects in a manner reasonably acceptable to the other Members. In connection
with such Transfer, the transferring Member shall (i) deliver to each
non-transferring Member a guaranty (A) from an entity acceptable to the
non-transferring Members having the Required Ratings on the effective date of
such Transfer, (B) in an amount not less than the aggregate estimated adverse
tax effects with respect to such Transfer and (C) in form and substance
satisfactory to the non-transferring Members, or (ii) post collateral in the
form of (A) cash, (B) a letter of credit from an Acceptable Credit Party, or
(C) liquid securities acceptable to the non-transferring Members, in an amount
not less than the aggregate estimated adverse tax effects with respect to such
Transfer and in each case in form and substance acceptable to the
non-transferring Members.

Section 9.5    Certain Permitted Transfers. Except as otherwise provided in
Section 9.1 and this Section 9.5, notwithstanding the provisions set forth in
Sections 9.2 and 9.3, the following Transfers (the “Permitted Transfers”) may be
made at any time and from time to time, without restriction and without notice
to, approval of, filing with, consent by, or other action of or by, any Member
or other Person:
(a)    The issuance of Class B Membership Interests to Mehetia pursuant to the
ECCA;
(b)    (i) The grant of any security interest in any Class A Membership Interest
or any Class B Membership Interest pursuant to any security agreement any
Class A Member or Class B Member, as applicable, may enter into with lenders;
provided that the requirements in Sections 9.2(a), (c), (d) and (e) shall be
satisfied in respect of any such grant of a security interest in Class A
Membership Interests, and Sections 9.3(a), (c), (d) and (e) shall be satisfied
in respect of a grant of a security interest in a Class B Membership Interest,
and (ii) any Transfer in connection with any foreclosure or other exercise of
remedies in respect of any Class A Membership Interest or Class B Membership
Interest subject to a security interest referred to in this Section 9.5(b)(i);
provided, however, that the requirements in Sections 9.2(a), (b), (c), (d), (e),
(f), (h), (i), (j), (k), (l) and (m) shall be satisfied in respect of any such
Transfer of Class A Membership Interests and the requirements in
Sections 9.3(a), (b), (c), (d), (e), (f), (h), (i), (j), (k), (l) and (m) shall
be satisfied in respect of any such Transfer of Class B Membership Interests;
and provided, further that the provisions of Section 9.2(f) (with respect to
Class A Membership Interests) and Section 9.3(f) (with respect to Class B
Membership Interests) shall not apply to any Transfer resulting from foreclosure
upon, or subsequent transfer of, such Membership Interests;
(c)    The Transfer of any Membership Interest solely to an Affiliate of a
Member; provided, the requirements set forth in Sections 9.2(a), (b), (c), (d),
(e), (f), (g), (h), (i), (j), (k), (l) and (m) shall be satisfied in respect to
such Transfer of Class A Membership Interests, and, in the case of a Transfer by
a Class B Member, the requirements set forth in Sections 9.3,


54
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




except the requirement in Section 9.3(a), which requirement shall be deemed
satisfied upon a three day notice, and except the requirements in Sections
9.3(b), (g), (k), (l), (n), (p) and (q), shall be satisfied with respect to such
Transfer of Class B Membership Interests (though the requirement in Section
9.3(k) must be met if the transferee is an entity other than an association
taxable as a corporation for federal income tax purposes); and
(d)    Any Transfer in accordance with Section 9.7 (Purchase Option) or
Section 9.8 (Sale Option); provided, however, that the requirements in
Sections 9.3(b) and (c) shall be satisfied in respect of any such Transfer, and
solely with respect to a Transfer pursuant to Section 9.4, Sections 9.3(c), (d),
(e), (g), (i), (j) and (k), shall be satisfied in respect of any such Transfer.

Section 9.6    [Intentionally omitted].

Section 9.7    Purchase Option.
(a)    The Class A Member shall have the right, but not the obligation (the
“Purchase Option”), at the election of the Class A Member on either the Flip
Date or the eleventh anniversary of the Initial Funding Date (the “Purchase
Option Date”), upon giving the Company and all other Members 60 days’ written
notice, to purchase all (but not less than all) of the outstanding Class B
Interests from all of the Class B Members by exercise of the Purchase Option
(the “Purchase Option Exercise Notice”).
(b)    The consideration for the Transfer of the Class B Membership Interests to
the Class A Member pursuant to the Purchase Option shall be an amount (payable
in United States dollars) equal to the Purchase Option Price.
(c)    If the Purchase Option is exercised, the closing of such Transfer shall
occur on the Business Day that is (i) 60 days after the applicable Purchase
Option Exercise Notice is given or (ii) such later date as may be required to
obtain either a determination of the Purchase Option Price or any applicable
consents or approvals or satisfy any reporting or waiting period under any
applicable Legal Requirements.
(d)    If the Purchase Option is exercised, at the closing of the Transfer,
(1) each Class A Member which has given a Purchase Option Exercise Notice shall
pay (by wire transfer of immediately available United States dollars to such
United States bank accounts as Class B Members may designate in a written notice
to the Company and Class A Members no later than five Business Days prior to the
closing date for the Transfer pursuant to the Purchase Option) an amount equal
to the Purchase Option Price (determined in accordance with Section 9.7(b)), and
(2) each Class B Member shall take the following actions: (i) such Class B
Member shall Transfer to the applicable Class A Member all right, title and
interest in and to the Class B Membership Interests, free and clear of all
Encumbrances other than Permitted Encumbrances; (ii) such Class B Member shall
be required to make the representations on Schedule 9 attached


55
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




hereto to the applicable Class A Member and the Company; and (iii) such Class B
Member shall take all such further actions and execute, acknowledge and deliver
all such further documents that are necessary to effectuate the Transfer of the
Class B Membership Interests contemplated by this section. Upon the closing of
such Transfer, (1) all of such Class B Member’s obligations and liabilities
associated with the Class B Membership Interests which are the subject of such
Transfer will terminate except those obligations and liabilities accrued through
the date of such closing, (2) such Class B Member shall have no further rights
as a Member, and (3) all the rights, obligations and liabilities associated with
the Class B Membership Interests which are the subject of such Transfer shall
become the rights, obligations and liabilities of each Person acquiring such
Class B Membership Interests.

Section 9.8    Sale Option.
(a)    The Class B Member shall have the right, but not the obligation (the
“Sale Option”), on the tenth anniversary of the Original Date (the “Sale Option
Date”), upon giving the Company and all other Members at least 60 days’ advance
written notice, to sell all (and not less than all) of its Class B Membership
Interests to the Class A Member by exercise of the Sale Option (the “Sale
Notice”).
(b)    The consideration for the Transfer of the Class B Membership Interests to
the Class A Member pursuant to the Sale Option shall be an amount (payable in
United States dollars) equal to the Sale Price.
(c)    If the Sale Option is exercised, the closing of such Transfer shall occur
on (i) the tenth anniversary of the Execution Date (or, if not a Business Day,
the Business Day immediately preceding the tenth anniversary of the Execution
Date) or (ii) such later date as may be required to obtain either a
determination of the Sale Price or any applicable consents or approvals or
satisfy any reporting or waiting period under any applicable Legal Requirements.
(d)    If the Sale Option is exercised, at the closing of the Transfer, (1) each
Class A Member which has received a Sale Notice shall pay (by wire transfer of
immediately available United States dollars to such United States bank accounts
as a Class B Member selling its respective Class B Interests may designate in a
written notice to the Company and Class A Members no later than five Business
Days prior to the closing date for the Transfer pursuant to the Sale Option) an
amount equal to the Sale Price (determined in accordance with Section 9.8(b)),
and (2) such Class B Member shall take the following actions: (i) such Class B
Member shall Transfer to the applicable Class A Member all right, title and
interest in and to the Class B Membership Interests, free and clear of all
Encumbrances other than Permitted Encumbrances; (ii) such Class B Member shall
be required to make the representations on Schedule 9 attached hereto to the
applicable Class A Member and the Company; and (iii) such Class B Member shall
take all such further actions and execute, acknowledge and deliver all such
further documents that are necessary to effectuate the Transfer of the Class B
Membership Interests contemplated by this section. Upon the closing of such
Transfer, (A) all of such Class B


56
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Member’s obligations and liabilities associated with the Class B Membership
Interests which are the subject of such Transfer will terminate except those
obligations and liabilities accrued through the date of such closing, (B) such
Class B Member shall have no further rights as a Member, and (C) all the rights,
obligations and liabilities associated with the Class B Membership Interests
which are the subject of such Transfer shall become the rights, obligations and
liabilities of each Person acquiring such Class B Membership Interests.

Section 9.9    Regulatory and Other Authorizations and Consents.
(a)    In connection with any Transfer pursuant to Sections 9.7 or 9.8 (the
“Designated Transfers”), each Member involved shall use all commercially
reasonable efforts to obtain all authorizations, consents, orders and approvals
of, give all notices to and make all filings with, all Governmental Authorities
and third parties that may be or become necessary for the Designated Transfers,
its execution and delivery of, and the performance of its obligations under,
this Agreement or other Transaction Documents in connection with any such
Designated Transfer and will cooperate fully with the other Members in promptly
seeking to obtain all such authorizations, consents, orders and approvals,
giving such notices and making such filings, including the provision to such
third parties and Governmental Authorities of such financial statements and
other publicly available financial information with respect to such Member or,
if applicable, such Member’s guarantor, as the case may be, as such third
parties or Governmental Authorities may reasonably request; provided, however,
that no Member involved shall have any obligation to pay any consideration to
obtain any such consents. In addition, the Members involved shall keep each
other reasonably apprised of their efforts to obtain necessary consents and
waivers from third parties or Governmental Authorities and the responses of such
third parties and Governmental Authorities to requests to provide such consents
and waivers.
(b)    Without limiting the generality of Section 9.9(a), each Member shall make
such filings as may be required under the HSR Act, the Federal Power Act, or any
state Legal Requirements relating to the ownership or control of the Systems.
(i)    To the extent required by the HSR Act, each Member involved in a
Designated Transfer shall (i) file or cause to be filed, as promptly as
practicable but in no event later than the fifteenth Business Day after the
delivery of any Purchase Option Exercise Notice, as applicable, with the Federal
Trade Commission and the United States Department of Justice, all reports and
other documents required to be filed by such Member under the HSR Act concerning
the Designated Transfer and (ii) promptly comply with or cause to be complied
with any requests by the Federal Trade Commission or the United States
Department of Justice for additional information concerning the Designated
Transfer, in each case so that the initial thirty day waiting period applicable
under the HSR Act shall expire as soon as practicable. Each Member involved in a
Designated Transfer agrees to request, and to cooperate with the other Members
involved in requesting, early termination of any applicable waiting period under
the HSR Act. Each of the Class A Members involved in a Designated Transfer shall
be responsible for


57
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




the filing fees incurred by all Members involved in the Designated Transfer in
connection with the initial filings required by the HSR Act in connection with
the Designated Transfers (pro rata in proportion to the percentage of Class B
Membership Interests each such Class A Member will acquire in connection with
the Designated Transfer). Except as expressly provided in the prior sentence
with respect to filing fees, each Member involved in a Designated Transfer will
be responsible for its own fees and expenses, including any fees and expenses of
counsel, accountants or other professional advisors.
(ii)    To the extent required by the Federal Power Act, each Member involved in
a Designated Transfer shall (i) file or cause to be filed, as promptly as
practicable but in no event later than the twenty-first Business Day after the
delivery of any Purchase Option Exercise Notice, as applicable, an application
for approval of the Designated Transfer pursuant to Section 203 of the Federal
Power Act, and (ii) as promptly as practicable but in no event later than the
tenth Business Day after the delivery of any Purchase Option Exercise Notice, as
applicable, provide to the Company and the Managing Member information needed
for the Company to file an application for approval of the Designated Transfer
under Section 203 of the Federal Power Act.

Section 9.10    Admission. Any transferee of all or part of any Membership
Interests pursuant to a Transfer made in accordance with this Agreement shall be
admitted to the Company as a substitute Member upon its execution of a
counterpart to this Agreement.

Section 9.11    Security Interest Consent. If any Member grants a security
interest in any Membership Interest, upon request by such Member, each other
Member will execute and deliver to any person holding such security interest
(for itself and/or for the benefit of other lenders) such acknowledgments,
consents or other instruments as such person may reasonably request to confirm
that such grant and any foreclosure or other exercise of remedies in respect of
such Membership constitutes a Permitted Transfer under this Agreement.

Section 9.12    Indemnification; Other Rights of the Members.
(a)    Beginning on the Original Date (or, with respect to any additional Member
that becomes a Member after the Original Date, on the first date on which such
Person becomes a Member hereunder) and continuing thereafter, Clean Technologies
agrees to indemnify, defend and hold harmless the Investor Indemnified Parties
from and against any and all Investor Indemnified Costs; provided, however, that
in no event will Clean Technologies’ aggregate obligation (including any prior
indemnity payments by Clean Technologies under this Agreement or under the ECCA)
to indemnify the Investor Indemnified Parties hereunder exceed 100% of the
Funding Payments of the Class B Member made to date except with respect to
Investor Indemnified Costs (r) resulting from any payment for indemnification,
reimbursement of costs or expenses, payments for damages or other compensatory
payments made by the Company pursuant to or in connection with the Project
Company LLC Agreement or the New ECCA, (s) resulting from fraud or willful
misconduct, (t) resulting from failure to pay any amount due to


58
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Investor Indemnified Parties under the Transaction Documents, (u) resulting from
a Third Party Claim, (v) resulting from the failure to enforce a Material
Contract with an Affiliate of the Indemnifying Party, (w) resulting from Project
Company (or any of the Systems) not qualifying for (or becoming disqualified
under) the REPS Act or the Tariffs as a result of any act or omission by Bloom
or any Affiliate of Bloom (including, without limitation, (i) Bloom failing to
achieve commercial operation (as defined in the QFCP-RC Tariff) of 5 MW of
Systems by March 31, 2013 (unless such date has been extended in accordance with
the QFCP-RC Tariff), (ii) Bloom failing to achieve commercial operation (as
defined in the QFCP-RC Tariff) of 30 MW of Systems, of which at least 20 MW of
Systems were actually manufactured by Bloom in the State of Delaware by
September 30, 2014 (unless such date has been extended in accordance with the
QFCP-RC Tariff), (iii) Bloom failing to be manufacturing fuel cells capable of
being powered by renewable fuels from a permanent manufacturing facility located
in the State of Delaware as of the date of Commencement of Operations (as
defined in the MESPA) of the full nameplate capacity of the Portfolio, or (iv)
any of the acts or omissions set forth in Section 4.3 of the MESPA), (x)
resulting from Bloom failing to be in compliance with the Letter Agreement
(including, if so required by the State of Delaware, posting the security
referred to in the Letter Agreement upon or prior to the Commencement of
Operation of the first System), (y) resulting from any surcharges pursuant to
the Tariffs being deemed a tax under Delaware law, or (z) resulting from any
fees, costs, expenses or liabilities relating to the Tariff Indemnity Letters of
Credit or ITC Indemnity Letter of Credit. Notwithstanding anything to the
contrary, Clean Technologies agrees to indemnify, defend and hold harmless the
Investor Indemnified Parties for all damages, losses, claims, liabilities,
demands, charges, suits, Taxes, penalties, costs, and reasonable expenses
(including court costs and reasonable attorneys’ fees and expenses of one law
firm for all Investor Indemnified Parties) related to or arising out of a CT
Indemnifiable Claim.
(b)    Beginning on the Original Date (or, with respect to any additional Member
that becomes a Member after the Original Date, on the first date on which such
Person becomes a Member hereunder) and continuing thereafter, the Class B Member
agrees to indemnify, defend and hold harmless the Clean Technologies Indemnified
Parties from and against any and all Clean Technologies Indemnified Costs;
provided, however, except with respect to Clean Technologies Indemnified Costs
(w) resulting from fraud or willful misconduct, (x) resulting from failure to
pay any amount due to Clean Technologies Indemnified Parties under the
Transaction Documents, (y) resulting from a Third Party Claim, or any CT
Indemnifiable Claim, or (z) resulting from the failure to enforce a Material
Contract with an Affiliate of the Indemnifying Party, in no event will the Class
B Member’s aggregate obligation (including any prior indemnity payments by the
Class B Member under this Agreement or under the ECCA) to indemnify the Clean
Technologies Indemnified Parties hereunder exceed 100% of the Funding Payments
of the Class B Member made to date.
(c)    Other than with respect to Indemnified Costs resulting from Third Party
Claims, no claim for indemnification may be made with respect to any Indemnified
Costs (other than fraud, willful misconduct, or failure to pay any amount due to
Indemnified Parties under


59
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




any Transaction Document) until the aggregate amount of such costs for which
indemnification is (or previously has been) sought by the Indemnified Party
under all Transaction Documents exceeds $175,000 and once such threshold amount
of claims has been reached, the relevant Indemnified Party and its Affiliates
shall have the right to be indemnified only to the extent the amount of
Indemnified Costs claimed exceed such threshold amount. Claims for
indemnification under this Company LLC Agreement and the other Transaction
Documents shall not be duplicative of one another and shall not allow for
duplicative recoveries.

Section 9.13    Indemnification of Members by the Company. Except as otherwise
set forth in this Agreement, each Member and any Affiliate of a Member, and each
of their respective officers, directors, shareholders, employees and agents
(each, a “Member Party”) shall be exculpated from liability for and defended,
indemnified and held harmless by the Company from all Claims arising out of the
performance by such Member Party of its obligations under this Company LLC
Agreement so long as such Member Party acted in good faith and in a manner
reasonably believed by it to be in the best interest of or not opposed to the
interest of the Company; provided, however, that no Member Party shall be shall
be exculpated from liability for and defended, indemnified and held harmless or
entitled to the payment of an indemnity claim under this Article IX.

Section 9.14    Direct Claims. In any case in which an Indemnified Party seeks
indemnification under Section 9.12 that is not subject to Section 9.15 because
no Third Party Claim is involved, the Indemnified Party shall promptly notify
the Indemnifying Party in writing of any amounts that the Indemnified Party
claims are subject to indemnification under the terms of this Article IX. The
failure of the Indemnified Party to exercise promptness in such notification
shall not amount to a waiver of such claim, except to the extent the resulting
delay materially and adversely prejudices the position of the Indemnifying Party
with respect to such claim.

Section 9.15    Third Party Claims. An Indemnified Party shall give written
notice to the Indemnifying Party within 10 days after it has actual knowledge of
commencement or assertion of any Third Party Claim in respect of which the
Indemnified Party may seek indemnification under Section 9.12. Such notice shall
state the nature and basis of such Third Party Claim and the events and the
amounts thereof to the extent known. Any failure to so notify the Indemnifying
Party shall not relieve the Indemnifying Party from any liability that the
Indemnifying Party may have to the Indemnified Party under this Article IX,
except to the extent the failure to give such notice materially and adversely
prejudices the Indemnifying Party. In case any such action, proceeding or claim
is brought against an Indemnified Party, so long as it has acknowledged in
writing to the Indemnified Party that it is liable for such Third Party Claim
pursuant to this Section 9.15, the Indemnifying Party shall be entitled to
participate in and, unless in the reasonable judgment of the Indemnified Party a
conflict of interests between it and the Indemnifying Party may exist in respect
of such Third Party Claim or such Third Party Claim entails a material risk of
criminal penalties or civil fines or non monetary sanctions being imposed on the
Indemnified Party or a risk of materially adversely affecting the Indemnified


60
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Party’s business (a “Third Party Penalty Claim”), to assume the defense thereof,
with counsel selected by the Indemnifying Party and reasonably satisfactory to
the Indemnified Party, and after notice from the Indemnifying Party to the
Indemnified Party of its election so to assume the defense thereof, the
Indemnifying Party shall not be liable to the Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation or defending such
portion of such Third Party Penalty Claim; provided nothing contained herein
shall permit Clean Technologies to control or participate in any Tax contest or
dispute involving a Class B Member or any Affiliate of a Class B Member, or
permit a Class B Member to control or participate in any Tax contest or dispute
involving any Affiliate of Clean Technologies other than the Company and the
Project Company; and, provided, further, the Parties agree that the handling of
any Tax contests involving the Company will be governed by Section 7.7. In the
event that (i) the Indemnifying Party advises an Indemnified Party that the
Indemnifying Party will not contest a claim for indemnification hereunder,
(ii) the Indemnifying Party fails, within 30 days of receipt of any
indemnification notice to notify, in writing, such Indemnified Party of its
election, to defend, settle or compromise, at its sole cost and expense, any
such Third Party Claim (or discontinues its defense at any time after it
commences such defense) or (iii) in the reasonable judgment of the Indemnified
Party, a conflict of interests between it and the Indemnifying Party exists in
respect of such Third Party Claim or the action or claim is a Third Party
Penalty Claim, then the Indemnified Party may, at its option, defend, settle or
otherwise compromise or pay such action or claim or Third Party Claim in each
case, at the sole cost and expense of the Indemnifying Party. In any event,
unless and until the Indemnifying Party elects in writing to assume and does so
assume the defense of any such claim, proceeding or action, the Indemnifying
Party shall be liable for the Indemnified Party’s reasonable costs and expenses
arising out of the defense, settlement or compromise of any such action, claim
or proceeding. The Indemnified Party shall cooperate to the extent commercially
reasonable with the Indemnifying Party in connection with any negotiation or
defense of any such action or claim by the Indemnifying Party. The Indemnifying
Party shall keep the Indemnified Party fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. If
the Indemnifying Party elects to defend any such action or claim, then the
Indemnified Party shall be entitled to participate in such defense with counsel
of its choice at its sole cost and expense unless otherwise specified herein;
provided that any such participation of the Indemnified Party shall be at the
Indemnifying Party’s sole cost and expense to the extent such participation
relates to a Third Party Penalty Claim. If the Indemnifying Party does not
assume such defense, the Indemnified Party shall keep the Indemnifying Party
apprised at all times as to the status of the defense; provided, however, that
the failure to keep the Indemnifying Party so informed shall not affect the
obligations of the Indemnifying Party hereunder. The Indemnifying Party shall
not be liable for any settlement of any action, claim or proceeding effected
without its written consent; provided, however, that the Indemnifying Party
shall not unreasonably withhold, delay or condition any such consent.
Notwithstanding anything in this Section 9.15 to the contrary, the Indemnifying
Party shall not, without the Indemnified Party’s prior written consent,
(i) settle or compromise any claim or consent to entry of judgment in respect
thereof which involves any condition other


61
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




than payment of money by the Indemnified Party, (ii) settle or compromise any
claim or consent to entry of judgment in respect thereof without first
demonstrating to Indemnified Party the ability to pay such claim or judgment, or
(iii) settle or compromise any claim or consent to entry of judgment in respect
thereof that does not include, as an unconditional term thereof, the giving by
the claimant or the plaintiff to the Indemnified Party, a full and complete
release from all liability in respect of such claim.

Section 9.16    No Duplication. Any liability for indemnification under this
Article IX shall be determined without duplication of recovery. Without limiting
the generality of the prior sentence, if a statement of facts, condition or
event constitutes a breach of more than one representation, warranty, covenant
or agreement which is subject to the indemnification obligation in Section 9.12,
only one recovery of Indemnified Costs per Indemnified Party shall be allowed.

Section 9.17    Sole Remedy. Except in the case of fraud, willful misconduct or
failure to pay and except for claims brought under Article 6 of the ECCA, the
enforcement of the claims of the Parties under Section 6.6, Section 6.7, Section
6.8, Section 6.9 or Article IX of this Agreement, or the enforcement of claims
of the Project Company under the Repurchase Agreement, are the sole and
exclusive remedies that a Party shall have under this Agreement for the recovery
of Indemnified Costs; provided, however, that notwithstanding anything to the
contrary in this Agreement, each Party hereby reserves all equitable remedies.

Section 9.18    Survival. All representations, warranties, covenants and
obligations made or undertaken by a Party in this Agreement or in any other
Transaction Document are material, have been relied upon by the other Parties
and, except as otherwise provided in Section 9.18 or elsewhere in this Agreement
(or, with respect to any representations, warranties, covenants and obligations
made or undertaken in any other Transaction Document, in such Transaction
Document), shall continue in full force and effect, together with the associated
rights of indemnification, indefinitely.

Section 9.19    Final Date for Assertion of Indemnity Claims. All claims by an
Indemnified Party for indemnification pursuant to this Article IX resulting from
breaches of representations or warranties in Article III of this Agreement shall
be forever barred unless the other Party is notified within eighteen (18) months
after the date such representation or warranty is made; provided that if written
notice of a claim for indemnification has been given by an Indemnified Party on
or prior to the last day of the respective foregoing period, then the obligation
of the other Party to indemnify such Indemnified Party pursuant to this
Article IX shall survive with respect to such claim until such claim is finally
resolved.

Section 9.20    Reasonable Steps to Mitigate. Each Indemnified Party will take,
at the Indemnifying Party’s own reasonable cost and expense, all reasonable
commercial steps identified by Indemnifying Party to the Indemnified Parties to
mitigate all Indemnified Costs (other than any such Indemnified Costs that are
Taxes), which steps may include availing itself


62
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




of any defenses, limitations, rights of contribution, claims against third
Persons and other rights at law or equity. The Indemnified Parties will provide
such evidence and documentation of the nature and extent of the Indemnified
Costs as may be reasonably requested by the Indemnifying Party.

Section 9.21    Net of Insurance Benefits. All Indemnified Costs shall be net of
insurance recoveries from insurance policies of the Project Company (including
under the existing title policies) to the extent that any proceeds of such
policies, less any costs, expenses or premiums incurred by the Project Company
in connection therewith, are distributed by the Project Company to the Company
and are in turn distributed by the Company to the Indemnified Party; provided,
however, such amount shall account for any costs or expenses incurred by the
Indemnified Party in connection with obtaining insurance proceeds with respect
to any breach or nonperformance hereunder.

Section 9.22    No Consequential Damages. Indemnified Costs shall not include,
and an Indemnifying Party shall have no obligation to indemnify any Indemnified
Party for or in respect of, any punitive, consequential or exemplary damages of
any nature including but not limited to damages for lost profits or revenues or
the loss or use of such profits or revenue, loss by reason of plant shutdown or
inability to operate at rated capacity, increased operating expenses of plant or
equipment, increased costs of purchasing or providing equipment, materials,
labor, services, costs of replacement, power or capital, debt service fees or
penalties, inventory or use charges, damages to reputation, damages for lost
opportunities, or claims of the Project Company’s customers, members or
affiliates, regardless of whether said claim is based upon contract, warranty,
tort (including negligence and strict liability) or other theory of law unless
payable by such Indemnified Party as part of a Third Party Claim; provided,
however, that the lost profits or revenues (and the loss or use thereof)
language set forth in this Section 9.22 shall not be interpreted to exclude from
Indemnified Costs any damages, losses, claims, liabilities, demands charges,
suits, Taxes, penalties, costs or expenses that would otherwise be included
within the definition of Indemnified Costs because they result from a reduction
in the profits of the Project Company, the Company, or both.

Section 9.23    Payment of Indemnification Claims. All claims for
indemnification shall be paid by Indemnifying Party in immediately available
funds in U.S. dollars. Any undisputed portion of an indemnification claim shall
be paid promptly by the Indemnifying Party to the Indemnified Parties involved.
An Indemnifying Party may dispute any portion of an indemnification claim,
provided, however, that such disputed indemnification claim shall be paid
promptly by the Indemnifying Party to the Indemnified Party together with
interest at a market rate upon the final determination of the payable amount of
the claim (if any) by a court of competent jurisdiction.

Section 9.24    Repayment; Subrogation. If the amount of any Indemnified Costs,
at any time after the making of an indemnity payment in respect thereof, is
reduced by recovery, settlement or otherwise under any insurance coverage
(excluding any proceeds from self


63
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




insurance or flow through insurance policies) or under any claim, recovery,
settlement or payment by or against any other entity, the amount of such
reduction, less any costs, expenses or premiums incurred in connection
therewith, must promptly be repaid by the Indemnified Party to the Indemnifying
Party net of any Taxes imposed upon the Indemnified Party in respect of such
amounts, but taking into account any Tax benefit the Indemnified Party receives
as a result of such repayment. Upon making any indemnity payment (other than any
indemnity payment relating to Taxes), the Indemnifying Party will, to the extent
of such indemnity payment, be subrogated to all rights of the Indemnified Party
against any third party, except third parties that provide insurance coverage to
the Indemnified Party or its Affiliates, in respect of the Indemnified Costs to
which the indemnity payment relates. Without limiting the generality or effect
of any other provision hereof, each such Indemnified Party and the Indemnifying
Party shall duly execute upon request all instruments reasonably necessary to
evidence and perfect the above described subrogation rights, and otherwise
cooperate in the prosecution of such claims at the direction of the Indemnifying
Party. Nothing in this Section 9.24 will be construed to require any Party to
obtain or maintain any insurance coverage.

ARTICLE X    
DISSOLUTION AND WINDING-UP

Section 10.1    Events of Dissolution. The Company shall be dissolved and its
affairs shall be wound up upon the first to occur of any of the following:
(a)    the written consent of the Members representing a Class Majority Vote to
dissolve and terminate the Company after the final Recapture Period;
(b)    the entry of a decree of judicial dissolution under Section 18-802 of the
Act;
(c)    the occurrence of the LLC Agreement Termination Date;
(d)    the disposition of all or substantially all of the Company’s business and
assets after the final Recapture Period;
(e)    the issuance of a final, nonappealable court order which makes it
unlawful for the business of the Company to be carried on; or
(f)    at any time there are no members of the Company unless the business of
the Company is continued in accordance with the Act.

Section 10.2    Distribution of Assets.
(a)    The Members hereby appoint the Managing Member to act as the liquidator
upon the occurrence of one of the events in Section 10.1. Upon the occurrence of
such an event, the liquidator will proceed diligently to wind up the affairs of
the Company and make


64
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




final distributions as provided herein and in the Act. The liquidator may sell,
and will use commercially reasonable efforts to obtain the best possible price
for, any or all Company property, including to Members. In no event, without the
approval of Members by a Class Majority Vote, will a sale to a Member be for an
amount that is less than fair market value (determined by the Appraisal Method
if the Members (by a Class Majority Vote) are unable to agree on the fair market
value).
(b)    The liquidator will first pay, satisfy or discharge from Company funds
all of the debts, liabilities and obligations of the Company (including all
expenses incurred in liquidation) or otherwise make adequate provision for
payment and discharge thereof (including the establishment of a cash escrow fund
for contingent, conditional or unmatured liabilities in such amount and for such
term as the liquidator may reasonably determine) in the order of priority as
provided by law.
(c)    All assets of the Company will be treated as if sold, and the gain
treated as realized on those assets will be allocated first to Members with
deficits in their Capital Accounts (in the ratio of the deficits if more than
one Member’s Capital Account is in deficit) in order to eliminate the deficits.
(d)    Remaining gain or loss will be allocated next to the Class B Member in an
effort to set the Capital Account of the Class B Member at a level that would
allow it to reach the Target IRR out of the liquidating distributions if the
Target IRR has not already been achieved, and thereafter in the ratio in
Section 5.1(a)(ii), provided that no allocation will increase a deficit in the
Capital Account of a Class B Member.
(e)    After the allocations in clauses (c) and (d) have been made, then cash
and property will be distributed pro rata to the Members in the amount of the
positive balances in their Capital Accounts by the end of the taxable year
during which the liquidation occurs (or, if later, within 90 days after the date
of such liquidation).
(f)    The distribution of cash and property to a Member under this Section 10.2
constitutes a complete return to the Member of its Capital Contributions and a
complete distribution to the Member on its Membership Interests in the Company
of all the Company’s property and constitutes a compromise to which all Members
have consented within the meaning of Section 18-502(b) of the Act. If the assets
of the Company remaining after the payment or discharge of the debts and
liabilities of the Company are insufficient to return Capital Contributions of
each Member, such Member shall have no recourse against the Company or any other
Member.

Section 10.3    In-Kind Distributions. There shall be no distribution of assets
of the Company in kind without a prior Class Majority Vote.

Section 10.4    Certificate of Cancellation.


65
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




(a)    When all debts, liabilities and obligations have been paid and discharged
or adequate provisions have been made therefor and all of the remaining property
and assets have been distributed to the Members, a certificate of cancellation
shall be executed and filed by the liquidator with the Secretary of State of the
State of Delaware, which certificate shall set forth the information required by
Section 18-203 of the Act.
(b)    Upon the filing of the certificate of cancellation, the existence of the
Company shall cease.
(c)    All costs and expenses in fulfilling the obligations under this
Section 10.4 shall be borne by the Company.

ARTICLE XI    
MISCELLANEOUS

Section 11.1    Notices. Unless otherwise provided herein, any offer,
acceptance, election, approval, consent, certification, request, waiver, notice
or other communication required or permitted to be given hereunder (collectively
referred to as a “Notice”), shall be in writing and delivered (a) in person,
(b) by registered or certified mail with postage prepaid and return receipt
requested, (c) by recognized overnight courier service with charges prepaid,
(d) by facsimile transmission, or (e) by e-mail directed to the intended
recipient at the address of such Member on Schedule 4.2(d) or at such other
address as any Member hereafter may designate to the others in accordance with a
Notice under this Section 11.1. A Notice or other communication will be deemed
delivered on the earliest to occur of (i) its actual receipt when delivered in
person, (ii) the fifth Business Day following its deposit in registered or
certified mail, with postage prepaid, and return receipt requested, (iii) the
second Business Day following its deposit with a recognized overnight courier
service, (iv) the date of receipt of a facsimile, except if such date of receipt
is not a Business Day, then the next Business Day following such date of
receipt, provided the sender can and does provide evidence of successful
transmission, or (v) the date of transmission of an e-mail, except if such date
of transmission is not a Business Day, then the next Business Day following such
date of transmission; provided no delivery failure message is received by the
sender. Any Notice or other communication received on a day that is not a
Business Day or later than 5:00 p.m. on a Business Day shall be deemed to be
received on the next Business Day.

Section 11.2    Amendment. Except for an amendment of Schedule 4.2(d), an
amendment of Annex II to reflect the issuance of additional Class B Membership
Interests or a Transfer of Class B Membership Interests, or an amendment in
connection with the admission of a new Member, in each case in accordance with
the terms of this Agreement, this Agreement may be changed, modified or amended
only by an instrument in writing duly executed by all Members.


66
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------





Section 11.3    Partition. Each of the Members hereby irrevocably waives, to the
extent it may lawfully do so, any right that such Member may have to maintain
any action for partition with respect to the Company property.

Section 11.4    Waivers and Modifications. Any waiver or consent, express,
implied or deemed, to or of any breach or default by any Person in the
performance by that Person of its obligations with respect to the Company or any
action inconsistent with this Agreement is not a consent or waiver to or of any
other breach or default in the performance by that Person of the same or any
other obligations of that Person with respect to the Company or any other such
action. Failure on the part of a Person to insist in any one or more instances
upon strict performance of any provisions of this Agreement, to take advantage
of any of its rights hereunder, or to declare any Person in default with respect
to the Company, irrespective of how long that failure continues, does not
constitute a waiver by that Person of its rights with respect to that Person or
its rights with respect to that default until the applicable statute of
limitations period has lapsed. All waivers and consents hereunder shall be in
writing duly executed by all Members affected by such waiver or consent and
shall be delivered to the other Members in the manner described in Section 11.1.

Section 11.5    Severability. Except as otherwise provided in the succeeding
sentence, every term and provision of this Agreement is intended to be
severable, and if any term or provision of this Agreement is illegal or invalid
for any reason whatsoever, such illegality or invalidity shall not affect the
legality or validity of the remainder of this Agreement. The preceding sentence
shall be of no force or effect if the consequence of enforcing the remainder of
this Agreement without such illegal or invalid terms or provision would be to
cause any Party to lose the benefit of its economic bargain.

Section 11.6    Successors; No Third-Party Beneficiaries. This Agreement is
binding on and inures to the benefit of the Members and their respective heirs,
legal representatives, successors and permitted assigns. Nothing in this
Agreement shall provide any benefit to any third party or entitle any third
party to any claim, cause of action, remedy or right of any kind, it being the
intent of the Members that this Agreement shall not be construed as a
third-party beneficiary contract. To the full extent permitted by law, no
creditor or other third party having dealings with the Company shall have the
right to pursue any other right or remedy hereunder or at law or in equity, it
being understood and agreed that the provisions of this Agreement shall be
solely for the benefit of, and may be enforced solely by, the parties hereto and
their respective successors and permitted assigns. None of the rights of the
Members herein set forth to make Capital Contributions or loans to the Company
shall be deemed an asset of the Company for any purpose by any creditor or other
third party, nor may such rights or obligations be sold, transferred or assigned
by the Company or pledged or encumbered by the Company to secure any debt or
other obligation of the Company or of any of the Members.

Section 11.7    Entire Agreement. This Agreement, including the Annexes,
Exhibits, and Schedules attached hereto (which are hereby incorporated by
reference) or the


67
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




other agreements, and exhibits, annexes or schedules thereto expressly
incorporated herein by reference, constitute the entire agreement of the Members
with respect to the matters covered herein. This Agreement supersedes all prior
agreements and oral understandings among the parties hereto with respect to such
matters, including, for the avoidance of doubt, the 2012 Operating Agreement,
and the 2013 Operating Agreement.

Section 11.8    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, excluding any conflict of
laws rule or principle that might refer the governance or construction of this
Agreement to the law of another jurisdiction.

Section 11.9    Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
reasonably required or useful to carry out the intent and purpose of this
Agreement and as are not inconsistent with the terms hereof.

Section 11.10    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together will
constitute one instrument, binding upon all parties hereto, notwithstanding that
all of such parties may not have executed the same counterpart. Signatures
delivered by facsimile, portable document format (.PDF) or other electronic
means (including services such as DocuSign) will be considered original
signatures.

Section 11.11    Dispute Resolution.
(a)    Except as provided in Section 11.11(b) and Section 11.11(c), in the event
a dispute, controversy or claim arises hereunder, the aggrieved party will
promptly provide written notification of the dispute to the other party
within 10 days after such dispute arises. A meeting will be held promptly
between the parties, attended by representatives of the parties with
decision-making authority regarding the dispute, to attempt in good faith to
negotiate a resolution of the dispute. If the parties are not successful in
resolving a dispute within 21 days, the parties will thereafter be entitled to
pursue all such remedies as may be available to them; provided that the parties
hereby irrevocably submit to the exclusive jurisdiction of any state or federal
court in New York county, New York or any state of federal court in the State of
Delaware with respect to any action or proceeding arising out of or relating to
this Agreement. For the avoidance of doubt, no Member waives its right to
maintain a legal action or proceeding in the courts of the State of Delaware
with respect to matters relating to the organization or internal affairs of the
Company.
(b)    If any Class B Member disputes the determination that the Flip Date has
occurred (including based on any item or procedure or calculation that affects
such determination contained in any notice or report delivered to such Class B
Member), such Class B Member shall


68
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




notify the other Members not more than 20 days after such Class B Member has
received written notice from the Managing Member that the Flip Date was
determined to have occurred. In such event, the Members shall consider the
issues raised or in dispute and discuss such issues with each other and attempt
to reach a mutually satisfactory agreement. If notice of dispute is not given by
any Class B Member within such period, the determination that the Flip Date has
occurred, and the items, procedures and calculations described above relating
thereto, will be final and binding on the Members. If the dispute as to the
Managing Member’s calculations is not promptly resolved within ten Business Days
of such notification of the dispute, the Class B Member and the Managing Member
shall each promptly present their interpretations to an Independent Accounting
Firm, and shall instruct the Independent Accounting Firm to determine the
correct amount of the calculations in dispute (if applicable, in accordance with
the methodology in Sections 6.5 or 7.1) and to resolve the dispute promptly, but
in no event more than twenty Business Days after having the dispute submitted to
it. The Independent Accounting Firm will make a determination as to each of the
items in dispute, which must be (i) in writing, (ii) furnished to each Member
and (iii) made in accordance with this Agreement, and which determination,
absent manifest error, will be conclusive and binding on all Members, taking
into account Sections 6.5(b) and (c). Each Member shall use reasonable efforts
to cause the Independent Accounting Firm to render its decision as soon as
reasonably practicable, including by promptly complying with all reasonable
requests by the Independent Accounting Firm for information, books, records and
similar items. In the event the Independent Accounting Firm determines that any
of the calculations in dispute was incorrect in any material respect, the fees
and expenses of the Independent Accounting Firm shall be borne by Class A
Members (pro rata in proportion to their Percentage Interests). In all other
cases the fees and expenses of the Independent Accounting Firm shall be borne by
the Class B Member disputing any of the calculations (if more than one, pro rata
in proportion to their Percentage Interests). This Section 11.11(b) shall apply
to any dispute brought under Section 7.6 hereof, mutatis mutandis.
(c)    If Mehetia disputes the amount or determination of any Repurchase
Distributions, the Supplemental Buyout Capital Contribution, Cash Distributions,
or Compensatory Distributions (including based on any item or procedure or
calculation that affects such determination contained in any notice or report
delivered to Mehetia, including the calculation and determination of the Current
Buyout Amount (including the amount of the Supplemental Buyout Capital
Contribution)), Mehetia shall notify the other Members in writing not more
than 20 days after Mehetia has received written notice from the Managing Member,
setting forth its objections thereto (an “Objections Notice”), which statement
will identify in reasonable detail those items and amounts to which Mehetia
objects (the “Disputed Amounts”). After the delivery of an Objections Notice, a
meeting shall be held promptly between Mehetia and the Managing Member, attended
by representatives of each of them with decision-making authority regarding the
dispute, to attempt in good faith to negotiate a resolution of the dispute and
each Disputed Amount. If Mehetia and the Managing Member do not reach a final
resolution within 20 days after the delivery of the Objections Notice Mehetia
and the Managing Member will submit any unresolved Disputed Amounts to the
Independent Accounting Firm. In such an


69
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




event, each of Mehetia and the Managing Member will submit their calculations
and their position in the applicable report in which was originally delivered to
Mehetia with the Disputed Amounts, with respect to the unresolved Disputed
Amounts (but not, for the avoidance of doubt, with respect to any other items),
provided that each such report shall not be more favorable to the submitting
party as was the initial report delivered to Mehetia or the Objections Notice
(as applicable) together with such supporting documentation as it deems
appropriate, to the Independent Accounting Firm within 20 days after the date on
which such unresolved Disputed Amounts were submitted to the Independent
Accounting Firm for resolution, it being agreed that each of Mehetia and the
Managing Member will make their respective submission contemporaneously, and
with a copy to the other. Each of Mehetia and the Managing Member will use their
respective commercially reasonable efforts to cause the Independent Accounting
Firm to resolve all Disputed Amounts submitted to it as soon as practicable, but
in any event within 30 days after the date on which the Independent Accounting
Firm is referred the dispute. The Independent Accounting Firm will resolve such
dispute by choosing, in its entirety, the report and calculations proposed by
either Mehetia or the Managing Member, and will make no other resolution of such
dispute. The report and calculations selected by the Independent Accounting Firm
will be final, binding and non appealable by Mehetia or the Managing Member.
Each of Mehetia and the Managing Member will bear its own costs and expenses in
connection with the resolution of such dispute by the Independent Accounting
Firm. The costs and expenses of the Independent Accounting Firm will be paid by
the party whose report and calculations is not chosen by the Independent
Accounting Firm in its resolution of the dispute. For the avoidance of doubt, if
any amount or calculation can be disputed pursuant to this Section 11.11(c) and
under Section 2.3(b) of the Repurchase Agreement, Mehetia may only cause a
dispute to be brought under the Repurchase Agreement or under this Agreement;
provided, for clarity, if Mehetia causes the Managing Member to cause the
Project Company to dispute an amount under the Repurchase Agreement, but such
amount does not fully resolve or is inconsistent with a Disputed Amount, Mehetia
may bring such dispute hereunder.

Section 11.12    Confidentiality.
(a)    The Members (other than Clean Technologies) shall, and shall cause their
Affiliates and their respective stockholders, members, subsidiaries and
Representatives to, hold confidential all information they may have or obtain
concerning Clean Technologies, Bloom, the Company and their respective assets,
business, operations or prospects or this Agreement (the “Confidential
Information”); provided, however, such Confidential Information shall not
include information that (i) becomes generally available to the public other
than as a result of a disclosure by a Member or any of its Representatives,
(ii) becomes available to a Member or any of its Representatives on a
nonconfidential basis prior to its disclosure by the Company or its
Representatives, (iii) is required or requested to be disclosed by a Member or
any of its Affiliates or their respective stockholders, members, subsidiaries or
Representatives as a result of any applicable Legal Requirement or rule or
regulation of any stock exchange, the Financial Industry Regulatory Authority,
Inc. or other regulatory authority or self-regulatory authority having
jurisdiction over such Member, (iv) is required or requested by the IRS in
connection with the


70
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Existing Systems or a Grant, including in connection with a request for any
private letter ruling, any determination letter or any audit, or (v) is
independently developed by a Member or any of its Representatives; provided that
with respect to clauses (iii) and (iv), if such Confidential Information remains
or is reasonably believed to remain generally unavailable to the public, such
information will remain Confidential Information in all other respects and for
all other purposes. If such party becomes compelled by legal or administrative
process to disclose any Confidential Information, such party will provide the
other Members with prompt Notice so that the other Members may seek a protective
order or other appropriate remedy or waive compliance with the non-disclosure
provisions of this Section 11.12(a) with respect to the information required to
be disclosed. If such protective order or other remedy is not obtained, or such
other Members waive compliance with the non-disclosure provisions of this
Section 11.12(a) with respect to the information required to be disclosed, the
first party will furnish only that portion of such information that it is
advised, by opinion of counsel, is legally required to be furnished and will
exercise reasonable efforts, at the other Members’ expense, to obtain reliable
assurance that confidential treatment will be accorded such information,
including, in the case of disclosures to the IRS described in clause (iv) above,
to obtain reliable assurance that, to the maximum extent permitted by applicable
Legal Requirements, such information will not be made available for public
inspection pursuant to Section 6110 of the Code.
(b)    Except to the extent necessary for the exercise of its rights and
remedies and the performance of its obligations under this Agreement (including
without limitation, the ownership, operation and administration of the Company
and the Project Company), Clean Technologies and its Affiliates will hold
confidential and not disclose directly or indirectly, any of the economic terms
particular to this Agreement and the ECCA, including the amount of any Class B
Member’s Capital Contribution, economic returns thereon or the identity of any
Class B Member other than with respect to the disclosures of the type described
in clause (a)(i) through (v) above or in clause (c) below that are permitted for
the other Members and their respective Affiliates. The foregoing shall not
restrict Clean Technologies (or any Affiliate) from using project data related
to the Systems in connection with the development of other fuel cells by Clean
Technologies (or any Affiliate).
(c)    Nothing in Section 11.12(a) and (b) shall be construed as prohibiting a
party hereunder from using such Confidential Information in connection with
(i) any claim against another Member, the Managing Member or the Administrator
hereunder, (ii) any exercise by a party hereunder of any of its rights hereunder
(including without limitation, the ownership, operation and administration of
the Company and the Project Company) and (iii) a disposition by a Member of all
or a portion of its Membership Interest or a disposition of an equity interest
in such Member or its Affiliates, provided that such potential purchaser shall
have entered into a confidentiality agreement with respect to Confidential
Information on customary terms used in confidentiality agreements in connection
with corporate acquisitions before any such information may be disclosed. In
addition, each Member hereby acknowledges that the United States federal
securities laws and applicable European securities laws, among other things,
prohibit certain persons in possession of material, non-public information
concerning companies or securities


71
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




from buying or selling securities issued by those companies or disclosing that
material, non-public information to others who buy or sell those securities
while in possession of that information (or disclose that information to others
who buy or sell). Notwithstanding anything herein to the contrary, the Parties
and their respective Representatives may disclose to any and all persons,
without limitation of any kind, the U.S. federal income tax treatment and tax
structure of the transaction and all materials of any kind (including opinions
and other tax analyses) that are provided to such party relating to such tax
treatment and tax structure, except where confidentiality is reasonably
necessary to comply with securities laws. For this purpose, “tax structure” is
limited to facts relevant to the U.S. federal income tax treatment of the
transaction and does not include information relating to the identity of the
Parties, their affiliates, agents or advisors.

Section 11.13    Joint Efforts. To the full extent permitted by applicable Legal
Requirements, neither this Agreement nor any ambiguity or uncertainty herein
will be construed against any of the parties hereto, whether under any rule of
construction or otherwise. On the contrary, this Agreement has been prepared by
the joint efforts of the respective attorneys for, and has been reviewed by,
each of the parties hereto.

Section 11.14    Specific Performance. The Members agree that irreparable damage
will result if this Agreement is not performed in accordance with its terms, and
the Members agree that any damages available at law for a breach of this
Agreement would not be an adequate remedy. Therefore, to the full extent
permitted by law, the provisions hereof and the obligations of the Members
hereunder shall be enforceable in a court of equity, or other tribunal with
jurisdiction, by a decree of specific performance, and appropriate injunctive
relief may be applied for and granted in connection therewith. Such remedies and
all other remedies provided for in this Agreement shall, however, be cumulative
and not exclusive and shall be in addition to any other remedies that a Member
may have under this Agreement, at law or in equity.

Section 11.15    Survival. All indemnities and reimbursement obligations made
pursuant to this Agreement shall survive dissolution and liquidation of the
Company until expiration of the longest applicable statute of limitations
(including extensions and waivers) with respect to the matter for which a Person
would be entitled to be indemnified or reimbursed, as the case may be.

Section 11.16    Effective Date. This Agreement shall be effective as of the
date hereof (the “Effective Date”). This Agreement amends, restates and
supersedes in its entirety the 2013 Operating Agreement.

Section 11.17    Recourse Only to Member. The sole recourse of the Company for
performance of the obligations of any Member hereunder shall be against such
Member and its assets and not against any assets or property of any present or
future stockholder, partner, member, officer, employee, servant, executive,
director, agent, authorized representative or


72
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Affiliate of such Member; provided, however, the foregoing shall not apply to
recourse, directly or indirectly, against Bloom under the Bloom Guaranty.
[Remainder of this page left intentionally blank.]



IN WITNESS WHEREOF, each Member has caused this Third Amended and Restated
Limited Liability Company Agreement to be signed by a duly authorized officer as
of the date first above written.
CLEAN TECHNOLOGIES II, LLC
By:
 
Name:
 
Title:



MEHETIA INC.
By:
 
Name:
 
Title:





73
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------






Annex I

DEFINITIONS
[See attached]








Annex I - 1
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------






ANNEX II    

CLASS B MEMBERSHIP INTERESTS
Class B Member
Number of Class B Membership Interests Owned
Percentage of Class B Membership Interests Owned
Mehetia Inc.
495
100%







Annex II - 1
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------






SCHEDULE 4.2(b)

CONTRIBUTED PROPERTY
Member
Contributed Value
Clean Technologies II, LLC
$[*]
Mehetia Inc.
$[*]







Schedule 4.2(b) - 1
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------






SCHEDULE 4.2(d)

CAPITAL ACCOUNT BALANCE AND PERCENTAGE INTEREST
Member Name and Address
Capital Account Balance
Percentage Interest
Clean Technologies II, LLC
c/o Bloom Energy Corporation
4353 N. 1st Street
San Jose, California 95134
Attn: [*]
Email: [*]
Fax: [*]


$[*]
100% of the Class A
Mehetia Inc.
Eleven Madison Avenue
New York, New York 10010
Attn: [*]
Email: [*]
Fax: [*]


with a copy of any notice sent, which will not constitute notice, to:


Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, New York 10010
Attn: [*]
and with a copy of any notice sent, which will not constitute notice, to:


McDermott Will & Emery LLP
340 Madison Avenue
New York, New York 10173
Attn: [*]
Email: [*]
Fax: [*] 


$[*]
100% of the Class B







Schedule 4.2(d) - 1
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------






SCHEDULE 8.2(f)

OFFICERS
Mark Mesler
Vice President
Timothy Gray
Vice President







DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------






SCHEDULE 8.5

INSURANCE


The Managing Member shall cause the Company to acquire and maintain (including
making changes to coverage and carriers) the casualty, general liability
(including product liability), property damage and/or other types of insurance
on the terms set forth in this Schedule.
In each case the policies must be with insurance carriers with a rating of at
least A- and a financial size category of at least X by A.M. Best or A by S&P or
otherwise reasonably acceptable to Class B Members.
The policies specified in Appendix 1 of this Schedule shall be in full force and
effect at all times on and after the Original Date until the LLC Agreement
Termination Date subject to renewal no more frequently than annually.
At no time shall there be any gap in cover.
The policy limits and cover of the insurances required in this Schedule shall be
sufficient to satisfy the requirements set forth in the Company LLC Agreement,
but in no event less than the limits and coverage provisions set forth in
Appendix 1 herein. The obligation to verify that the insurance meets the
requirements of the Company LLC Agreement shall rest solely with the Company.
The Managing Member shall not violate or permit to be violated any condition,
provision or requirement of any insurance policy required by this Schedule, and
the Managing Member shall cause Company to perform, satisfy, and comply with all
conditions, provisions and requirements of all insurance policies.
The Managing Member hereby waives any and every claim for recovery against Class
B Members or their directors, officers and employees and agents for any and all
loss or damage covered by any insurance policies to be maintained under this
Schedule to the extent such loss or damage is recovered under any such policy.
All policies of insurance required to be maintained pursuant to this Schedule,
other than cover required by law, shall be endorsed such that if at any time
they are cancelled, lapsed, terminated or suspended (by any party including the
insuring parties), such cancellation, lapse, termination or suspension shall not
become effective until at least 30 days after receipt by Class B Members from
such insurer of such cancellation, lapse, termination or suspension, except for
non-payment of premium for which the required written notice shall be 10 days.
In addition to this requirement, the Managing Member shall inform the Class B
Members as soon as reasonably possible if it becomes aware of any such
cancellation, lapse, termination or suspension or of any reasonable prospect of
such and shall further require the Company’s broker to do the same.


- 3 -
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




•
All policies of insurance required to be maintained pursuant to this Schedule,
except workers compensation and employers liability, shall provide: Additional
Insured status for Class B Members and their respective affiliates, directors,
officers and employees and agents (collectively, the “Additional Insureds”).
This requirement shall not apply to any professional indemnity policy.

•
Waivers of subrogation from the insurers in favor of the Additional Insureds.

•
Policies either (a) non-cancellable except for non-payment of premium with at
least 10 days written notice of such to the Class B Members; or (b)
cancellation/non-payment provisions in accordance with the provisions of this
Schedule.

•
Class B Members will have the right but not the obligation to pay premiums on
behalf of the Company in case of non-payment.

•
Policies shall be unaffected by any bankruptcy or foreclosure relating to the
Managing Member, the Company or the Project Company.

•
Insurance shall be primary and not excess to or contributing with any other
insurance or self-insurance maintained by the Managing Member, the Company, or
the Additional Insureds. However, policies can act in excess of such
project-specific policies provided by contractors in accordance with the
requirements of this Schedule.

•
Insurer shall not permit the Managing Member to reduce limits or cover or
degrade terms and conditions without the prior written approval of the Class B
Members.

•
The Additional Insureds shall have no obligations whatsoever including, but not
limited to, no obligation to pay premiums and no obligation to pay deductibles.

•
Policy limits shall act in excess of deductibles including the indemnity period
for time element insurance shall act in excess of the delay deductible for such
insurance.

•
Insurer costs and expenses including any associated with claims including claims
adjustment are for the account of the relevant insurer and further will not be
deducted from policy limits or sublimits.

In addition, all property policies including marine cargo (if applicable) and
further including any time element insurance shall provide:
•
That Class B Members shall be loss payee of any amounts payable under the
policies in relation to the Managing Member, the Company or the Project Company.

•
Non vitiation in accordance with a multiple insured clause acceptable to the
Class B Members or equivalent protection.

•
Replacement cost, new for old, with no deduction of any kind including no
coinsurance provision or a waiver thereof and no allowance for depreciation
(accounting or otherwise), obsolescence or loss of value over time other than in
a total constructive loss or other scenario where repair/replacement does not
follow loss.

•
An advance or partial payment endorsement.

•
A clause requiring the insurer to make final payment on any claim within thirty
days after the submission of proof of loss and its acceptance by the insurer.

•
Except for marine transit policies, a LEG2 exclusion or similar endorsement with
no sublimit applied.

In addition, all liability policies except workers compensation and employers
liability shall provide:
•
Severability.

•
Cross liability with no exclusions.



- 4 -
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




The above requirements shall be referred to as the “Required Provisions”. The
Required Provisions can be provided either as endorsements to or in the main
body of the relevant policy. All policies that replace or renew policies shall
contain provisions, including limits, sublimits, deductibles, exclusions and the
Required Provisions, that are, mutatis mutandis, in all material regards at
least the same as those in place at the Original Date or, if later, the date of
first inception of such policy cover, except in relation to risks where exposure
no longer exists or where a better level of cover is provided or which would be
required in accordance with the provisions of this Schedule.
The Managing Member shall provide Class B Members as soon as reasonably possible
prior to the Initial Funding Date, and at least 10 days prior to any subsequent
policy inception or renewal, a certificate of pre-agreed format from:
•
Each placing broker confirming:

o
Summary policy terms in the pre-agreed format.

o
That all policies required by this Schedule are in full force and effect.

o
All insurance premiums that are due and payable have been paid in full with no
premium overdue.

There shall be appended to such certificate or letter of undertaking
certificates from insurers for each policy required by this Schedule listing the
major sublimits (to be agreed) and confirming that all Required Provisions that
apply to such policy are in place.
•
The Insurance Consultant (as defined in the Note Purchase Agreement) confirming
that:

o
The insurance provided complies with the requirements of this Schedule and
further complies with the requirements of the Managing Member in the Transaction
Documents.

o
That the undertakings made by each placing broker conform to the requirements of
prudent industry practice.

The insurance provided by the Company shall be at least that evidenced in any
certificates or other evidence provided by the Company or the Project Company.
Any of the requirements of this Schedule can be satisfied by single or by
combined policies. However, as would be deemed necessary in accordance with
prudent industry practice, a joint loss agreement will be required and included
as part of the respective policies (for example, if there were separate marine
transit and builders all-risk policies, then a 50:50 clause would be required).
If in the opinion of the Managing Member, acting reasonably, any insurance,
including the terms and conditions, Required Provisions and limits or
deductibles thereof, hereby required by this Schedule to be maintained, other
than insurance required to be maintained by law which shall be maintained at all
times, shall not be available on commercially reasonable terms in the commercial
insurance market, the Managing Member shall promptly inform the Class B Members
of such purported unavailability and the Managing Member shall seek a waiver
from Class B Members in relation to such purported unavailability in which case
the Class B Members, acting after consultation with the Insurance Consultant,
shall not unreasonably withhold agreement to waive such requirement to the
extent the maintenance thereof is not so available. The granting by Class B
Members of any such waiver is conditional on: (i) the Managing Member first
requesting such waiver in writing, which request shall be accompanied by written
reports prepared by the Company


- 5 -
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




and its placing broker certifying that such insurance is not available on
commercially reasonable terms in the commercial insurance market for projects of
similar type and capacity and, in any case where the required amount is not so
available, certifying as to the maximum amount which is so available, and
explaining in detail the basis for such conclusions and the form and substance
of such reports to be reasonably acceptable to the Class B Members after
consultation with the Insurance Consultant; (ii) at any time after the granting
of any such waiver, the Class B Members may request, and the Managing Member
furnish to the Class B Members within fifteen (15) days after such request,
supplemental reports reasonably acceptable to the Class B Members updating the
prior reports and reaffirming such conclusion; (iii) any such waiver granted by
the Class B Members can amend, to the extent reasonably required to mitigate any
increased risks created by the absence of insurance cover that is the subject of
the waiver, any of the terms of this Schedule; (iv) the Class B Members may
require the Company to obtain the best available insurance comparable to the
requirements of this Schedule on commercially reasonable terms then available in
the commercial insurance market (as determined by the Insurance Consultant); and
(v) such waiver shall be effective only so long as such insurance shall not be
available on commercially reasonable terms in the commercial insurance market
(as determined by the Insurance Consultant) it being understood that the failure
of the Managing Member to furnish any supplemental reports shall be deemed to be
conclusive evidence that such waiver is no longer effective because such
condition no longer exists, but that such failure is not the only way to
establish such non-existence.
The policy teams actually provided in accordance with the provisions of this
Schedule shall be at least those evidenced to the Company.
Any failure on the part of Class B Members to pursue or obtain the evidence of
insurance required by this Schedule from the Managing Member and/or failure to
point out any noncompliance of such evidence of insurance shall not constitute a
waiver of any of the insurance requirements in this Schedule.
Each liability insurance policy required pursuant to this Schedule that is
permitted to be written on a “claims made” basis shall provide (a) a retroactive
date (as such term is specified in each of such policies) that is no later than
the Original Date and (b) each time any policy written on a “claims made” basis
is not renewed or the retroactive date of such policy is to be changed, the
Company shall obtain and maintain, or cause to be obtained or maintained, for
each such policy or policies the broadest extended reporting period coverage, or
“tail”, reasonably available in the commercial insurance market for each such
policy or policies but in no case less than three (3) years. The Company may
satisfy the requirements of this Schedule by obtaining “prior acts” coverage
from a subsequent insurance carrier on terms acceptable to the Class B Members,
acting reasonably.
All property insurance including marine cargo and any time element insurance
shall not include any annual or term aggregate limits or sublimits except for
the perils of windstorm, flood, earth movement and land and water
decontamination but only to the extent permitted in Appendix 1 to this Schedule.
Liability policies may have general aggregate limits in accordance with prudent
insurance market practice.


- 6 -
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




All insurance policies required to be maintained pursuant to this Schedule shall
contain terms and conditions reasonably acceptable to the Class B Members
following consultation with the Insurance Consultant.
In the event that at any time the insurance as herein provided or as evidenced
shall be reduced or cease to be maintained, then the Class B Members, upon ten
(10) Business Days’ prior written notice (unless such insurance coverage would
lapse within such period, in which event notice should be given as soon as
reasonably possible) to the Company of any such failure, may (but shall not be
obligated to) take out the required policies of insurance and pay the premiums
on the same. All amounts so advanced for such purpose shall become an additional
obligation of the Company to the Class B Members and the Company shall forthwith
pay such amounts (as provided in the Company LLC Agreement, if any).
The Class B Members can, acting reasonably, require such additional cover to be
provided as is required to confirm to prudent industry practice.
The Class B Members shall have the option to be present and/or to send
representatives during meetings and/or negotiations with insurers of any loss
settlement in relation to the Company or the Project regarding (a) total
constructive loss or any scenario in which repair/replacement will not follow
loss, (b) any circumstance involving a claim in relation to an event or series
of events which has or could be reasonably expected to lead to a default under
any Transaction Documents or material contracts. Neither the Managing Member nor
any of its Affiliates shall be permitted to settle any such claim with an
insurer without the approval of the Class B Members to the agreed settlement.
The Class B Members may, pursuant to its rights and obligations under this
Schedule, consult with the Insurance Consultant and require reports, compliance
certificates and other work product from the Insurance Consultant.
Terms used in this Schedule, unless otherwise specifically defined herein or in
the Company LLC Agreement, shall have the meaning normally ascribed to them in
accordance with prudent industry practice in relation to a project similar in
type and jurisdiction as the Project.






- 7 -
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------






Appendix 1

Construction Phase Property Policy
From the Initial Funding Date, evidence shall be provided that is reasonably
acceptable to the Class B Members that adequate property insurances are in place
sufficient to cover the value of (a) the largest transit shipment and offsite
storage; and (b) aggregate assets at the Project site prior to the All Risk
Property and Business Interruption Insurance being in full force and effect.
Furthermore, the Class B Members will be added as additional insured to the
construction general liability policy which shall have limits and terms adequate
to cover their exposure.
All Risk Property and Business Interruption Insurance
From the Initial Funding Date, “All Risk Property” insurance shall be provided
for all property, equipment and construction and erection activities associated
with the Project on an “all risk” basis insuring the Company, Project Company
and the Additional Insureds, as their interests may appear, including but not
limited to coverage for the perils of earth movement (including but not limited
to earthquake, landslide, subsidence, sink hole and volcanic eruption), flood,
named windstorm. There shall be no requirement for machinery breakdown coverage
subject to the agreement of the Class B Members, acting reasonably, that such
risks are adequately covered by the Power Performance Warranty.
The policy limit shall be an amount not less than the aggregate full replacement
cost of the Project such amount also being referred to as the “full policy
limit”. Full insurable value shall mean the full replacement cost value of the
Project on a “new for old” basis, including but not limited any new or existing
buildings or structures, any improvements to new or existing property,
equipment, mechanical plant, electrical plant, spare parts, and supplies and
temporary works.
Per occurrence sublimits shall be at least as follows:
•  Debris removal
physical “loss”
25% of the amount payable for the direct
•  Architects and engineers fees
$2m
•  Expediting expense
$1m
•  Blueprints, drawings, etc.
$1m or less
•  On site pollution
$100,000



An annual aggregate sublimit shall be permitted for flood of $10M. An annual
aggregate sublimit shall be permitted for earth movement of $25M subject to
confirmation from the Independent


Schedule 8.5 - 1
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Engineer and accepted by the Class B Members, acting reasonably, that any such
damage is likely to be within this limit. Limits for windstorm shall be full
policy limits on a per occurrence basis.
The All Risk Property policy shall include (i) a seventy-two (72) hour
flood/named windstorm/earthquake clause, (ii) an unintentional errors and
omissions clause. There shall be no serial loss clause.
Business Interruption coverage insuring the loss of expected gross revenues for
the largest single Project for a period of not less than the greater of (a) 12
months; and, (b) the longest lead time for replacement as determined by the
Class B Members in consultation with the Independent Engineer as a result of
physical loss or damage by perils required to be insured under the All Risk
Property policy, including all sections preceding this section, which cause a
reduction in output.
Contingent business interruption insurance covering loss of gross revenues less
non-continuing expenses for:
•
Power Suppliers and Public Utilities Extension — loss, including delay, caused
by interference/interruption of power/other utility including export substation
— full cover.

•
Prevention of Ingress/Egress 90 days

•
Damage to an export substation cover for loss of expected gross revenues less
non-recurrent costs for a six month indemnity period.

Some or all of the requirements for contingent business interruption can be
reduced or eliminated subject to the agreement of the Class B Members that such
risks or proportions of such risks are adequately covered by the Tariff.
Deductibles shall be the best commercially available in accordance with prudent
industry practice not exceeding 2% for earthquake.
Marine Cargo and Marine Business Interruption Insurance
To the extent a material exposure exists, transit coverage, either included in a
property policy or under a separate policy (including air, land and ocean cargo,
as applicable) on an “all-risk” basis and a “warehouse to warehouse” basis with
a per occurrence limit equal to not less than 110% of the value including
transit and insurance of such shipment involving the Project to or from any
storage site or the Project site at all times for which the Project Company has
accepted risk of loss or has responsibility for providing insurance. Coverage
shall include loading and unloading, temporary storage (as applicable) and a
50/50 clause (if applicable). Coverage shall be maintained in accordance with
prudent industry practice in all regards with per occurrence deductibles of not
more than $100,000 for physical damage and other terms and conditions acceptable
to the Class B Members.
Marine Business Interruption insurance shall be attached to the Marine Cargo
policy providing equivalent cover, mutatis mutandis, to the Business
Interruption cover attached to the All Risk Property policy in accordance with
the terms of this Schedule.


- 2 -
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




General Liability
A limit of $1,000,000 per occurrence and in the aggregate shall be provided for:
•
Property damage, death and injury (including mental injury).

•
Broad form property damage.

•
Blanket contractual.

•
Products/completed operations

•
Advertising injury

•
XCU

Deductibles shall be the best commercially available in accordance with prudent
industry practice.
Automobile Liability
Automobile liability insurance, to the extent exposure exists, including
coverage for owned, non-owned and hired automobiles for both bodily injury and
property damage and containing appropriate no-fault insurance provisions or
other endorsements in accordance with state legal requirements, with a combined
single limit of no less than $1,000,000 per accident with respect to bodily
injury, property damage or death. Deductibles shall be the best commercially
available in accordance with prudent industry practice.
Workers’ Compensation and Employers Liability
If Project Company or the Company has employees, workers’ compensation insurance
in compliance with statutory requirements and employers liability insurance, to
the extent exposure exists, with a limit of not less than $1,000,000 per
accident, per employee and per disease including such other forms of insurance
that the Project Company or the Company is required by law to provide for the
Project, all other states’ endorsement and, to the extent any exposure exists,
coverage with respect to the USL&H Act and Jones Act, covering loss resulting
from bodily injury, sickness, disability or death of the employees of the
Project Company or the Company. Deductibles shall be the best commercially
available in accordance with prudent industry practice.
Pollution Liability
Pollution liability insurance for liability arising out of property damage or
bodily injury to third parties as a result of sudden and accidental pollution
including the cost of on-site and off-site clean up in an amount not less than
$1,000,000 per occurrence and in the aggregate. Deductibles shall be the best
commercially available in accordance with prudent industry practice.
Umbrella Liability Insurance
An aggregate limit of $15,000,000 (or $20,000,000, if so required by any
Transaction Document or material contract) shall be attached and in excess of
the underlying general liability, automobile liability, employers liability
policies on a following form basis with drop down provisions.


- 3 -
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Errors and Omissions Liability
Errors and omissions insurance for liability arising out of property damage or
bodily injury to third parties as a result of prototype manufacturing errors and
omissions liability $1,000,000 per glitch and in the aggregate. Deductibles
shall be the best commercially available in accordance with prudent industry
practice.
Directors & Officers Insurance
Unless directors and officers are indemnified by the Company to the reasonable
satisfaction of the Company, Directors & Officers insurance, including
Employment Practices (if employees) in an amount not less than $10,000,000 on
industry standard policy forms subject to a retention not to exceed $50,000.




- 4 -
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------






SCHEDULE 9

TRANSFER REPRESENTATIONS AND WARRANTIES
[The Class B Member] is a [        ] duly organized, validly existing and in
good standing under the laws of [         ] and has all requisite [          ]
power and authority to reconvey the Class B Membership Interests as contemplated
by the Agreement.
(a)    [The Class B Member] owns directly 100% of the Company’s outstanding
Class B Membership Interests to the extent that is what it was sold under the
[ECCA] [other transfer documentation].
(b)    [The Class B Member] has absolute record and beneficial ownership and
title to the Membership Interests held by [the Class B Member] to the extent
that is what it was sold under the [ECCA] [other transfer documentation], free
and clear of any Encumbrances except Permitted Encumbrances.
(c)    The assignment agreement effecting the Transfer of the Class B Membership
Interests from [the Class B Member] to [the Class A Member] has been duly and
validly executed and delivered by [the Class B Member] and constitutes [the
Class B Member’s] legal, valid and binding obligation, enforceable against it in
accordance with its terms (subject, however, to the effects of bankruptcy,
insolvency, reorganization, moratorium and similar laws from time to time in
effect relating to the rights and remedies of creditors as well as to general
principles of equity whether considered at law or in equity).
(d)    Neither the execution, delivery and performance by [the Class B Member]
of the assignment agreement effecting the Transfer of the Class B Membership
Interests from [the Class B Member] to [the Class A Member] nor the consummation
of the transactions contemplated thereby will (i) conflict with or result in any
breach of any provision of the organizational documents of [the Class B Member],
(ii) violate or conflict with (or give rise to any right of termination,
cancellation or acceleration under) any of the terms, conditions or provisions
of any contract or other instrument or obligation that [the Class B Member] is a
party to or by which [the Class B Member] is bound; or (iii) violate any Legal
Requirement or any material license, franchise, permit or other authorization
applicable to or affecting [the Class B Member] or any of its respective assets.
(e)    All consents, approvals and filings required to be obtained or made by
the [Class B Member] to execute, deliver and perform the assignment agreement
effecting the Transfer of the Class B Membership Interests from [the Class B
Member] to [the Class A Member] or the consummation by any such Person of the
transactions contemplated thereby shall have been obtained or made and shall be
in full force and effect as of the date hereof.




Schedule 9 - 1
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------






Exhibit A

FORM OF CERTIFICATE FOR CLASS A MEMBERSHIP INTEREST
THE INTERESTS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES LAWS.
ACCORDINGLY, SUCH INTERESTS MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED
OF WITHOUT COMPLIANCE WITH SUCH ACT AND SUCH STATE SECURITIES LAWS, AND DIAMOND
STATE GENERATION HOLDINGS, LLC MAY REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO
IT THAT NO VIOLATION OF SUCH ACT AND SUCH STATE SECURITIES LAWS WILL RESULT FROM
ANY PROPOSED SALE, TRANSFER OR OTHER DISPOSITION OF SUCH INTERESTS.
THIS CERTIFICATE EVIDENCES AN INTEREST IN DIAMOND STATE GENERATION HOLDINGS, LLC
AND SHALL BE A SECURITY FOR THE PURPOSES OF ARTICLE 8 OF THE UNIFORM COMMERCIAL
CODE AS IN EFFECT IN THE STATE OF NEW YORK.
No. [__]    Class A Membership Interests
Diamond State Generation Holdings, LLC
a Delaware Limited Liability Company
Certificate of Interest
This certifies that [___________________] is the owner of [_____] Class A
Membership Interests in Diamond State Generation Holdings, LLC (the “Company”),
which membership interests are subject to the terms of the Third Amended and
Restated Limited Liability Company Agreement of Diamond State Generation
Holdings, LLC, dated as of June 14, 2019 as the same may be further amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof (the “Limited Liability Company Agreement”).
This Certificate of Interest may be transferred by the lawful holders hereof
only in accordance with the provisions of the Limited Liability Company
Agreement.




Exhibit A - 1
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the said Company has caused this Certificate of Interest to
be signed by its duly authorized officer this [__] day of [_______], 20[__].
DIAMOND STATE GENERATION HOLDINGS, LLC


 
By:   
 
Name:
 
Title:
 
 
 
 
 
 
 





Exhibit A - 2
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------






[Reverse]


INSTRUMENT OF TRANSFER OF
MEMBERSHIP INTEREST IN
Diamond State Generation Holdings, LLC
FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer unto
_______________________________________________

(print or type name of assignee)
the membership interest evidenced by and within the Certificate of Interest
herewith, and does hereby irrevocably constitute and appoint __________________
as attorney to transfer said interest on the books of Diamond State Generation
Holdings, LLC with full power of substitution in the premises.
Dated as of:
[____________________]
 
By:   
 
Name:
 
Title:
 
 
 
 
 
 
 





Exhibit A - 3
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------






EXHIBIT B    

FORM OF CERTIFICATE FOR CLASS B MEMBERSHIP INTEREST
THE INTERESTS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES LAWS.
ACCORDINGLY, SUCH INTERESTS MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED
OF WITHOUT COMPLIANCE WITH SUCH ACT AND SUCH STATE SECURITIES LAWS, AND DIAMOND
STATE GENERATION HOLDINGS, LLC MAY REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO
IT THAT NO VIOLATION OF SUCH ACT AND SUCH STATE SECURITIES LAWS WILL RESULT FROM
ANY PROPOSED SALE, TRANSFER OR OTHER DISPOSITION OF SUCH INTERESTS.
THIS CERTIFICATE EVIDENCES AN INTEREST IN DIAMOND STATE GENERATION HOLDINGS, LLC
AND SHALL BE A SECURITY FOR THE PURPOSES OF ARTICLE 8 OF THE UNIFORM COMMERCIAL
CODE AS IN EFFECT IN THE STATE OF NEW YORK.
No. [__]    Class B Membership Interests
Diamond State Generation Holdings, LLC
a Delaware Limited Liability Company
Certificate of Interest
This certifies that [_____________________] is the owner of [___] Class B
Membership Interests in Diamond State Generation Holdings, LLC (the “Company”),
which membership interests are subject to the terms of the Third Amended and
Restated Limited Liability Company Agreement of Diamond State Generation
Holdings, LLC, dated as of June 14, 2019, as the same may be further amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof (the “Limited Liability Company Agreement”).
This Certificate of Interest may be transferred by the lawful holders hereof
only in accordance with the provisions of the Limited Liability Company
Agreement.




Exhibit B - 1
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the said Company has caused this Certificate of Interest to
be signed by its duly authorized officer this [___] day of [______], 20[__].
DIAMOND STATE GENERATION HOLDINGS, LLC


 
By:   
 
Name:
 
Title:
 
 
 
 
 
 
 





Exhibit B - 2
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------






[Reverse]


INSTRUMENT OF TRANSFER OF
MEMBERSHIP INTEREST IN
Diamond State Generation Holdings, LLC
FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer unto
_______________________________________________

(print or type name of assignee)
the membership interest evidenced by and within the Certificate of Interest
herewith, and does hereby irrevocably constitute and appoint __________________
as attorney to transfer said interest on the books of Diamond State Generation
Holdings, LLC, with full power of substitution in the premises.
Dated as of:
[____________________]
 
By:   
 
Name:
 
Title:
 
 





Exhibit B - 3
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------






EXHIBIT C    

RESERVED






Exhibit C - 1
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------






EXHIBIT D    

FORM OF ASSIGNMENT AGREEMENT
This ASSIGNMENT OF MEMBERSHIP INTERESTS, dated as of [_________] [__], 20[__]
(this “Assignment Agreement”), is by and between [____________________], a
[___________] (the “Assignor”) and [____________________], a [___________] (the
“Assignee”).
W I T N E S S E T H :
WHEREAS, Diamond State Generation Holdings, LLC, a Delaware limited liability
company (the “Company”) was formed by virtue of its Certificate of Formation
filed with the Secretary of State of the State of Delaware on [___________], and
is governed by the Third Amended and Restated Limited Liability Company
Agreement of the Company, dated as of June 14, 2019, executed by the Assignor
and [_______________], a [_________], with all amendments thereto (the “LLC
Agreement”);
WHEREAS, the Assignor is currently a [Class A Member][Class B Member] of the
Company;
WHEREAS, pursuant to the LLC Agreement, the Assignor has agreed to transfer to
Assignee and Assignee has agreed to accept from the Assignor, on the terms and
subject to the conditions set forth in the LLC Agreement, [Class A] [Class B]
Membership Interests of the Company;
WHEREAS, pursuant to the LLC Agreement, the parties thereto have agreed to admit
the Assignee as a [Class A][Class B] Member of the Company; and
NOW, THEREFORE, in consideration of the mutual covenants and agreements and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned do hereby agree as follows:
1.Defined Terms. All capitalized terms not defined herein are used herein as
defined in the LLC Agreement.
2.    Instructions to Transfer to Assignee. As of the date hereof, the Assignor
hereby assigns and transfers unto Assignee complete record and beneficial
ownership of [__] [Class A][Class B] Membership Interests in the Company,
together with all rights and benefits associated therewith and the Assignee
hereby assumes from Assignor complete record and beneficial ownership of [__]
[Class A][Class B] Membership Interests in the Company, together with all rights
and benefits associated therewith. The Assignor hereby irrevocably instructs the
Company to register on the books of the Company the transfer to Assignee of
complete record and beneficial ownership of [__][Class A][Class B] Membership
Interests in the Company previously owned by Assignor.


Exhibit D - 1
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




3.    Further Assurances. Subject to the terms and conditions of the LLC
Agreement, at any time, or from time to time after the date hereof, the Assignor
and Assignee shall, at the other’s reasonable request, and at the requesting
party’s expense, execute and deliver such instruments of transfer, conveyance,
assignment and assumption, in addition to this Assignment Agreement, and take
such other action as either of them may reasonably request in order to evidence
the transfer effected hereby.
4.    Successors and Assigns. This Assignment Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
5.    Counterparts. This Assignment Agreement may be signed in any number of
counterparts, each of which shall be deemed an original, with the same effect as
if the signatures hereto were upon the same instrument. This Assignment
Agreement shall become effective when each party hereto shall have received a
counterpart hereof signed by the other party.
6.    Governing Law. This Assignment Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
applicable to contracts performed in that State.
[Remainder of page intentionally left blank. Signature page to follow.]




Exhibit D - 2
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each party hereto has caused this Assignment of Membership
Interests to be signed on its behalf as of the date first written above.
[______________________]
as the Assignor
 
By:    
 
Name:
 
Title:



[_____________________]
as the Assignee
 
By:    
 
Name:
 
Title:







Exhibit D - 3
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------






EXHIBIT E    

FORM OF EQUITY CONTRIBUTION NOTICE
[_______], 20[__]
Diamond State Generation Holdings, LLC
4353 N. 1st Street
San Jose, CA 95134
Attn: [*]
Re:    Equity Contribution Notice
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Limited Liability
Company Agreement (the “Company LLC Agreement”) for Diamond State Generation
Holdings, LLC (the “Company”), dated June 14, 2019, by and between Clean
Technologies II, LLC, a Delaware limited liability company (“Clean
Technologies”) and Mehetia Inc., a Delaware corporation (“Mehetia” or “Class B
Member”). All capitalized terms, unless otherwise defined herein, shall have the
meanings ascribed to them in the Company LLC Agreement.
Pursuant to Section 4.4(a) of the Company LLC Agreement, Diamond State
Generation Partners, LLC (the “Project Company”) hereby delivers to the Company
with a copy to Clean Technologies and Class B Members this notice and certifies
to such entities as follows as of the Equity Contribution Date:


(1)attached hereto as Exhibit [A] is a schedule which sets forth (a) the
Existing Systems expected to be Placed in Service and expected to achieve
Commencement of Operations (as such term is defined in the MESPA) in the 2nd
quarter following the quarter in which this notice is delivered (or sooner) for
which this notice requests Capital Contribution of the balance of the amounts of
the 25% Progress Payment for such System contemplated by the MESPA as provided
in such schedule, (b) the Existing Systems which have been Placed in Service and
have achieved Commencement of Operations for which this notice requests Capital
Contribution of the amounts to be used by Project Company to make (with Note
Proceeds) the 75% Progress Payment for such System contemplated by the MESPA as
provided in such schedule, (c) an update of the status for all Existing Systems
for which a Capital Contribution has been requested in a prior Equity
Contribution Notice (“Prior Draw Existing Systems”, and together with the
Existing Systems referred to in the preceding clauses (a) and (b), the “Subject
Systems”);


(2)    the Managing Member’s Capital Contribution to the Company of
$16,619,399.60 was further contributed by the Company to the Project Company and
used by


Exhibit E - 1
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Project Company to incur Project costs in an amount equal to at least 5% of the
cost of all Existing Systems;


(3)    attached hereto as Exhibits [B-__] are (a) invoices from Bloom to the
Project Company for payments under the MESPA for Subject Systems for which a
prior Equity Contribution Notice had requested a Capital Contribution in order
to make such payment, which invoice specifies: (i) the customer location of the
installation of each Subject System, (ii) the serial number or purchase order
number for each Subject System, (iii) the price for each Subject System as
determined pursuant to the MESPA, (iv) all amounts previously paid as a deposit
on each Subject System and (v) all amounts remaining due and payable on each
Subject System, (b) evidence of the payment of such invoices by the Project
Company, (c) with respect to Prior Draw Existing Systems for which the 75%
Progress Payment has been made under the MESPA, a Bill of Sale for such Prior
Draw Existing Systems;


(4)    the DPL Agreements have terms that in the aggregate provide to Project
Company equal or more favorable economics than set forth in the Base Case Model;


(5)    No material ongoing breach exists by Bloom, Clean Technologies, the
Company, the Project Company, the Managing Member, DPL or PJM under the ECCA,
the Project Company LLC Agreement, the MESPA, the MOMA, the Administrative
Services Agreement, the Credit Documents, the DPL Agreements, the PJM
Agreements, the Company LLC Agreement or any other Transaction Document or
Material Contract, as applicable;


(6)    the Project Company is solvent and no event of Bankruptcy has occurred
with respect to the Project Company;


(7)    each of the representations and warranties of Clean Technologies in
Section 3.2 of the ECCA relating to the Existing Systems funded by such Equity
Contribution is (i) true and correct in all material respects as of such Equity
Contribution Date except to the extent that any such representation or warranty
shall have been expressly made only as of an earlier date in which case such
representation or warranty was true and correct in all material respects as of
such earlier date and (ii) if and to the extent such representations and
warranties are qualified by the words “material,” “Material Adverse Effect” or
similar qualification, true and correct, as qualified, as of the Equity
Contribution Date (or such earlier date, as applicable);
 
(8)    (i) all conditions precedent in Section 2.5 and Section 2.7 of the ECCA
(other than Section 2.5(aa)) continue to be satisfied and (ii) there have been
no material adverse changes from the circumstances addressed in the due
diligence reports delivered to Class B Member under Sections 2.5(a) and (b) of
the ECCA;


(9)    [after the first funding notice:] the prior Equity Contributions have
been drawn in accordance with Section 4.3 and Section 4.4 of the Company LLC
Agreement, the


Exhibit E - 2
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Project Company currently has a remaining cash balance from such funds of
$[______], such remaining funds are in the Capital Contributions Account, and
the Project Company has used any funds from such Equity Contributions not
retained in the Capital Contributions Account to make payments under the MESPA;


(10)    the information on each invoice from Bloom to Project Company for
payments under the MESPA regarding the Existing Systems to be paid for with
proceeds of the Equity Contribution include the following: (i) the location of
the installation of each such System, (ii) the serial number for each such
System, (iii) the price for each such System as determined pursuant to the
MESPA, (iv) all amounts previously paid as a deposit on each such System and
(v) all amounts remaining due and payable on each such System;


(11)    all material Governmental Approvals required to be obtained by Bloom,
Clean Technologies, the Company and the Project Company for the construction and
installation of the Subject Systems and the sale of electric energy and sale of
RECs from the Subject Systems have been obtained, except for any such
Governmental Approvals not yet required to be obtained but which can reasonably
be expected to be obtained when needed as specified on Exhibit [C];


(12)    Commencement of Operations (as defined under the MESPA) has occurred for
the Existing Systems for which this notice requests Capital Contribution of the
amounts to be used by Project Company (with Note Proceeds) to make the 75%
Progress Payment for such System;


(13)    with respect to the Existing Systems for which this notice requests
Capital Contribution of the amounts to be used by Project Company (with Note
Proceeds) to make the 75% Progress Payment for such System, the Members have
received confirmation that the Note Proceeds have either been disbursed from the
Construction Escrow Account or will be available for disbursement from the
Construction Escrow Account contemporaneous with Project Company’s drawdown of
such Progress Contribution from the Company (as may be evidenced by, among other
things, delivery to the Members of a copy of the Account Withdrawal Instruction
applicable to such proceeds which has been countersigned by the Collateral Agent
and delivered to the Depositary) or the Required Holders have in writing
confirmed to the Members that all conditions precedent to such disbursement from
the Construction Escrow Account have been satisfied or waived and the Required
Holders are prepared to permit such disbursement contemporaneous with Project
Company’s drawdown of such Progress Contribution from the Company; and


(14)    with respect to the Existing Systems for which this notice requests
Capital Contribution of the amounts to be used by Project Company to make (with
Note Proceeds) the 75% Progress Payment for such System, the Members have
received written certification from the Independent Engineer (as defined in the
MESPA) addressed to Project Company certifying,


Exhibit E - 3
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




without any qualification, that such System’s commissioning has been
successfully completed, that such System is available for full commercial
operation, and that Bloom has installed all BOF Work (as defined in the MESPA)
necessary for the operation of that System.


In accordance with Section 4.4 of the Company LLC Agreement, the Company is
hereby requested to make an Equity Contribution on [____________, 20___] in the
amount of $[__________] to the Project Company and to transfer such funds to the
following account of the Project Company as set forth below:


Holder Name:
Diamond State Generation Partners, LLC
Bank Name:
 
Account Number:
 
ABA Number:
 





Exhibit E - 4
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------




Sincerely,
DIAMOND STATE GENERATION HOLDINGS, LLC, as Manager of Diamond State Generation
Partners, LLC


By:___________________________
Name:
Title:




Cc:
Clean Technologies II, LLC
c/o Bloom Energy Corporation
4353 N. 1st Street
San Jose, CA 95134
Attn: [*]
Mehetia Inc.
Eleven Madison Avenue
New York, New York 10010
Attn: [*]










Exhibit E - 5
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------






Exhibit [__]


[TO BE REVISED AS NEEDED FOR EACH EQUITY CONTRIBUTION]








Exhibit E - 6
DM_US 159585344-17.085887.0029

--------------------------------------------------------------------------------






EXHIBIT F    

FORM OF REDEMPTION AGREEMENT
[See attached]






Exhibit F - 1
DM_US 159585344-17.085887.0029